Exhibit 10.1
A request for confidential treatment has been made with respect to portions of
the following document that are marked [*CONFIDENTIAL*]. The redacted portions
have been filed separately with the SEC.
 
(CHASE LOGO) [g27827g2782701.gif]
CREDIT AGREEMENT
dated as of
August 2, 2011
Among
DAIRYLAND USA CORPORATION,
THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC,
BEL CANTO FOODS, LLC,
THE CHEFS’ WAREHOUSE WEST COAST, LLC,
THE CHEFS’ WAREHOUSE OF FLORIDA, LLC,
as Borrowers
THE CHEFS’ WAREHOUSE, INC.,
CHEFS’ WAREHOUSE PARENT, LLC,
as Guarantors
The Lenders Party Hereto
GENERAL ELECTRIC CAPITAL CORPORATION,
as Senior Managing Agent
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent
Sole Bookrunner and Sole Lead Arranger
 
CHASE BUSINESS CREDIT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01. Defined Terms
    1  
Section 1.02. Classification of Loans and Borrowings
    28  
Section 1.03. Terms Generally
    28  
Section 1.04. Accounting Terms; GAAP
    28  
 
       
ARTICLE II THE CREDITS
    29  
 
       
Section 2.01. Commitments
    29  
Section 2.02. Loans and Borrowings
    29  
Section 2.03. Requests for Revolving Borrowings
    30  
Section 2.04. Protective Advances
    30  
Section 2.05. Swingline Loans and Overadvances
    31  
Section 2.06. Letters of Credit
    32  
Section 2.07. Funding of Borrowings
    36  
Section 2.08. Interest Elections
    36  
Section 2.09. Termination and Reduction of Commitments; Increase in Revolving
Commitments
    37  
Section 2.10. Repayment and Amortization of Loans; Evidence of Debt
    39  
Section 2.11. Prepayment of Loans
    40  
Section 2.12. Fees
    42  
Section 2.13. Interest
    42  
Section 2.14. Alternate Rate of Interest
    43  
Section 2.15. Increased Costs
    43  
Section 2.16. Break Funding Payments
    44  
Section 2.17. Taxes
    45  
Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
    48  
Section 2.19. Mitigation Obligations; Replacement of Lenders
    50  
Section 2.20. Defaulting Lenders
    51  
Section 2.21. Returned Payments
    52  
Section 2.22. Banking Services and Swap Agreements
    52  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    53  
 
       
Section 3.01. Organization; Powers
    53  
Section 3.02. Authorization; Enforceability
    53  
Section 3.03. Governmental Approvals; No Conflicts
    53  
Section 3.04. Financial Condition; No Material Adverse Change
    53  
Section 3.05. Properties
    54  
Section 3.06. Litigation and Environmental Matters
    54  
Section 3.07. Compliance with Laws and Agreements
    54  
Section 3.08. Investment Company Status; Margin Stock
    55  
Section 3.09. Taxes
    55  
Section 3.10. ERISA
    55  
Section 3.11. Disclosure
    55  
Section 3.12. Material Agreements
    55  
Section 3.13. Solvency
    56  

i 



--------------------------------------------------------------------------------



 



              Page
Section 3.14. Insurance
    56  
Section 3.15. Capitalization and Subsidiaries
    56  
Section 3.16. Security Interest in Collateral
    56  
Section 3.17. Employment Matters
    56  
Section 3.18. Nature of Business; Permits and Licenses; Tradenames
    57  
Section 3.19. Location of Bank Accounts
    57  
Section 3.20. Notices from Farm Products Sellers
    57  
Section 3.21. Customers and Suppliers
    57  
Section 3.22. Affiliate Transactions
    58  
Section 3.23. Common Enterprise
    58  
Section 3.24. Foreign Assets Control Regulations and Anti-Money Laundering
    58  
Section 3.25. Patriot Act
    58  
Section 3.26. FDA Matters
    59  
 
       
ARTICLE IV CONDITIONS
    59  
 
       
Section 4.01. Effective Date
    59  
Section 4.02. Each Credit Event
    62  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    63  
 
       
Section 5.01. Financial Statements; Borrowing Base and Other Information
    63  
Section 5.02. Notices of Material Events
    66  
Section 5.03. Existence; Conduct of Business
    67  
Section 5.04. Payment of Obligations
    67  
Section 5.05. Maintenance of Properties
    67  
Section 5.06. Books and Records; Inspection Rights
    67  
Section 5.07. Compliance with Laws
    68  
Section 5.08. Use of Proceeds
    68  
Section 5.09. Insurance
    68  
Section 5.10. Casualty and Condemnation
    68  
Section 5.11. Appraisals
    68  
Section 5.12. Depository Banks
    68  
Section 5.13. Additional Collateral; Further Assurances
    69  
Section 5.14. Farm Products
    70  
 
       
ARTICLE VI NEGATIVE COVENANTS
    71  
 
       
Section 6.01. Indebtedness
    72  
Section 6.02. Liens
    73  
Section 6.03. Fundamental Changes
    74  
Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    75  
Section 6.05. Asset Sales
    76  
Section 6.06. Sale and Leaseback Transactions
    77  
Section 6.07. Swap Agreements
    77  
Section 6.08. Restricted Payments; Certain Payments of Indebtedness
    77  
Section 6.09. Transactions with Affiliates
    78  
Section 6.10. Restrictive Agreements
    78  
Section 6.11. Amendment of Material Documents
    79  
Section 6.12. Compliance with Certain Laws
    79  
Section 6.13. Financial Covenants
    79  

ii 



--------------------------------------------------------------------------------



 



              Page
ARTICLE VII EVENTS OF DEFAULT
    80  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    83  
 
       
ARTICLE IX MISCELLANEOUS
    85  
 
       
Section 9.01. Notices
    85  
Section 9.02. Waivers; Amendments
    86  
Section 9.03. Expenses; Indemnity; Damage Waiver
    88  
Section 9.04. Successors and Assigns
    90  
Section 9.05. Survival
    93  
Section 9.06. Counterparts; Integration; Effectiveness
    93  
Section 9.07. Severability
    94  
Section 9.08. Right of Setoff
    94  
Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    94  
Section 9.10. WAIVER OF JURY TRIAL
    95  
Section 9.11. Headings
    95  
Section 9.12. Confidentiality
    95  
Section 9.13. Several Obligations; Nonreliance; Violation of Law
    96  
Section 9.14. USA PATRIOT Act
    96  
Section 9.15. Disclosure
    96  
Section 9.16. Appointment for Perfection
    96  
Section 9.17. Interest Rate Limitation
    96  
 
       
ARTICLE X LOAN GUARANTY
    97  
 
       
Section 10.01. Guaranty
    97  
Section 10.02. Guaranty of Payment
    97  
Section 10.03. No Discharge or Diminishment of Loan Guaranty
    97  
Section 10.04. Defenses Waived
    98  
Section 10.05. Rights of Subrogation
    98  
Section 10.06. Reinstatement; Stay of Acceleration
    98  
Section 10.07. Information
    99  
Section 10.08. Termination
    99  
Section 10.09. Taxes
    99  
Section 10.10. Maximum Liability
    99  
Section 10.11. Contribution
    99  
Section 10.12. Liability Cumulative
    99  
 
       
ARTICLE XI THE BORROWER REPRESENTATIVE
    100  
 
       
Section 11.01. Appointment; Nature of Relationship
    100  
Section 11.02. Powers
    100  
Section 11.03. Employment of Agents
    100  
Section 11.04. Notices
    100  
Section 11.05. Successor Borrower Representative
    100  
Section 11.06. Execution of Loan Documents; Borrowing Base Certificate
    100  

iii 



--------------------------------------------------------------------------------



 



SCHEDULES:

         
Commitment Schedule
Schedule 3.05
  —   Properties; Collateral Locations
Schedule 3.06
  —   Litigation and Environmental Matters
Schedule 3.12
  —   Material Agreements
Schedule 3.14
  —   Insurance
Schedule 3.15
  —   Capitalization and Subsidiaries
Schedule 3.18
  —   Tradenames
Schedule 3.19
  —   Bank Accounts
Schedule 3.22
  —   Affiliate Transactions
Schedule 6.01
  —   Existing Indebtedness
Schedule 6.02
  —   Existing Liens
Schedule 6.04
  —   Existing Investments
Schedule 6.10
  —   Existing Restrictions

EXHIBITS:

         
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B
  —   Reserved
Exhibit C
  —   Form of Borrowing Base Certificate
Exhibit D
  —   Form of Compliance Certificate
Exhibit E
  —   Joinder Agreement
Exhibit F-1
  —   Form of U.S. Tax Certificate (for Non-U.S. Lenders That Are Not
Partnerships)
Exhibit F-2
  —   Form of U.S. Tax Certificate (for Non-U.S. Lenders That are Partnerships)

iv 



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of August 2, 2011 (as it may be amended or
modified from time to time, this “Agreement”) among DAIRYLAND USA CORPORATION, a
New York corporation (“Dairyland”), THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC, a
Delaware limited liability company (“CW Mid-Atlantic”), BEL CANTO FOODS, LLC, a
New York limited liability company (“Bel Canto”), THE CHEFS’ WAREHOUSE WEST
COAST, LLC, a Delaware limited liability company (“CW West Coast”), and THE
CHEFS’ WAREHOUSE OF FLORIDA, LLC, a Delaware limited liability company (“CW
Florida”), as Borrowers, the other Loan Parties party hereto, the Lenders party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “Account” has the meaning assigned to such term in the Security Agreement.
     “Account Debtor” means any Person obligated on an Account.
     “Act” has the meaning assigned to such term in Section 9.14.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period or for any CBFR Borrowing, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
     “Adjusted One Month LIBOR Rate” means, for any day, an interest rate per
annum equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one
month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).
     “Administrative Agent” means Chase, in its capacity as administrative agent
and collateral agent for the Lenders hereunder.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
(i) directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified or (ii) with
respect to any Loan Party or Subsidiary, has the power to vote, directly or
indirectly, 10% or more of the Equity Interests of such specified Person.
     “Aggregate Credit Exposure” means, at any time, the aggregate Credit
Exposure of all the Lenders.
     “Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

 



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means, with respect to any Lender, (a) with respect
to Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitments of all
Revolving Lenders or, if the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon such Lender’s share of
the Aggregate Revolving Exposures at that time), (b) with respect to the Term
Loans, a percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Term Loans and the denominator of which is
the aggregate outstanding amount of the Term Loans of all Term Lenders, and
(c) with respect to Protective Advances or with respect to the Aggregate Credit
Exposure, a percentage based upon its share of the Aggregate Credit Exposure and
the unused Commitments; provided that, in accordance with Section 2.20, so long
as any Lender shall be a Defaulting Lender, such Defaulting Lender’s Commitment
shall be disregarded in the calculations under clauses (a) and (c) above.
     “Applicable Rate” means, for any day, with respect to any Loan, the
applicable rate per annum set forth below under the appropriate Class.

          Class   CBFR Loans   Eurodollar Loans Revolving Loans and Swingline
Loans   0.25%   2.25% Term Loans   2.00%   4.00%

     “Approved Fund” has the meaning assigned to such term in Section 9.04.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Availability” means, at any time, an amount equal to (a) the lesser of
(i) the aggregate Revolving Commitments then in effect and (ii) the Borrowing
Base then in effect minus (b) the Aggregate Revolving Exposure (calculated, with
respect to any Defaulting Lender, as if such Defaulting Lender had funded its
Applicable Percentage of all outstanding Borrowings).
     “Availability Period” means the period from and including the Effective
Date to but excluding the Maturity Date.
     “Available Revolving Commitment” means, at any time, the aggregate
Revolving Commitments then in effect minus the Aggregate Revolving Exposure
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings).
     “Banking Services” means each and any of the following bank services
provided to any Loan Party by Chase or any of its Affiliates: (a) credit cards
for commercial customers (including, without limitation, “commercial credit
cards” and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
     “Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or

2



--------------------------------------------------------------------------------



 



acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.
     “Banking Services Reserves” means all Reserves which the Administrative
Agent from time to time establishes in its Permitted Discretion for Banking
Services then provided or outstanding.
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” or “Borrowers” means, individually or collectively, Dairyland
USA Corporation, a New York corporation, The Chefs’ Warehouse Mid-Atlantic, LLC,
a Delaware limited liability company, Bel Canto Foods, LLC, a New York limited
liability company, The Chefs’ Warehouse West Coast, LLC, a Delaware limited
liability company, The Chefs’ Warehouse of Florida, LLC, a Delaware limited
liability company, and any other entity added as a borrower hereunder pursuant
to the terms and conditions of a Joinder Agreement.
     “Borrower Representative” has the meaning assigned to such term in Section
11.01.
     “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Term Loan made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (c) a Swingline Loan, (d) a Protective
Advance and (e) an Overadvance.
     “Borrowing Base” means, at any time, the sum of (a) 85% of the Borrowers’
Eligible Accounts at such time, plus (b) the lesser of (i) 70% of the Borrowers’
Eligible Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, (ii) the product of 85% multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered by the Administrative Agent multiplied by the Borrowers’ Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, and (iii) $20,000,000, minus (c) Reserves. The
Administrative Agent may, in its Permitted Discretion, reduce the advance rates
set forth above, adjust Reserves or reduce one or more of the other elements
used in computing the Borrowing Base.
     “Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of Borrower Representative, in
substantially the form of Exhibit C or another form which is acceptable to the
Administrative Agent in its sole discretion.
     “Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

3



--------------------------------------------------------------------------------



 



     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Expenditures” means, without duplication, any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
which would be classified as a fixed or capital asset on a consolidated balance
sheet of Holdings and its Subsidiaries prepared in accordance with GAAP;
provided, that, for purposes of calculating Fixed Charges, up to $10,000,000 of
expenses incurred on or before the second anniversary of the Effective Date in
connection with construction on the Borrowers’ new warehouse facility (in the
New York, New Jersey, Connecticut tri-state area) shall not constitute Capital
Expenditures.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
in each case, which obligations are required to be classified and accounted for
as capital leases on a balance sheet of such Person under GAAP, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
     “CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day). Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.
     “CBFR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the CB Floating Rate.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
(i) Christopher Pappas, John Pappas, Dean Facatselis or Kay Facatselis, (ii) the
officers, directors or management of Holdings as of the Effective Date or
(iii) any corporation, limited liability company or partnership owned and
controlled directly or directly by any Person or Persons described in clauses
(i) and (ii), of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings; or (b) Holdings shall cease to own and control all of the
outstanding Equity Interests of the Borrowers and CW Parent on a fully diluted
basis.
     “Change in Law” means (a) the adoption of any law, rule, regulation or
treaty (including any rules or regulations issued under or implementing any
existing law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor

4



--------------------------------------------------------------------------------



 



or similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
     “Chase” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.
     “Class” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans, Swingline Loans, Protective Advances or Overadvances.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” means any and all property owned, leased or operated by a
Person that is covered by the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders and other holders of the Secured Obligations,
to secure the Secured Obligations.
     “Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
     “Collateral Documents” means, collectively, the Security Agreement and any
other documents pursuant to which a Person grants a Lien upon any real or
personal property as security for payment of the Secured Obligations.
     “Collection Account” has the meaning assigned to such term in the Security
Agreement.
     “Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers. The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.
     “Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment, together with the commitment of
such Lender to acquire participations in Protective Advances hereunder. The
initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.
     “Commitment Schedule” means the Schedule attached hereto identified as
such.
     “Compliance Certificate” means a certificate of a Financial Officer of
Holdings in substantially the form of Exhibit D.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Controlled Disbursement Account” means, collectively, the following
accounts: account # 601894967 (Dairyland), account # 601894991 (CW
Mid-Atlantic), account # 601894983 (CW West Coast), account # 601894975 (Bel
Canto), and account # 886024124 (CW Florida); and any replacement

5



--------------------------------------------------------------------------------



 



or additional accounts of the Borrowers maintained with the Administrative Agent
as a zero balance, cash management account pursuant to and under any agreement
between a Borrower and the Administrative Agent, as modified and amended from
time to time, and through which all disbursements of a Borrower, any other Loan
Party and any designated Subsidiary of a Borrower are made and settled on a
daily basis with no uninvested balance remaining overnight.
     “Credit Exposure” means, as to any Lender at any time, the sum (without
duplication) of (a) such Lender’s Revolving Exposure, plus (b) an amount equal
to the aggregate principal amount of its Term Loans outstanding, plus (c) an
amount equal to its Applicable Percentage, if any, of the aggregate principal
amount of Protective Advances outstanding at such time.
     “Credit Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.
     “CW Florida” has the meaning ascribed to it in the preamble.
     “CW Mid-Atlantic” has the meaning ascribed to it in the preamble.
     “CW Parent” means Chefs’ Warehouse Parent, LLC, a Delaware limited
liability company.
     “CW West Coast” has the meaning ascribed to it in the preamble.
     “Dairyland” has the meaning ascribed to it in the preamble.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular Default, if
any) has not been satisfied; (b) has notified any Borrower or any Credit Party
in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent to
funding a Loan under this Agreement (specifically identified and including the
particular Default, if any) cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by a Credit Party, acting in good faith, to provide
a certification in writing from an authorized officer of such Lender that it
will comply with its obligations to fund prospective Loans and participations in
then outstanding Letters of Credit and Swingline Loans under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.
     “Document” has the meaning assigned to such term in the Security Agreement.
     “dollars” or “$” refers to lawful money of the United States of America.

6



--------------------------------------------------------------------------------



 



     “EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period, (v) any other non-cash charges for such period
(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory or accounts receivable), (vi) any
non-recurring fees, cash charges and other cash expenses made or incurred in
connection with the IPO that are paid within sixty days of the consummation of
the IPO in an aggregate amount not to exceed $1,000,000 (vii) non-recurring
fees, cash charges and other cash expenses made or incurred in connection with a
completed Permitted Acquisition to the extent reviewed and approved by the
Administrative Agent and (viii) non-recurring cash charges related to workers’
compensation claims in an amount not to exceed $250,000 per Fiscal Year, minus
(b) without duplication and to the extent included in Net Income, any
extraordinary gains and any non-cash items of income for such period, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
     “Eligible Accounts” means, at any time, the Accounts of a Borrower which
the Administrative Agent determines in its Permitted Discretion are eligible as
the basis for the extension of Revolving Loans and Swingline Loans and the
issuance of Letters of Credit. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Accounts shall not include any Account of a
Borrower:
     (a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;
     (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
     (c) (i) with respect to which the scheduled due date is more than 75 days
after the date of the original invoice therefor, or (ii) which has been written
off the books of such Borrower or otherwise designated as uncollectible;
     (d) which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;
     (e) which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to the Borrowers
exceeds 20% of the aggregate amount of Eligible Accounts;
     (f) with respect to which any covenant, representation or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true in any material respect;
     (g) which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing (only
if further performance by the relevant Borrower is required), (iv) is contingent
upon the Borrowers’ completion of any further performance, (v) represents a sale
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or (vi)

7



--------------------------------------------------------------------------------



 



relates to payments of interest unless such Account is otherwise eligible for
inclusion in the Borrowing Base as an asset created in the ordinary course of
business in accordance with ordinary business terms;
     (h) for which the goods giving rise to such Account have not been shipped
or delivered to the Account Debtor or for which the services giving rise to such
Account have not been performed by the Borrowers or if such Account was invoiced
more than once;
     (i) [reserved];
     (j) which is owed by an Account Debtor which has, and such circumstance is
continuing during the period in which Borrowers seek to have such Accounts
treated as Eligible Account, (i) applied for, suffered, or consented to the
appointment of any receiver, custodian, trustee, or liquidator of its assets,
(ii) had possession of all or a material part of its property taken by any
receiver, custodian, trustee or liquidator, (iii) filed, or had filed against
it, any request or petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as bankrupt, winding-up, or voluntary or
involuntary case under any state or federal bankruptcy laws, (iv) admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent, or (vi) ceased operation of its business;
     (k) which is owed by any Account Debtor which has sold all or a
substantially all of its assets;
     (l) which is owed by an Account Debtor which (i) does not maintain at least
one of its chief executive offices in the United States of America or Canada
(other than the Nunavut, Yukon or Northwest Territories) or (ii) is not
organized under applicable law of the United Stated of America, any state in the
United Stated of America, Canada, or any province of Canada (other than the
Nunavut, Yukon or Northwest Territories) unless, in either case, such Account is
backed by a Letter of Credit or credit insurance reasonably acceptable to the
Administrative Agent which is in the possession of, has been assigned to and is
directly drawable by, the Administrative Agent;
     (m) which is owed in any currency other than U.S. or Canadian dollars;
     (n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States of America unless such Account is backed by a Letter of Credit or credit
insurance reasonably acceptable to the Administrative Agent which is in the
possession of, and is directly drawable by, the Administrative Agent, or (ii)
the government of the United States of America, or any department, agency,
public corporation, or instrumentality thereof, unless the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.), and any other steps necessary to perfect the Lien of the Administrative
Agent in such Account have been complied with to the Administrative Agent’s
reasonable satisfaction;
     (o) which is owed by any Affiliate of any Loan Party (other than a
Borrower) or any employee, officer, director, agent or stockholder of any Loan
Party or any of its Affiliates;
     (p) [reserved];
     (q) which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but with respect to any particular
Account, only to the extent of such indebtedness, or is subject to any security,
deposit, progress payment, retainage or other similar advance made by or for the
benefit of an Account Debtor, in each case to the extent thereof;

8



--------------------------------------------------------------------------------



 



     (r) which is subject to any counterclaim, deduction, defense, setoff or
dispute but, with respect to any particular Account, only to the extent of any
such counterclaim, deduction, defense, setoff or dispute;
     (s) which is evidenced by any promissory note, chattel paper or instrument;
     (t) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the Borrowers to seek judicial enforcement in such
jurisdiction of payment of such Account, unless the Borrowers have filed such
report or qualified to do business in such jurisdiction;
     (u) with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof (but only to the extent of such agreed
reduction), other than discounts and adjustments given in the ordinary course of
business, or any Account which was partially paid and such Borrower created a
new receivable for the unpaid portion of such Account;
     (v) which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
     (w) which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than the Borrowers
have an ownership interest in such goods, or which indicates any party other
than a Borrower as payee or remittance party; or
     (x) which was created on cash on delivery terms.
     In the event that an Account which was previously an Eligible Account
ceases to be an Eligible Account hereunder, such Borrower or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account of a Borrower, the
face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that such Borrower may
be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by such
Borrower to reduce the amount of such Account. Standards of eligibility may be
made more restrictive from time to time solely by the Administrative Agent in
the exercise of its Permitted Discretion (or restored to such standards as in
effect on the Effective Date), with any such changes to be effective no later
than three Business Days after delivery of notice thereof by the Administrative
Agent to the Borrower Representative and Lenders.
     “Eligible Inventory” means, at any time, the Inventory of a Borrower which
the Administrative Agent determines in its Permitted Discretion is eligible as
the basis for the extension of Revolving Loans and Swingline Loans and the
issuance of Letters of Credit. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Inventory of a Borrower shall not include
any Inventory:
     (a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

9



--------------------------------------------------------------------------------



 



     (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
     (c) which is, in the Administrative Agent’s Permitted Discretion, slow
moving, obsolete, unmerchantable, defective, used, unfit for sale, in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity;
     (d) with respect to which any covenant, representation or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;
     (e) in which any Person other than such Borrower shall (i) have any direct
or indirect ownership, interest or title to such Inventory or (ii) be indicated
on any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;
     (f) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, goods subject to conditional sale, title retention or similar
arrangements, or goods which are not of a type held for sale in the ordinary
course of business;
     (g) which is not located in the United States of America or Canada (other
than the Nunavut, Yukon or Northwest Territories) or is in transit with a common
carrier (x) between Borrowers’ locations, to the extent such Inventory is in
excess of $500,000, or (y) from vendors and suppliers;
     (h) which is of a value in excess of $100,000 and is located in any
location leased by the Borrowers unless (i) the lessor has delivered to the
Administrative Agent a Collateral Access Agreement or (ii) a Reserve for rent,
charges and other amounts due or to become due with respect to such facility has
been established by the Administrative Agent in its Permitted Discretion;
     (i) which is of a value in excess of $100,000 and is located in any third
party warehouse or is in the possession of a bailee (other than a third party
processor) and is not evidenced by a Document, unless (x)(i) such warehouseman
or bailee has delivered to the Administrative Agent a Collateral Access
Agreement and such other documentation as the Administrative Agent may
reasonably require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion and (y) such Inventory is not
subject to a Negotiable Warehouse Receipt;
     (j) which is being processed offsite at a third party location or outside
processor, and is not reasonably, separately identifiable as an asset of the
Borrowers, or is in-transit to or from such third party location or outside
processor;
     (k) which is a discontinued product or component thereof;
     (l) which is the subject of a consignment by such Borrower as consignor;
     (m) which is a liquid dairy product, eggs or produce;
     (n) which contains or bears any intellectual property rights licensed to
the Borrowers, including “private label” Inventory, unless the Administrative
Agent is satisfied, in its Permitted Discretion, that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such

10



--------------------------------------------------------------------------------



 



licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;
     (o) which is not reflected in a current perpetual inventory report of the
Borrowers;
     (p) for which reclamation rights have been asserted in writing by the
seller; or;
     (q) which the Administrative Agent otherwise determines is unacceptable in
its Permitted Discretion.
     In the event that Inventory which was previously Eligible Inventory ceases
to be Eligible Inventory hereunder, such Borrower or the Borrower Representative
shall notify the Administrative Agent thereof on and at the time of submission
to the Administrative Agent of the next Borrowing Base Certificate. Standards of
eligibility may be made more restrictive from time to time solely by the
Administrative Agent in the exercise of its Permitted Discretion, with any such
changes to be effective no later than three Business Days after delivery of
notice thereof by the Administrative Agent to the Borrower Representative and
Lenders.
     “Environmental Laws” means all laws (including, without limitation, common
law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to public or worker health and
safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
     “Equipment” has the meaning assigned to such term in the Security
Agreement.
     “Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the failure of
any Plan to satisfy the applicable “minimum funding standard” (as

11



--------------------------------------------------------------------------------



 



defined in Section 412(a) of the Code) for any plan year; (c) the filing
pursuant to Section 412(c) of the Code of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the failure to make to
any Plan a minimum required contribution as determined under Section 430 of the
Code and Section 303(j) of ERISA; (e) the incurrence by any Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by any Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by any Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (h) the receipt by any Borrower or any ERISA Affiliate
of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, or that any Multiemployer Plan is adopting, or is expected to
adopt, a rehabilitation plan, all within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Excess Cash Flow” means, without duplication, with respect to any Fiscal
Year of Holdings and its Subsidiaries, (a) the sum of (i) EBITDA and (ii) the
decrease, if any, in the Working Capital from the beginning to the end of such
period minus (b) the sum of (i) unfinanced Capital Expenditures, (ii) Fixed
Charges (less any dividends or distributions paid in cash), (iii) the aggregate
amount of non-cash adjustments to EBITDA for periods prior to the beginning of
such period to the extent paid in cash by Holdings and Subsidiaries during such
period, and (iv) the increase, if any, in the Working Capital from the beginning
to the end of such period. Excess Cash Flow shall be calculated without any
deductions for cash used to fund acquisitions, including Permitted Acquisitions.
     “Excluded Taxes” means, with respect to any payment made by any Loan Party
under any Loan Document, any of the following Taxes imposed on or with respect
to a Recipient: (a) income or franchise Taxes imposed on (or measured by) net
income by the United States of America, or by the jurisdiction under the laws of
which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Taxes imposed by any other jurisdiction in which any Borrower is
located and (c) in the case of a Non U.S. Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.19(b)), any U.S. Federal
withholding Taxes resulting from any law in effect (including FATCA) on the date
such Non U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or that is attributable to such Non U.S. Lender’s failure to
comply with Section 2.17(f), except to the extent that such Non U.S. Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding Taxes pursuant to Section 2.17(a).
     “Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of October 22, 2010, among the Loan Parties, Chase, as
administrative agent, and the lenders party thereto.
     “Farm Products” means farm products of every kind and nature, including
crops and products of crops, wherever located, including (a) “farm products” (as
such term is defined in any Farm Products Law and/or the UCC in any
jurisdiction) and (b) “perishable agricultural commodities” (as such term is
defined in any Farm Products Law).

12



--------------------------------------------------------------------------------



 



     “Farm Products Law” means (a) the Food Security Act, (b) PACA, (c) the PSA,
(d) Article 20 of the Agriculture and Markets Law of the State of New York or
(e) any other federal, state, or local laws from time to time in effect which
regulate any matters pertaining to Farm Products, in each case, as the same now
exists or may hereafter from time to time be amended, modified, recodified, or
supplemented, together with all rules and regulations thereunder.
     “Farm Products Notice” has the meaning ascribed to such term in
Section 3.20.
     “Farm Products Seller” means, individually and collectively, sellers,
producers or suppliers of any Farm Products.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement and any regulations or official interpretations thereof.
     “FDA” means the United States Food and Drug Administration, or any
successor Governmental Authority.
     “FDC Act” means the United States Food, Drug, and Cosmetic Act (21 U.S.C.
201 et seq.) as amended to date together with any rules or regulations
promulgated thereunder.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means that certain Fee Letter, dated as of the date hereof,
among Borrowers and the Administrative Agent.
     “Financial Officer” means, with respect to any Person(s), the chief
financial officer, principal accounting officer, treasurer or controller of such
Person(s).
     “Fiscal Month” means any fiscal month in a Fiscal Year.
     “Fiscal Quarter” means each of four consecutive three-Fiscal Month periods
in each Fiscal Year.
     “Fiscal Year” means the 52- or 53-week period ending in the month of
December that Holdings and its Subsidiaries use for accounting and financial
reporting purposes, which period does not necessarily conform to the calendar
year. All references in the Loan Documents to the December 31 Fiscal Year shall
be deemed to refer to the year end that the Borrowers actually use for financial
reporting purposes.
     “Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments (other than mandatory Excess Cash Flow prepayments and
prepayments of Indebtedness under Section 4.01(g) on the Effective Date) and
scheduled principal payments on Indebtedness actually made, plus expense for
taxes paid in cash, plus dividends or distributions paid in cash, plus Capital
Lease Obligation payments, all calculated for Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP.

13



--------------------------------------------------------------------------------



 



     “Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) EBITDA minus the unfinanced portion of Capital Expenditures to (b) Fixed
Charges, all calculated for Holdings and its Subsidiaries on a consolidated
basis in accordance with GAAP.
     “Food Security Act” means the Food Security Act of 1985, as the same now
exists or may from time to time hereafter be amended, restated, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
     “Funding Accounts” has the meaning assigned to such term in
Section 4.01(h).
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or, in each case, any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government, including any central bank, stock exchange, regulatory
body, arbitrator, public sector entity, supra-national entity (including the
European Union and the European Central Bank) and any self-regulatory
organization (including the National Association of Insurance Commissioners).
     “Governmental Permits” means all authorizations, approvals, licenses,
registrations, certificates or exemptions issued by any Governmental Authority
to Borrowers that are required or necessary for the development, manufacture,
distribution, marketing, storage, transportation, use, or sale of the Loan
Parties’ products.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Guaranteed Obligations” has the meaning assigned to such term in Section
10.01.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Holdings” means The Chefs’ Warehouse, Inc., a Delaware corporation.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property

14



--------------------------------------------------------------------------------



 



acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person under any liquidated earn-out and (l) any other
Off-Balance Sheet Liability of such Person. The Indebtedness of any Person shall
include the Indebtedness of any other Person (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor; provided that Indebtedness shall not include
earn out obligations relating to Permitted Acquisitions to the extent the
conditions for payment thereof (other than the occurrence of a date certain)
have not yet been satisfied.
     “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by any Loan Party under any Loan Document
and (b) Other Taxes.
     “Interest Election Request” means a request by the Borrower Representative
to convert or continue a Borrowing in accordance with Section 2.07.
     “Interest Expense” means, for any period, total interest expense (including
that attributable to Capital Lease Obligations) of Holdings and its Subsidiaries
for such period with respect to all outstanding Indebtedness of Holdings and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptances and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for Holdings and its Subsidiaries for such period in
accordance with GAAP.
     “Interest Payment Date” means (a) with respect to any CBFR Loan (other than
a Swingline Loan), the first Business Day of each calendar quarter and the
Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part (and,
in the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period) and the Maturity Date, and (c) with respect to any Swingline
Loan, the day that such Swingline Loan is required to be repaid and the Maturity
Date.
     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Eurodollar Borrowing (including by
continuation or conversion) and ending on the numerically corresponding day in
the calendar month that is one, two, three, six or nine months thereafter, as
the Borrower Representative may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

15



--------------------------------------------------------------------------------



 



     “Inventory” has the meaning assigned to such term in the Security
Agreement.
     “IPO” means the consummation on or before the Effective Date of an initial
public offering by Holdings of its common Equity Interests pursuant to an
effective registration statement filed with the Securities and Exchange
Commission in accordance with securities laws and otherwise in accordance with
Requirements of Law resulting in (x) gross cash proceeds from the Equity
Interests issued or sold pursuant to the IPO Documents of at least $100,000,000
and (y) net cash proceeds retained by the Loan Parties of at least $55,000,000.
     “IPO Documents” shall mean the Form S-1 Registration Statement filed by
Holdings which became effective on July 27, 2011, as declared effective by the
SEC.
     “IRS” means the United States Internal Revenue Service.
     “Issuing Bank” means Chase, in its capacity as the issuer of Letters of
Credit, and its successors in such capacity as provided in Section 2.06(i). The
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
     “Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E.
     “LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of the Commercial LC Exposure and
the Standby LC Exposure. The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure.
     “Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
     “Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on
such date to (b) EBITDA for the period of twelve consecutive Fiscal Months ended
on such date (or, if such date is not the last day of a Fiscal Month, ended on
the last day of the Fiscal Month most recently ended prior to such date).
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London

16



--------------------------------------------------------------------------------



 



office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period. Notwithstanding the above, to
the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection with a
CBFR Borrowing, such rate shall be determined as modified by the definition of
Adjusted One Month LIBOR Rate.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means this Agreement, any promissory notes issued pursuant
to this Agreement, any Letter of Credit applications, the Collateral Documents,
the Loan Guaranty, the Fee Letter and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
     “Loan Guarantor” means each Loan Party.
     “Loan Guaranty” means Article X of this Agreement and each separate
Guarantee, in form and substance satisfactory to the Administrative Agent, as it
may be amended or modified and in effect from time to time.
     “Loan Parties” means Holdings, CW Parent, the Borrowers, the Borrowers’
Subsidiaries and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement or otherwise and their successors and assigns.
     “Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, prospects, properties or condition (financial or
otherwise) of the Loan Parties taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under the Loan Documents to which it is
a party, (c) the Collateral, or the Administrative Agent’s Liens (on behalf of
itself and the Lenders and other holders of the Secured Obligations) on the
Collateral or the priority of such Liens, in each case, as to Collateral having
an aggregate value in excess of $1,000,000, or (d) the rights of or benefits
available to the Administrative Agent, the Issuing Bank or the Lenders under any
of the Loan Documents (other than with respect to Collateral having an aggregate
value of $1,000,000 or less).
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of Holdings and its Subsidiaries in an aggregate principal
amount exceeding $500,000. For purposes of determining Material

17



--------------------------------------------------------------------------------



 



Indebtedness, the “obligations” of any Loan Party or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Loan Party or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.
     “Material Real Property” has the meaning assigned to such term in Section
5.13(d).
     “Maturity Date” means August 2, 2015 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.
     “Maximum Liability” has the meaning assigned to such term in Section 10.10.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgages” means any mortgage, deed of trust or other agreement which
conveys or grants a Lien in favor of the Administrative Agent, for the benefit
of the Administrative Agent and the Lenders and other holders of the Secured
Obligations, on real property of a Loan Party, including any amendment,
modification or supplement thereto.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Negotiable Warehouse Receipt” means any receipt received by any Loan Party
from any warehouse that is negotiable or that states that the goods covered
thereby are to be delivered to bearer or to the order of a named Person or to a
named Person and such named Person’s assigns.
     “Net Income” means, for any period, the consolidated net income (or loss)
of Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) (except as set
forth in Section 6.13(c) and in the definition of “Permitted Acquisition”) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
     “Net Orderly Liquidation Value” means, with respect to Inventory of any
Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent by an appraiser reasonably acceptable to
the Administrative Agent, net of all costs of liquidation thereof.
     “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Loan Parties and their
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured

18



--------------------------------------------------------------------------------



 



by such asset or otherwise subject to mandatory prepayment as a result of such
event and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer of Borrower Representative).
     “Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
     “Non-U.S. Lender” means a Lender that is not a U.S. Person.
     “Non-Paying Guarantor” has the meaning assigned to such term in
Section 10.11.
     “Obligated Party” has the meaning assigned to such term in Section 10.02.
     “Obligations” means all unpaid principal of and all accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Loan Parties
to the Lenders or to any Lender, the Administrative Agent, the Issuing Bank or
any indemnified party arising under the Loan Documents.
     “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
or (c) any indebtedness, liability or obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
     “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
     “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.19(b)).
     “Overadvance” has the meaning assigned to such term in Section 2.05(b).
     “PACA” means the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et seq., as the same now exists or may from time to time
hereafter be amended, restated, modified, recodified or supplemented, together
with all rules, regulations and interpretations thereunder or related thereto.
     “Parent” means, with respect to any Lender, the Person as to which such
Lender is, directly or indirectly, a subsidiary.
     “Participant” has the meaning assigned to such term in Section 9.04(c).

19



--------------------------------------------------------------------------------



 



     “Participant Register” has the meaning assigned to such term in Section
9.04(c).
     “Paying Guarantor” has the meaning assigned to such term in Section 10.11.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Acquisition” means the acquisition of all or substantially all
of the assets or all of the Equity Interests of any Person by a Loan Party to
the extent that each of the following conditions shall have been satisfied:
     (a) (i) as of the date of such acquisition (or such earlier date, up to
five Business Days prior to the date of such acquisition, as Administrative
Agent may agree) Pro Forma Availability shall equal or exceed $10,000,000, (ii)
(A) the Consolidated Fixed Charge Coverage Ratio for Holdings and its
Subsidiaries as of the end of the Fiscal Month most recently ended and reported
pursuant to Section 5.01(b) shall equal or exceed 1.25 to 1.00, and (B) the
Leverage Ratio for Holdings and its Subsidiaries shall not exceed the maximum
amount permitted under Section 6.13(b) as of the end of the Fiscal Month most
recently ended and reported pursuant to Section 5.01(b), in the case of clauses
(A) and (B) calculated on a pro forma basis after giving effect to such
acquisition based on the actual financial results of such Person (or of the
Person from whom the assets comprising such acquisition are to be acquired), and
not including any projected results or synergies, as though such acquisition had
been consummated on the first day of such Fiscal Month;
     (b) the Borrowers shall have furnished to the Administrative Agent at least
seven Business Days prior to the consummation of such Acquisition (1) an
executed term sheet and/or commitment letter (if any) (setting forth in
reasonable detail the terms and conditions of such acquisition) and such other
information and documents that the Administrative Agent may reasonably request,
including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such acquisition is
to be consummated (including, without limitation, any related management,
non-compete, employment, option or other material agreements), any schedules to
such agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents to be executed or delivered in
connection therewith, (2) pro forma financial statements of Holdings and its
Subsidiaries giving effect to the consummation of such acquisition, (3) copies
of such other agreements, instruments or other documents as the Administrative
Agent may reasonably request and (4) a certificate of a Financial Officer of
Borrower Representative, in form and substance satisfactory to Administrative
Agent, that: (x) shows the calculations of the covenants set forth in clause (a)
above; (y) certifies that such proposed Permitted Acquisition otherwise
satisfies the conditions set forth herein for a Permitted Acquisition; and
(z) certifies that the Loan Parties have completed their due diligence
investigation with respect to the proposed Permitted Acquisition and the
proposed target, which investigation was conducted in a manner at least
consistent with the Loan Parties’ historical practices in connection with
acquisitions and the results of such investigation were satisfactory;
     (c) (1) neither the Loan Parties nor any of their Subsidiaries shall, in
connection with such acquisition, assume or remain liable in respect of any
Indebtedness or other obligation of any other Person (except for Indebtedness
that is otherwise expressly permitted hereunder or that the Administrative
Agent, with the consent of the Required Lenders, otherwise expressly consents to
in writing after its review of the terms of the proposed acquisition), and
(2) all property to be acquired in connection with such acquisition shall be
free and clear of any and all Liens, except for Liens expressly permitted by
Section 6.02 (and if any such property is subject to any Lien not permitted by
this clause (2) then concurrently with the consummation of such Acquisition such
Lien shall be released);

20



--------------------------------------------------------------------------------



 



     (d) the Subsidiary, if any, to be acquired as a result of such acquisition
shall be organized in the United States of America, the assets to be acquired as
a result of such acquisition shall be located in the United States of America or
Canada (other than the Nunavut, Yukon or Northwest Territories), any assets or
Subsidiary to be acquired shall be engaged in the same business in which the
Borrowers are engaged on the date hereof, or businesses reasonably related,
ancillary or complimentary thereto, or a logical extension thereof, and the
consummation of such acquisition shall be friendly, consensual in nature and on
terms reasonably satisfactory to all of the parties to such acquisition;
     (e) such acquisition shall be effected in such a manner so that the
acquired Equity Interests or assets are owned by a Loan Party and, if effected
by merger or consolidation involving a Loan Party, such Loan Party shall be the
continuing or surviving Person (provided, that if a Borrower is involved in such
a merger involving non-Borrower Loan Parties, the Borrower shall be the
continuing or surviving Person);
     (f) on or prior to the date such acquisition is consummated, any such
Subsidiary (and its equityholders) shall execute and deliver to the
Administrative Agent the agreements, instruments and other documents required by
Section 5.13 or the Security Agreement;
     (g) on or prior to the date such acquisition is consummated (or such later
date as Administrative Agent may reasonably agree), Administrative Agent shall
be granted a first-priority perfected Lien (subject only to Liens permitted by
Section 6.02) in all assets (including Equity Interests) so acquired and the
Loan Parties shall have delivered any documents or instruments required under
the Loan Documents with respect to such additional Collateral;
     (h) aggregate consideration for all such acquisitions consummated on or
after the Effective Date shall not exceed $35,000,000 in any twelve month
period; and
     (i) no Event of Default shall have occurred and be continuing or be caused
thereby;
     provided, that following consummation of a Permitted Acquisition, the
Accounts and Inventory so acquired shall not be included in the Borrowing Base
as Eligible Accounts or Eligible Inventory until such time as Administrative
Agent shall have received a satisfactory audit, appraisal or field exam of such
Accounts and Inventory and Administrative Agent, in its Permitted Discretion,
shall have determined that such Accounts and Inventory may be included in the
Borrowing Base as Eligible Accounts and Eligible Inventory.
     “Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty days or are being
contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

21



--------------------------------------------------------------------------------



 



     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII; and
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business of
the Borrowers that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any if Holdings or the Subsidiaries;
     (g) Liens in favor of, or claims or rights of any producer, grower or
seller under PACA, the Food Security Act or PSA relating to aggregate
obligations of $100,000 or less.
     “Permitted Holdings Dividends” means dividends paid by a Loan Party to
Holdings:
     (i) to the extent actually used substantially concurrently by Holdings to
pay the same, in amounts necessary to pay (x) such franchise taxes and other
fees required to maintain the legal existence of Holdings and (y) out-of-pocket
legal, accounting and filing costs and other expenses in the nature of overhead
in the ordinary course of business of Holdings; provided, that the aggregate
amount of dividends paid under this clause (i) shall not to exceed $500,000 in
any period of twelve consecutive months;
     (ii) in amounts necessary to enable (x) Holdings to repurchase or redeem
its Equity Interest or (y) Holdings or the holders of Holdings’ Equity Interests
to pay withholding taxes due as a result of its ownership of Holdings or any
other Loan Party; provided, that (x) the aggregate amount of such dividends
shall not exceed $750,000 in any period of twelve consecutive months, (y) after
giving effect to such dividend Availability shall be at least $7,500,000 and (z)
such dividend shall be actually used for a purpose set forth above substantially
concurrently with the making of such dividend; and
     (iii) to the extent necessary to permit, and actually used substantially
concurrently by, Holdings to discharge the consolidated Tax liabilities of the
Loan Parties or Taxes attributable to the distributions used to pay such
consolidated Tax liabilities.
     “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

22



--------------------------------------------------------------------------------



 



     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prepayment Event” means:
     (a) any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of any Loan Party; or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party; or
     (c) the issuance by Holdings or any Subsidiaries of any Equity Interests
after the Effective Date, or the receipt by Holdings or any Subsidiaries of any
capital contribution (it being agreed that the receipt of proceeds from the IPO
on or prior to the third Business Days after the Effective Date shall not be
considered a “Prepayment Event”); or
     (d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01; or
     (e) the receipt of cash by Holdings or any Subsidiary not in the ordinary
course of business, in respect of (i) foreign, United States, state or local tax
refunds, (ii) pension plan reversions, (iii) judgments, proceeds of settlements
or other consideration of any kind in connection with any cause of action (other
than payments or proceeds that represent reimbursement for amounts paid by
Holdings or any Subsidiary within the six months immediately preceding such
judgment, settlement or other cause of action), (iv) indemnity payments (other
than indemnity payments that represent reimbursement for amounts paid by
Holdings or any Subsidiary within the six months immediately preceding such
indemnity payment) and (v) any purchase price adjustment received in connection
with any purchase agreement.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Chase as its prime rate at its offices at 270 Park Avenue in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
     “Pro Forma Availability” means as of any date in respect of a pending
potential Permitted Acquisition, an amount equal to (i) Availability as of such
date minus (ii) the sum of (A) the aggregate amount of cash to be paid to the
Person(s) whose assets or Equity Interests are the target of such Permitted
Acquisition plus (B) the aggregate amount of fees and expenses payable to
unaffiliated third parties by Holdings or any of its Subsidiaries in connection
with such Permitted Acquisition, in each case,

23



--------------------------------------------------------------------------------



 



at or within three months after the closing of such Permitted Acquisition and
estimated in a manner reasonably acceptable to the Administrative Agent. Pro
Forma Availability may include the Accounts and Inventory to be acquired in such
Permitted Acquisition to the extent (i) such Accounts or Inventory otherwise
constitute Eligible Accounts or Eligible Inventory, as applicable, and (ii) an
inspection or appraisal of such assets satisfactory to Administrative Agent has
been completed.
     “Projections” has the meaning assigned to such term in Section 5.01(e).
     “Protective Advance” has the meaning assigned to such term in Section 2.04.
     “PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. 181, as the
same now exists or may from time to time hereafter be amended, restated,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
     “Recipient” means, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.
     “Register” has the meaning assigned to such term in Section 9.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Report” means reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the assets of the Loan Parties from information furnished by or on
behalf of the Borrowers, after the Administrative Agent has exercised its rights
of inspection pursuant to this Agreement, which Reports may be distributed to
the Lenders by the Administrative Agent.
     “Required Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Credit Exposure and unused Commitments representing at least 66
2/3% of the sum of the Aggregate Credit Exposure and unused Commitments;
provided that, as long as there are only two Lenders, Required Lenders shall
mean both Lenders.
     “Required Revolving Lenders” means, at any time, Lenders (other than
Defaulting Lenders) having Revolving Exposure and unused Revolving Commitments
representing at least 66 2/3% of the sum of the aggregate Revolving Exposure and
unused Revolving Commitments; provided that, as long as there are only two
Revolving Lenders, Required Revolving Lenders shall mean both Revolving Lenders.
     “Requirement of Law” means, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
     “Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, volatility reserves, reserves for rent at locations
leased by any Loan Party and for consignee’s, warehousemen’s and bailee’s
charges, reserves for dilution of Accounts, reserves for Inventory shrinkage,
reserves for customs charges and shipping charges related to any Inventory in
transit, reserves for Swap Obligations, reserves for contingent liabilities of
any Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation and

24



--------------------------------------------------------------------------------



 



reserves for taxes, fees, assessments, and other governmental charges) with
respect to the Collateral or any Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings or any of its Subsidiaries to their Equity Interest holders in such
capacity, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in Holdings or its Subsidiaries or any option, warrant or other
right to acquire any such Equity Interests in Holdings or its Subsidiaries, or
any payment of management or similar fees to any Person.
     “Revolving Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 or (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is $50,000,000.
     “Revolving Exposure” means, with respect to any Lender at any time, the sum
(without duplication) of (a) the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Overadvances
outstanding.
     “Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
     “Revolving Loan” means a Loan made pursuant to Section 2.01(a).
     “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided that (x) at or prior to the time that any
transaction relating to such Swap Obligation is executed, the Lender party
thereto (other than Chase) shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a Secured Obligation entitled to the benefits of the Collateral
Documents and (y) by accepting the benefits of the Collateral Documents, any
non-Lender that is a holder of Banking Services Obligations or Swap Obligations
shall be subject to the covenants of the Lenders set forth in Article VIII and
Section 9.16 (provided that, for purposes of clarification, such holder shall
have no rights as a Lender, including for purposes of appointing a successor
Administrative Agent).
     “Secured Party” means Administrative Agent, each Lender and each other
holder of any Secured Obligation of a Loan Party.
     “Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the Loan Parties and the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders and the other
holders of the Secured Obligations, and any other pledge or security

25



--------------------------------------------------------------------------------



 



agreement entered into, after the date of this Agreement by any other Loan Party
or any other Person, as the same may be amended, restated or otherwise modified
from time to time.
     “Settlement” has the meaning assigned to such term in Section 2.05(d).
     “Settlement Date” has the meaning assigned to such term in Section 2.05(d).
     “Standby LC Exposure” means, at any time, the sum (without duplication) of
(a) the aggregate undrawn amount of all outstanding standby Letters of Credit
plus (b) the aggregate amount of all LC Disbursements relating to standby
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrowers. The Standby LC Exposure of any Revolving Lender at any time shall be
its Applicable Percentage of the aggregate Standby LC Exposure. Letter of Credit
number CTCS-764-535 in the face amount of $120,000 outstanding under the
Existing Credit Agreement shall be continued as a standby Letter of Credit
hereunder, and shall be subject to the renewal and extension terms hereunder.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Subordinated Indebtedness” of a Person means any Indebtedness of such
Person (including seller notes) the payment of which is subordinated to payment
of the Secured Obligations to the written satisfaction of the Administrative
Agent.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
     “Subsidiary” means any direct or indirect subsidiary of Holdings.
     “Swap Agreement” means any agreement with respect to any swap, forward,
spot, future, credit default or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.

26



--------------------------------------------------------------------------------



 



     “Swap Obligations” of a Loan Party means any and all obligations of such
Loan Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
     “Swingline Exposure” means, at any time, the sum of the aggregate of all
outstanding Swingline Loans. The Swingline Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate Swingline Exposure.
     “Swingline Lender” means Chase, in its capacity as lender of Swingline
Loans hereunder.
     “Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
     “Taxes” means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
     “Term Lenders” means, as of any date of determination, Lenders having a
Term Loan Commitment.
     “Term Loan Commitment” means (a) as to any Term Lender, the aggregate
commitment of such Term Lender to make Term Loans as set forth in the Commitment
Schedule or in the most recent Assignment and Assumption executed by such Term
Lender, as applicable, and (b) as to all Term Lenders, the aggregate commitment
of all Term Lenders to make Term Loans, which aggregate commitment shall be
$30,000,000 on the Effective Date. After advancing the Term Loan, each reference
to a Term Lender’s Term Loan Commitment shall refer to such Term Lender’s
Applicable Percentage of the Term Loans.
     “Term Loans” means the Term Loans extended by the Term Lenders to the
Borrowers pursuant to Section 2.01(b).
     “Total Indebtedness” means, at any date, the aggregate principal amount of
all Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP. For purposes of determining Total
Indebtedness, the Indebtedness of any Loan Party or any Subsidiary in respect of
any Swap Agreement on any date of determination shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Loan Party or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
     “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof, the issuance of Letters of Credit hereunder,
the repayment of the Indebtedness required hereunder and the IPO.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York or any other state the laws of which are required to be
applied in connection with the attachment,

27



--------------------------------------------------------------------------------



 



perfection or priority of, or remedies with respect to, Administrative Agent’s
or any Lender’s Lien on any Collateral.
     “Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature; (iii) an obligation to
provide collateral to secure any of the foregoing types of obligations; or
(iv) an indemnity.
     “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     “Withholding Agent” means the Borrower Representative and the
Administrative Agent.
     “Working Capital” means, at any date, the excess of current assets of
Holdings and its Subsidiaries on such date (excluding cash and Permitted
Investments) over current liabilities of Holdings and its Subsidiaries on such
date (excluding any outstanding Revolving Loans and Swingline Loans and the
current portion of any other Indebtedness), all determined on a consolidated
basis in accordance with GAAP.
     Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
     Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless expressly provided to the contrary or the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
     Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the date hereof there occurs any change in GAAP or in the
application

28



--------------------------------------------------------------------------------



 



thereof on the operation of any provision hereof and the Borrower Representative
notifies the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of Holdings or any Subsidiary at “fair value”, as defined
therein.
ARTICLE II
THE CREDITS
     Section 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make (a) Revolving Loans to the Borrowers from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment or (ii) Availability being less than $0, subject
to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances and Overadvances pursuant to the terms of Sections 2.04 and
2.05 and (b) a Term Loan to the Borrowers on the Effective Date, in an amount
equal to such Lender’s Term Loan Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans. Amounts repaid in respect of Term Loans may
not be reborrowed.
     Section 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan, Protective Advance or Overadvance) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. Any
Protective Advance, Overadvance or Swingline Loan shall be made in accordance
with the procedures set forth in Sections 2.04 and 2.05.
     (b) Subject to Sections 2.04, 2.05 and 2.14, each Revolving Loan Borrowing
and Term Loan Borrowing shall be comprised entirely of CBFR Loans or Eurodollar
Loans as the Borrower Representative may request in accordance herewith;
provided that (x) all Borrowings made on the Effective Date must be made as CBFR
Borrowings but may be converted into Eurodollar Borrowings in accordance with
Section 2.08 and (y) each Swingline Loan shall be a CBFR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000. CBFR Revolving
Borrowings may be in any amount. Each Swingline Loan shall be in an amount that
is an integral multiple of $250,000 and not less than $250,000. Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of five Eurodollar Borrowings
outstanding at any time.

29



--------------------------------------------------------------------------------



 



     (d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
     Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent and signed by the Borrower Representative
or by telephone not later than (a) in the case of a Eurodollar Borrowing,
10:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of a CBFR Borrowing, noon, New York City
time, on the date of the proposed Borrowing; provided that any such notice of a
CBFR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such Borrowing Request
shall be irrevocable and each telephonic Borrowing Request shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower Representative. Each Borrowing Request shall specify the following
information:
     (i) the name of the applicable Borrower(s);
     (ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and
     (v) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a CBFR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
     Section 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that the aggregate amount of Protective Advances outstanding at any
time shall not at any time exceed $3,000,000; provided, further, that the
aggregate amount of outstanding Protective Advances plus the Aggregate Revolving
Exposure shall not exceed the aggregate Revolving Commitments. Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied. The Protective Advances shall be secured by the Liens

30



--------------------------------------------------------------------------------



 



in favor of the Administrative Agent in and to the Collateral and shall
constitute Obligations hereunder. All Protective Advances shall be CBFR
Borrowings. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof. At any time that there is sufficient Availability and
the conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the Revolving Lenders to make a Revolving Loan
to repay a Protective Advance. At any other time the Administrative Agent may
require the Lenders to fund their risk participations described in
Section 2.04(b).
     (b) Upon the making of a Protective Advance by the Administrative Agent in
accordance with Section 2.04(a) (whether before or after the occurrence of a
Default), each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Protective
Advance.
     Section 2.05. Swingline Loans and Overadvances. (a) The Administrative
Agent, the Swingline Lender and the Revolving Lenders agree that in order to
facilitate the administration of this Agreement and the other Loan Documents,
promptly after the Borrower Representative requests a CBFR Borrowing, the
Swingline Lender may elect to have the terms of this Section 2.05(a) apply to
such Borrowing Request by advancing, on behalf of the Revolving Lenders and in
the amount requested, same day funds to the Borrowers, on the applicable
Borrowing date to the Funding Account(s) (each such Loan made solely by the
Swingline Lender pursuant to this Section 2.05 is referred to in this Agreement
as a “Swingline Loan”), with settlement among them as to the Swingline Loans to
take place on a periodic basis as set forth in Section 2.05(d). Each Swingline
Loan shall be subject to all the terms and conditions applicable to other CBFR
Loans funded by the Revolving Lenders (including satisfaction of the conditions
set forth in Section 4.02), except that all payments thereon shall be payable to
the Swingline Lender solely for its own account. In addition, the Borrowers
hereby authorize the Swingline Lender to, and the Swingline Lender shall,
subject to the terms and conditions set forth herein (but without any further
written notice required), not later than 2:00 p.m., New York City time, on each
Business Day, make available to the Borrowers by means of a credit to the
Funding Account(s), the proceeds of a Swingline Loan to the extent necessary to
pay items to be drawn on any Controlled Disbursement Account that Business Day;
provided that, if on any Business Day there is insufficient borrowing capacity
to permit the Swingline Lender to make available to the Borrowers a Swingline
Loan in the amount necessary to pay all items to be so drawn on any such
Controlled Disbursement Account on such Business Day, then the Borrowers shall
be deemed to have requested a CBFR Borrowing pursuant to Section 2.03 in the
amount of such deficiency to be made on such Business Day. The aggregate amount
of Swingline Loans outstanding at any time shall not exceed $3,000,000. The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan exceeds Availability (before giving effect to such Swingline Loan). All
Swingline Loans shall be CBFR Borrowings.
     (b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation) make Revolving Loans to the
Borrowers, on behalf of the Revolving Lenders, in amounts that exceed
Availability (any such excess Revolving Loans are herein referred to
collectively as “Overadvances”); provided that no Overadvance shall result in a
Default due to Borrowers’ failure to comply with Section 2.01 for so long as
such Overadvance remains outstanding in accordance with the terms of this , but
solely with respect to the amount of such Overadvance. In addition, Overadvances
may

31



--------------------------------------------------------------------------------



 



be made even if the condition precedent set forth in Section 4.02(c) has not
been satisfied. All Overadvances shall constitute CBFR Borrowings. The authority
of the Administrative Agent to make Overadvances is limited to an aggregate
amount not to exceed $5,000,000 at any time, no Overadvance may remain
outstanding for more than thirty days and no Overadvance shall cause any
Revolving Lender’s Revolving Exposure to exceed its Revolving Commitment;
provided that the Required Revolving Lenders may at any time revoke the
Administrative Agent’s authorization to make Overadvances. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.
     (c) Upon the making of a Swingline Loan or an Overadvance in accordance
with, as applicable, Section 2.05(a) or 2.05(b) (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan or Overadvance), each Revolving
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Loan.
     (d) The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone or
e-mail no later than 1:00 p.m. New York City time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 3:00 p.m., New York City
time, on such Settlement Date. Settlements may occur during the existence of a
Default and whether or not the applicable conditions precedent set forth in
Section 4.02 have then been satisfied. Such amounts transferred to the
Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such Swingline Loan, shall constitute Revolving Loans of such
Revolving Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Revolving Lender on such Settlement Date, the
Swingline Lender shall be entitled to recover from such Lender on demand such
amount, together with interest thereon, as specified in Section 2.07.
     Section 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein (including satisfaction of the conditions set forth
in Section 4.02), the Borrower Representative may request the issuance of
Letters of Credit for its own account or for the account of another Borrower, in
a form reasonably acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrowers to, or entered into by the Borrowers with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication,

32



--------------------------------------------------------------------------------



 



if arrangements for doing so have been approved by the Issuing Bank) to the
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the applicable Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $2,000,000, (ii) the Standby LC Exposure shall not exceed $500,000 and
(iii) the Aggregate Revolving Exposures shall not exceed the lesser of the
aggregate Revolving Commitments and the Borrowing Base. Notwithstanding anything
herein to the contrary, prior to requesting the issuance of a Letter of Credit,
the Administrative Agent shall have received such letter of credit applications
or master agreement as may be required by the Issuing Bank (and reasonably
acceptable to Administrative Agent), which applications and/or agreements shall
be properly completed and executed.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement (i) not later than 11:00 a.m., New York City time, on the date that
such LC Disbursement is made, if the Borrower Representative shall have received
notice of such LC Disbursement prior to 9:00 a.m., New York City time, on such
date, or, (ii) if such notice has not been received by the Borrower
Representative prior to such time on such date, then not later than 11:00 a.m.,
New York City time, on (A) the Business Day that the Borrower Representative
receives such notice, if such notice is received prior to 9:00 a.m., New York
City time, on the day of receipt, or (B) the Business Day immediately following
the day that the Borrower Representative receives such notice, if such notice is
not received prior to such time on the day of receipt; provided that the
Borrowers may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05

33



--------------------------------------------------------------------------------



 



that such payment be financed with a CBFR Revolving Borrowing or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting CBFR Revolving Borrowing or Swingline Loan. If the Borrowers fail to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrowers, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
CBFR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by any Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

34



--------------------------------------------------------------------------------



 



     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement, at
the rate per annum then applicable to CBFR Revolving Loans; provided that, if
the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Required Revolving Lenders) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the LC Exposure as of
such date plus accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Secured Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the LC
Collateral Account and the Borrowers hereby grant the Administrative Agent a
first-priority security interest in the LC Collateral Account and any amounts on
deposit therein. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account. Moneys in the LC Collateral Account
shall be applied by the Administrative Agent

35



--------------------------------------------------------------------------------



 



to reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Required Revolving Lenders), be applied to satisfy other Secured
Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all such Events of Default have been
cured or waived as confirmed in writing by the Administrative Agent.
     Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by such Lender hereunder on the proposed date thereof by wire
transfer of immediately available funds by 11:00 a.m., New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage of such Loan; provided that Protective Advances shall be made as
provided in Section 2.04 and Swingline Loans and Overadvances shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower Representative by promptly crediting the amounts so
received, in like funds, to the Funding Account(s) or as otherwise designated in
the Borrowing Request; provided that CBFR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance or an Overadvance shall be retained by the Administrative Agent.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to CBFR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
     Section 2.08. Interest Elections. (a) Except Borrowings on the Effective
Date, each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, Overadvances or Protective
Advances, which may not be converted or continued.
     (b) To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic

36



--------------------------------------------------------------------------------



 



Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or facsimile to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower Representative.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a CBFR Borrowing. Notwithstanding any contrary provision
hereof, if a Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower
Representative, then, so long as a Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to a CBFR
Borrowing at the end of the Interest Period applicable thereto.
     Section 2.09. Termination and Reduction of Commitments; Increase in
Revolving Commitments. (a) Unless previously terminated, (i) the Term Loan
Commitments shall terminate at 5:00 p.m., New York City time, on the Effective
Date and (ii) all other Commitments shall terminate on the Maturity Date.
     (b) The Borrowers may at any time terminate the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent and Issuing Bank)
equal to 105% of the LC Exposure as of such date), (iii) the payment in full of
the accrued

37



--------------------------------------------------------------------------------



 



and unpaid fees, and (iv) the payment in full of all reimbursable expenses and
other Obligations, together with accrued and unpaid interest thereon.
     (c) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $2,500,000 and not less than $2,500,000;
(ii) the Borrowers shall not reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the sum of the Revolving Exposures would exceed the lesser of the
total Revolving Commitments, the Borrowing Base or the outstanding Term Loan;
and (iii) any such reduction shall be permanent.
     (d) The Borrower Representative shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under the foregoing
paragraphs of this Section at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
     (e) Prior to any reduction of the Revolving Commitments pursuant to
Section 2.09(c), the Borrowers shall have the right to increase the Revolving
Commitments by obtaining additional Revolving Commitments, either from one or
more of the Lenders or another lending institution; provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000 and shall
not exceed $20,000,000 in the aggregate for all such increases, (ii) the
Administrative Agent has approved any such new Lender, such approval not to be
unreasonably withheld, (iii) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (iv) the procedure described in
Section 2.09(f) has been satisfied. For purposes of clarification, no Lender is
committed to provide any such increase and no Lender’s Commitment may be
increased without the consent of such Lender.
     (f) Any amendment hereto for such an increase or addition shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrowers and each
Lender being added or increasing its Commitment. As a condition precedent to
such an increase, the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party (in sufficient copies for each Lender) signed by
an authorized officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date in all material respects, and (B) no Default exists.
     (g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrower Representative,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement. On the Business Day following any
such increase, all outstanding CBFR Loans shall be reallocated among the Lenders
(including any newly added Lenders) in

38



--------------------------------------------------------------------------------



 



accordance with the Lenders’ respective revised Applicable Percentages and the
Lenders shall make adjustments among themselves with respect to the Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation.
Eurodollar Loans shall not be reallocated among the Lenders until the expiration
of the applicable Interest Period in effect at the time of any such increase, at
which time any such Eurodollar Loans being continued shall be reallocated, and
any such Eurodollar Advances being converted to CBFR Advances shall be converted
and allocated, among the Lenders (including the newly added Lenders) at such
time.
     Section 2.10. Repayment and Amortization of Loans; Evidence of Debt.
(a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date, (ii) to the
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date and two Business Days after demand therefor by the
Administrative Agent and (iii) to the Administrative Agent the then unpaid
principal amount of each Overadvance on the earlier of the Maturity Date and the
thirtieth day after such Overadvance is made. The Borrowers hereby
unconditionally promise to pay to the Administrative Agent for the account of
each Term Lender on the first Business Day of each month (commencing on the
first such date to occur after the Effective Date) equal principal installments
of $500,000 (as adjusted from time to time pursuant to Section 2.11(e) or
otherwise under the Loan Documents). To the extent not previously paid, all the
then unpaid balances of all Term Loans shall be paid in full by the Borrowers on
the Maturity Date.
     (b) On each Business Day, the Administrative Agent shall apply all funds
credited to the Collection Account on such Business Day or the immediately
preceding Business Day (at the discretion of the Administrative Agent, whether
or not immediately available) first to prepay any Protective Advances and
Overadvances that may be outstanding, in such order and in such amounts as
Administrative Agent may determine, and second to prepay the Revolving Loans
(including Swingline Loans), in such order and in such amounts as Administrative
Agent may determine, and third to cash collateralize outstanding LC Exposure.
     (c) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (e) The entries made in the accounts maintained pursuant to paragraphs (c)
or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
     (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory

39



--------------------------------------------------------------------------------



 



note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
     Section 2.11. Prepayment of Loans. (a) The Borrowers shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (f) of this Section.
     (b) Except for Overadvances permitted under Section 2.05 and, with respect
to clause (B) below, Protective Advances, in the event and on such occasion that
the Aggregate Revolving Exposure exceeds the lesser of (A) the aggregate
Revolving Commitments then in effect and (B) the Borrowing Base then in effect,
the Borrowers shall prepay the Revolving Loans, LC Exposure and/or Swingline
Loans in an aggregate amount equal to such excess.
     (c) In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party or any Subsidiary in respect of any Prepayment
Event, the Borrowers shall, within one Business Day after such Net Proceeds are
received by such Loan Party or Subsidiary, prepay the Obligations as set forth
in Section 2.11(e) below in an aggregate amount equal to 100% of such Net
Proceeds; provided that, (x) in the case of any event described in clause (a),
(b), (c) or (e) of the definition of the term “Prepayment Event,” no payment
shall be due under this Section until the aggregate proceeds received in
connection with such Prepayment Events after the Effective Date exceed $750,000
and (y) in the case of any event described in clause (b) of the definition of
the term “Prepayment Event” (other than insurance and condemnation proceeds
arising from casualty or losses to Inventory), if the Borrower Representative
shall deliver to the Administrative Agent a certificate of a Financial Officer
to the effect that the Loan Parties intend to apply the Net Proceeds from such
event (or a portion thereof specified in such certificate), within 180 days
after receipt of such Net Proceeds, to acquire (or replace or rebuild) real
property, equipment or other tangible assets to be used in the business of the
Loan Parties, and certifying that no Default has occurred and is continuing,
then (A) in the case of the Borrowers, such Net Proceeds shall be applied by the
Administrative Agent to reduce the outstanding principal balance of the
Revolving Loans (without a permanent reduction of the Revolving Commitment) and
upon such application, Administrative Agent shall establish a Reserve against
the Borrowing Base in an amount equal to the amount of such proceeds so applied
and (B) in the case of any Loan Party that is not a Borrower, such Net Proceeds
shall be deposited in a cash collateral account, and in the case of either
clause (A) or (B), thereafter, such funds shall be made available to the
applicable Loan Party as follows:
     (i) the Borrower Representative shall request a Revolving Borrowing
(specifying that the request is to use Net Proceeds pursuant to this Section) or
the applicable Loan Party shall request a release from the cash collateral
account be made in the amount needed;
     (ii) so long as the conditions set forth in Section 4.02 have been met, the
Revolving Lenders shall make such Revolving Borrowing or the Administrative
Agent shall release funds from the cash collateral account; and
     (iii) in the case of Net Proceeds applied against the Revolving Borrowing,
the Reserve established with respect to such insurance proceeds shall be reduced
by the amount of such Revolving Borrowing;
provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180-day period, a prepayment in accordance
with Section 2.11(e) shall be required in an amount equal to such Net Proceeds
that have not been so applied; provided, further that the Borrowers shall not be
permitted to make elections to use Net Proceeds to acquire (or replace or
rebuild) real property,

40



--------------------------------------------------------------------------------



 



equipment or other tangible assets (excluding inventory) with respect to Net
Proceeds in any Fiscal Year in an aggregate amount in excess of $3,000,000. If
the precise amount of insurance or condemnation proceeds allocable to Inventory
as compared to Equipment, Fixtures and real property is not otherwise
determined, the allocation and application of those proceeds shall be determined
by the Administrative Agent, in its Permitted Discretion. Nothing in this clause
(c) shall be deemed to be implied consent to any transaction underlying a
Prepayment Event that is otherwise prohibited by the terms of this Agreement.
     (d) Until the Maturity Date, the Borrowers shall prepay the Obligations as
set forth in Section 2.11(e) below on the date that is ten days after the
earlier of (i) the date on which Holding’s and its Subsidiaries’ annual audited
financial statements for the immediately preceding Fiscal Year are delivered
pursuant to Section 5.01 and (ii) the date on which such annual audited
financial statements were required to be delivered pursuant to Section 5.01, in
an amount equal to 50% of the Loan Parties’ Excess Cash Flow for the immediately
preceding Fiscal Year, beginning with the partial Fiscal Year that commences on
the first day of the first full Fiscal Month beginning after the Effective Date
and ends on the last day of the Fiscal Month ending closest to December 31, 2011
(provided, that such (x) percentage shall be reduced to 25% at such time as the
outstanding principal balance of the Term Loans is less than $20,000,000 and
(y) the mandatory payment under this paragraph (d) shall be capped at (1)
$1,500,000 for the Fiscal Year ending most closely to December 31, 2011 and (2)
$3,000,000 for each Fiscal Year thereafter). Each Excess Cash Flow prepayment
shall be accompanied by a certificate signed by a Financial Officer of the
Borrower Representative certifying the manner in which Excess Cash Flow and the
resulting prepayment were calculated, which certificate shall be in form and
substance satisfactory to Administrative Agent.
     (e) All amounts prepaid pursuant to Section 2.11(c) and (d) shall be
applied, first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, second to prepay the Term Loans (to be applied to
installments of the Term Loans in inverse order of maturity) and third to prepay
the Revolving Loans (including Swingline Loans) without a corresponding
reduction in the Revolving Commitments and to cash collateralize outstanding LC
Exposure; provided, that any insurance and condemnation proceeds arising from
casualty or losses to Inventory prepaid pursuant to Section 2.11(c) shall be
applied first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, second to prepay the Revolving Loans (including Swingline
Loans) without a corresponding reduction in the Revolving Commitments and to
cash collateralize outstanding LC Exposure and third to prepay the Term Loans
(to be applied to installments of the Term Loans in inverse order of maturity).
     (f) The Borrower Representative shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) of any prepayment hereunder not later than
10:00 a.m., New York City time, (A) in the case of prepayment of a Eurodollar
Borrowing, three Business Days before the date of prepayment, or (B) in the case
of prepayment of a CBFR Borrowing, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in Section
2.02. Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and
amounts due under Section 2.16.

41



--------------------------------------------------------------------------------



 



     Section 2.12. Fees. (a) The Borrowers agree to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at a
per annum rate equal to 0.375% on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Lenders’ Revolving
Commitments terminate. Accrued commitment fees shall be payable in arrears on
the first Business Day of each January, April, July and October (commencing on
the first such date to occur after the date hereof) and on the date on which the
Revolving Commitments terminate. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed.
     (b) The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.25% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first
Business Day of each calendar month following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed.
     (c) The Borrowers agree to pay to the Administrative Agent, for its own
account (as applicable), the fees payable under the Fee Letter as and when the
same are due and such other fees in the amounts and at the times as are
separately agreed upon between the Borrowers and the Administrative Agent.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
     Section 2.13. Interest. (a) The Loans (other than those covered in clause
(c)) comprising each CBFR Borrowing (including each Swingline Loan) shall bear
interest at the CB Floating Rate plus the Applicable Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
     (c) Each Protective Advance and each Overadvance shall bear interest at the
CB Floating Rate plus the Applicable Rate for Revolving Loans plus 2%.

42



--------------------------------------------------------------------------------



 



     (d) Notwithstanding the foregoing, during the occurrence and continuance of
a Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder; provided that no notice shall be required and
the foregoing rates shall automatically take effect upon the occurrence of a
Default under Paragraphs (a), (h), (i) or (j) of Article VII.
     (e) Accrued interest on each Loan (for CBFR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of a CBFR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
     (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the CB Floating Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed.
The applicable CB Floating Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
     Section 2.14. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as a CBFR Borrowing.
     Section 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

43



--------------------------------------------------------------------------------



 



     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein; or
     (iii) subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits or receipts (including value-added or similar Taxes));
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Eurodollar Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
     (b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
     Section 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a

44



--------------------------------------------------------------------------------



 



result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.09(d) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Eurodollar Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Eurodollar Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.
     Section 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by
any Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.
     (b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
     (c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
     (d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within ten
days after the Recipient delivers to the Borrower Representative a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Recipient
and describing the basis for the indemnification claim. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

45



--------------------------------------------------------------------------------



 



     (e) Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
     (f) Status of Lenders. (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Borrower Representative
and the Administrative Agent, at the time or times reasonably requested by the
Borrower Representative or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower Representative or
the Administrative Agent as will permit such payments to be made without, or at
a reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower Representative or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower
Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below or Section 2.17(f)(iii) below to the extent such documentation
is required by law) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
Representative or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower Representative and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
     (ii) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Borrower Representative and the Administrative
Agent (in such number of copies reasonably requested by the Borrower
Representative and the Administrative Agent) on or prior to the date on which
such Lender becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:
     (A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
     (B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form

46



--------------------------------------------------------------------------------



 



W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
     (C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
     (D) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a tax certificate substantially in the form of Exhibit F-1 to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of such Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
     (E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a tax certificate substantially in the form of Exhibit F-2 on behalf
of such partners; or
     (F) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower Representative or
the Administrative Agent to determine the amount of Tax (if any) required by law
to be withheld.
     (iii) If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
     (g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnifying party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request

47



--------------------------------------------------------------------------------



 



of such indemnified party, shall repay to such indemnified party the amount paid
to such indemnified party pursuant to the previous sentence (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.17(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.
     (h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term
“Lender” includes any Issuing Bank.
     Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 4:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, or to the account designated by
Administrative Agent, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall accrue and be payable for the period of such extension.
All payments hereunder shall be made in dollars.
     (b) (i) Any proceeds of Collateral received by the Administrative Agent
prior to the occurrence of an Event of Default that do not constitute either
(A) a specific payment of principal, interest, fees or other sum payable under
the Loan Documents (which shall be applied as specified by the Borrowers), (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(C) amounts to be applied from the Collection Account (which shall be applied in
accordance with Section 2.10(b)), shall be applied ratably first, to pay any
fees, indemnities, or expense reimbursements including amounts then due to the
Administrative Agent and the Issuing Bank from the Borrowers (other than in
connection with Banking Services or Swap Obligations), second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrowers (other than
in connection with Banking Services or Swap Obligations), third, to pay interest
due in respect of the Overadvances and Protective Advances, fourth, to pay the
principal of the Overadvances and Protective Advances, fifth, to pay interest
then due and payable on the Loans (other than the Overadvances, Protective
Advances and Term Loans) ratably, sixth, to prepay principal on the Loans (other
than the Overadvances, Protective Advances and Term Loans) and unreimbursed LC
Disbursements ratably, seventh, to deposit an amount with the Administrative
Agent equal to one hundred five percent (105%) of the aggregate undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of any
unpaid LC Disbursements, to be held as cash collateral for such Obligations; and
(ii) any proceeds of Collateral received by the Administrative Agent after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from the

48



--------------------------------------------------------------------------------



 



Borrowers (other than in connection with Banking Services or Swap Obligations),
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrowers (other than in connection with Banking Services or Swap
Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances, fourth, to pay the principal of the Overadvances and
Protective Advances, fifth, to pay interest then due and payable on the Loans
(other than the Overadvances and Protective Advances) ratably, sixth, to prepay
principal on the Loans (other than the Overadvances and Protective Advances) and
unreimbursed LC Disbursements ratably (with amounts applied to the Term Loans
applied to installments of the Term Loans in inverse order of maturity),
seventh, to deposit an amount with the Administrative Agent equal to one hundred
five percent (105%) of the aggregate undrawn face amount of all outstanding
Letters of Credit and the aggregate amount of any unpaid LC Disbursements, to be
held as cash collateral for such Obligations, eighth, to payment of any amounts
owing with respect to Banking Services and Swap Obligations up to and including
the amount most recently provided to the Administrative Agent pursuant to
Section 2.22, ninth, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender and tenth, to the payment of any other
Secured Obligation. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower Representative, or unless a
Default is in existence, neither the Administrative Agent nor any Lender shall
apply any payment which it receives to any Eurodollar Loan of a Class, except
(a) on the expiration date of the Interest Period applicable thereto or (b) in
the event, and only to the extent, that there are no outstanding CBFR Loans of
the same Class and, in any such event, the Borrowers shall pay the break funding
payment required in accordance with Section 2.16. The Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the Secured
Obligations.
     (c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable, and (ii) the Administrative Agent to
charge any deposit account of any Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.
     (d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to

49



--------------------------------------------------------------------------------



 



any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrowers or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrowers consent to the foregoing and
agree, to the extent they may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrowers rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrowers in the amount of such participation.
     (e) Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
     (f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder; application of amounts pursuant to clauses (i) and (ii) above shall
be made in such order as may be determined by the Administrative Agent in its
discretion.
     Section 2.19. Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment);

50



--------------------------------------------------------------------------------



 



provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.
     Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
     (b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Required Revolving Lenders have taken or may take any action hereunder;
     (c) if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
     (i) all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
     (iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

51



--------------------------------------------------------------------------------



 



     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is reallocated and/or cash collateralized;
and
     (d) so long as any Lender is a Defaulting Lender, the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.20(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).
     If (i) a Bankruptcy Event with respect to the Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrowers or such Lender, satisfactory
to the Issuing Bank, to defease any risk in respect of such Lender hereunder.
     In the event that each of the Administrative Agent, the Borrowers, the
Issuing Bank and the Swingline Lender agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
the date of such readjustment such Lender shall purchase at par such of the
Loans of the other Lenders (other than Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.
     Section 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement.
     Section 2.22. Banking Services and Swap Agreements. Each Lender or
Affiliate thereof providing Banking Services for, or having Swap Agreements
with, any Loan Party shall deliver to the Administrative Agent, promptly after
entering into such Banking Services or Swap Agreements, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In furtherance of that requirement, each
such Lender or Affiliate thereof shall furnish the Administrative Agent, from
time to time after a significant change therein or upon a request therefor, a
summary of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Obligations. The most recent information provided to the
Administrative Agent shall be used in determining which tier of the waterfall,
contained in Section 2.18(b), such Banking Services Obligations and/or Swap
Obligations will be placed.

52



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Loan Party represents and warrants to the Lenders that:
     Section 3.01. Organization; Powers. Each Loan Party and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
     Section 3.02. Authorization; Enforceability. The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any of its Subsidiaries or the assets
of any Loan Party or any of its Subsidiaries, or give rise to a right thereunder
to require any payment to be made by any Loan Party or any of its Subsidiaries,
and (d) will not result in the creation or imposition of any Lien on any asset
of any Loan Party or any of its Subsidiaries, except Liens created pursuant to
the Loan Documents.
     Section 3.04. Financial Condition; No Material Adverse Change. (a) Holdings
has heretofore furnished to the Administrative Agent and the Lenders the
consolidated balance sheet and statements of income, stockholders equity and
cash flows of Holdings and its consolidated Subsidiaries (i) as of and for the
Fiscal Year ended December 24, 2010, reported on by BDO Seidman, LLP,
independent public accountants and (ii) as of and for the Fiscal Month and the
portion of the Fiscal Year ended June 24, 2011, in each case, certified by a
Financial Officer of Holdings. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Holdings and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to normal year-end audit
adjustments (all of which, when taken as a whole, would not be materially
adverse) and the absence of footnotes in the case of the statements referred to
in clause (ii) above.
     (b) Holdings has heretofore furnished to the Administrative Agent and the
Lenders projected monthly balance sheets, income statements and statements of
cash flows of Holdings and its Subsidiaries for Fiscal Years 2011 through 2015.
Such projections were prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date, and
Holdings is not aware of any facts or information that would lead it to believe
that such projections are incorrect or misleading in any material respect.

53



--------------------------------------------------------------------------------



 



     (c) No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 24,
2010.
     Section 3.05. Properties. (a) As of the date of this Agreement, Schedule
3.05 sets forth the address of each parcel of real property that is owned or
leased by each Loan Party. Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists. Each of the Loan
Parties and its Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all of its real and personal property, free of all Liens
other than those permitted by Section 6.02. All such property is in good working
order and condition, ordinary wear and tear and damage by casualty excepted.
     (b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and its Subsidiaries does not infringe upon the
rights of any other Person, except for such infringements which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and, except as set forth on Schedule 3.05, each Loan Party’s rights
thereto are not subject to any licensing agreement or similar arrangement.
Schedule 3.05 sets forth a complete and accurate list of all registered
Intellectual Property owned by each Loan Party. No slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party infringes upon
or conflicts with any rights owned by any other Person, and no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of any
Loan Party, threatened, except for such infringements and conflicts which could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
     Section 3.06. Litigation and Environmental Matters. (a) Except as set forth
on Schedule 3.06, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority (including, without limitation, the FDA)
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve the Loan Documents.
     (b) Except for the matters disclosed on Schedule 3.06, (i) no Loan Party or
any Subsidiary has received notice of any claim with respect to any
Environmental Liability that, individually or in the aggregate, could not
reasonably be expected to result in liability to the Loan Parties in excess of
$500,000 in the aggregate and (ii) except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in liability to the Loan Parties in excess of $500,000 in the aggregate,
no Loan Party nor any Subsidiary (1) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability or knows of any basis for any Environmental Liability.
     (c) Since the date of this Agreement, there has been no change in the
status of the matters disclosed on Schedule 3.06 that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.
     Section 3.07. Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so,

54



--------------------------------------------------------------------------------



 



individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.
     Section 3.08. Investment Company Status; Margin Stock. No Loan Party or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940. No Loan Party or any Subsidiary is
engaged in the business of extending credit for the purpose of, and no proceeds
of any Loan or other extensions of credit hereunder will be used for the purpose
of, buying or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board) or extending credit to others for the purpose of
purchasing or carrying any such margin stock, in each case in contravention of
Regulation T, U or X of the Federal Reserve Board.
     Section 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed
or caused to be filed all Tax returns and other material reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves. No tax liens have been
filed and no claims are being asserted with respect to any such taxes, other
than Permitted Encumbrances.
     Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. All minimum required contributions (within
the meaning of Section 430 of the Code) have been timely made with respect to
each Plan. Each employee benefit pension plan (within the meaning of Section
3(2) of ERISA) maintained or sponsored by a Loan Party, or under which a Loan
Party has any liability, which is intended to be qualified under Section 401(a)
of the Code, has received a favorable determination letter from the Internal
Revenue Service with respect to such qualification, and, except as could not
reasonably be expected to result in a Material Adverse Effect, no event or
condition exists which could reasonably be expected to jeopardize such qualified
status. Except as could not reasonably be expected to result in a Material
Adverse Effect, no Loan Party has any obligation to provide post-retirement
health care benefits to any individual other than as required under the
Consolidated Omnibus Budget Reconciliation Act of 1985, or other similar state
law.
     Section 3.11. Disclosure. Each Loan Party has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Loan Parties each represent only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time delivered
and, if such projected financial information was delivered prior to the
Effective Date, as of the Effective Date.
     Section 3.12. Material Agreements. All material agreements and contracts to
which any Loan Party is a party or is bound as of the date of this Agreement are
listed on Schedule 3.12. No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness.

55



--------------------------------------------------------------------------------



 



     Section 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
     (b) No Loan Party intends to, or will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.
     Section 3.14. Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Borrowers and Holdings believe that the insurance
maintained by or on behalf of the Holdings and its Subsidiaries is adequate.
     Section 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth
(a) a true and complete listing of each class of each Loan Party’s and
Subsidiary’s authorized Equity Interests and the holders thereof; provided that
with respect to Holdings, Schedule 3.15 only lists those holders owning at least
5% of the Equity Interests of Holdings as of the Effective Date, and (b) the
type of entity and jurisdiction of organization of Holdings and each of its
Subsidiaries. All of the issued and outstanding Equity Interests of each Loan
Party and the Subsidiaries have been duly authorized and issued and are fully
paid and non-assessable and, except as set forth on Schedule 3.15, no holder of
such Equity Interest is entitled to any preemptive, first refusal or other
similar rights.
     Section 3.16. Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, and such Liens constitute
perfected and continuing Liens on the Collateral, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Liens permitted by Section 6.02, to the extent any such Liens
(to the extent permitted by Section 6.02) would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law or agreement,
(b) Liens perfected only by possession (including possession of any certificate
of title) to the extent the Administrative Agent has not obtained or does not
maintain possession of such Collateral, (c) Liens on intellectual property
perfected only by making filings with the applicable Governmental Authority to
the extent such filings have not been made, (d) real estate and (e) assets
subject to certificates of title.
     Section 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrowers, threatened. The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, except to the
extent the failure to so comply with such acts and laws could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. All payments due from any Loan Party or any Subsidiary, or for which any
claim may be made against any Loan Party or any Subsidiary, on account of wages
and employee health

56



--------------------------------------------------------------------------------



 



and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary.
     Section 3.18. Nature of Business; Permits and Licenses; Tradenames. (a) No
Loan Party or Subsidiary is engaged in any business other than those engaged in
on the Effective Date and those reasonably related, complementary or ancillary
thereto or a logical extension thereof.
     (b) Each Loan Party has, and is in compliance with, all Governmental
Permits and all permits, licenses, authorizations, approvals, entitlements and
accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, except to the extent that the
failure to have or be in compliance with all such Governmental Permits, permits,
licenses, authorizations, approvals, entitlements and accreditations could not
reasonably be expected to result in a Material Adverse Effect. No condition
exists or event has occurred which, in itself or with the giving of notice or
lapse of time or both, would result in the suspension, revocation, impairment,
forfeiture or non-renewal of any such permit, license, authorization, approval,
entitlement or accreditation, except that could not reasonably be expected to
result in a Material Adverse Effect, and there is no claim that any thereof is
not in full force and effect.
     (c) Schedule 3.18 hereto sets forth a complete and accurate list of all
trade names, business names or similar appellations used by each Loan Party or
Subsidiary or any of their divisions or other business units during the past
five years.
     Section 3.19. Location of Bank Accounts. Schedule 3.19 sets forth a
complete and accurate list of all deposit, checking and other bank accounts, all
securities and other accounts maintained with any broker dealer and all other
similar accounts maintained by or for the benefit of each Loan Party and
Subsidiary, together with a description thereof (i.e., the bank or broker dealer
at which such deposit or other account is maintained and the account number and
the purpose thereof).
     Section 3.20. Notices from Farm Products Sellers. None of the Loan Parties
has, within the one year period prior to the Effective Date, received any
written notice pursuant to the applicable provisions of any Farm Products Law,
or pursuant to the UCC or any state statutory agricultural or producers’ lien
laws or any other applicable local laws from (i) any Farm Products Seller or
(ii) any lender to, or any other Person with a security interest in the assets
of, any Farm Products Seller or (iii) the Secretary of State (or equivalent
official) or other Governmental Authority, from any jurisdiction in which any
Farm Products purchased by any Loan Party or any of its Subsidiaries are
produced, in any case, advising or notifying such Loan Party or Subsidiary of
the intention of such Farm Products Seller or other Person to preserve the
benefits of any trust, lien or other interest applicable to any assets of such
Loan Party or Subsidiary established in favor of such Farm Products Seller or
other Person or claiming a Lien or security interest in and to any Farm Products
which may be or have been purchased by such Loan Party or Subsidiary or any
related or other assets of such Loan Party or Subsidiary (all of the foregoing,
together with any such notices as any Loan Party or Subsidiary may at any time
hereafter receive, collectively, the “Farm Products Notices”), except where the
aggregate value of such Farm Products subject to a Farm Products Notice is less
than $100,000.
     Section 3.21. Customers and Suppliers. There exists no actual or, to the
knowledge of any Loan Party, threatened termination, cancellation or limitation
of, or modification to or change in, the business relationship between (i) any
Loan Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party, or (ii) any Loan
Party, on the one hand, and any material supplier thereof, on the other hand,
except, under clauses (i) or (ii), as could not reasonably be expected to have a
Material Adverse Effect; and, to the knowledge of each Loan Party, there exists
no

57



--------------------------------------------------------------------------------



 



present state of facts or circumstances that could give rise to or result in any
such termination, cancellation, limitation, modification or change, except, in
each case, as could not reasonably be expected to have a Material Adverse
Effect.
     Section 3.22. Affiliate Transactions. Except as set forth on Schedule 3.22,
as of the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings, or transactions between any Loan Party and any of
the officers, members, managers, directors, stockholders, parents, other
interest holders, employees, or Affiliates (other than Subsidiaries) of any Loan
Party or any members of their respective immediate families, and none of the
foregoing Persons are directly or indirectly indebted to or have any direct or
indirect ownership, partnership, or voting interest in any Affiliate of any Loan
Party or any Person with which any Loan Party has a business relationship or
which competes with any Loan Party (except that any such Persons may own stock
in (but not exceeding 2.0% of the outstanding Equity Interests of) any publicly
traded company that may compete with a Loan Party.
     Section 3.23. Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.
     Section 3.24. Foreign Assets Control Regulations and Anti-Money Laundering.
Each Loan Party and Subsidiary is and will remain in compliance in all material
respects with all U.S. economic sanctions laws, executive orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Loan Party and no Subsidiary or Affiliate
of a Loan Party (i) is a Person designated by the U.S. government on the list of
the Specially Designated Nationals and Blocked Persons (the “SDN List”) with
which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.
     Section 3.25. Patriot Act. The Loan Parties, the Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Act and (c) other
federal or state laws relating to “know your customer” and anti-money laundering
rules and regulations. No part of the proceeds of any Loan will be used directly
or indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

58



--------------------------------------------------------------------------------



 



     Section 3.26. FDA Matters.
     (a) Except as noted in paragraph (b), Borrowers and the operation of their
food facilities in the United States are in compliance with and are not in
violation of all applicable Requirements of Law (including the FDC Act),
regulations, rules, standards, guidelines, policies, and orders administered or
issued by FDA or any comparable Governmental Authority (including, without
limitation, as applicable, the Bioterrorism Act (21 CFR 1.326-1.368), prohibited
cattle materials (21 CFR 189.5), import notification requirements (21 CFR
1.276-1.285) and FDA recommended practices governing food security), except for
failures to comply or violations that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
     (b) Since December 31, 2010, no Governmental Authority has served notice on
any Loan Party or its Subsidiaries that the business or the assets of the Loan
Parties or their Subsidiaries, may be, or are in material violation of any
Requirement of Law or the subject of any material investigation, except for
violations or investigations that, individually or in the aggregate, could not
reasonably be expected to result a Material Adverse Effect.
     (c) Since December 31, 2010, no Loan Party or its Subsidiaries has received
notice from any Governmental Authority nor does any Loan Party have any
knowledge that there are any circumstances currently existing which would be
reasonably likely to lead to any loss of or refusal to renew any material
governmental licenses, permits, registrations, product registrations,
Governmental Permits, approvals, authorizations related to the business and that
the terms of all such licenses, permits, registrations, product registrations,
governmental permits, approvals, and authorizations currently in force, except
for any notice or circumstance that, individually or in the aggregate, could not
reasonably be expected to result a Material Adverse Effect.
     (d) The Loan Parties have no knowledge of any acts with respect to their
food business or products that furnish a reasonable basis for a warning letter,
untitled letter, Section 305 notice, or other similar communication from FDA or
any Governmental Authority, except for any acts that, individually or in the
aggregate, could not reasonably be expected to result a Material Adverse Effect.
     (e) The Loan Parties are not subject to any obligation arising under any
administrative or regulatory action, FDA inspection, FDA warning letter, FDA
notice of violation letter, or other notice, response or commitment made to or
with FDA or any Governmental Authority with respect to their food and food
product business, except for any acts that, individually or in the aggregate,
could not reasonably be expected to result a Material Adverse Effect.
     (f) The Loan Parties’ products comply in all material respects with
Requirements of Laws, pertaining to labeling and advertising and bear all
required warning statements and allergen declarations.
ARTICLE IV
CONDITIONS
     Section 4.01. Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
     (a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other

59



--------------------------------------------------------------------------------



 



certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender and a written opinion of the Loan Parties’ counsel, addressed
to the Administrative Agent, the Issuing Bank and the Lenders in form and
substance satisfactory to Administrative Agent (together with any other opinions
separately described herein).
     (b) Financial Statements and Projections. The Lenders shall have received
the financial statements referenced in Section 3.04, and such financial
statements shall not, in the reasonable judgment of the Administrative Agent,
reflect any material adverse change in the consolidated financial condition of
Holdings and its Subsidiaries since December 24, 2010. Additionally, Holdings
and its Subsidiaries shall have timely delivered all items required to be
delivered on or before the date hereof under Section 5.01 of the Existing Credit
Agreement.
     (c) Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain the certificate or articles of incorporation or
organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, and (ii) a long
form good standing (or similar) certificate for each Loan Party from its
jurisdiction(s) of organization and foreign qualification.
     (d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of each Loan Party, on the Effective
Date (i) certifying that no Default has occurred and is continuing,
(ii) certifying that the representations and warranties contained in Article III
are true and correct as of such date, (iii) certifying that all consents,
authorizations and approvals required from Governmental Authorities and other
third parties in connection with the Loan Documents, in each case, have been
obtained and are in full force and effect; and (iv) certifying any other factual
matters as may be reasonably requested by the Administrative Agent.
     (e) Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Effective Date. All such amounts will be paid with proceeds of Loans
made on the Effective Date and will be reflected in the funding instructions
given by the Borrower Representative to the Administrative Agent on or before
the Effective Date.
     (f) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the Loan
Parties are located, and such search shall reveal no liens on any of the assets
of the Loan Parties except for liens permitted by Section 6.02 or discharged on
or prior to the Effective Date pursuant to a pay-off letter or other
documentation satisfactory to the Administrative Agent.
     (g) Pay-Off Letter. The Administrative Agent shall have received
satisfactory pay-off letters for all existing Indebtedness of the Loan Parties
(including the Existing Credit Agreement, but excluding Indebtedness permitted
under Section 6.01 and existing letters of credit that shall be deemed to be
Letters of Credit issued and outstanding under this Agreement on the Effective
Date) to be repaid on the Effective Date, confirming that all Liens upon any of
the property of the Loan Parties constituting

60



--------------------------------------------------------------------------------



 



Collateral will be terminated concurrently with such payment and all letters of
credit issued or guaranteed as part of such Indebtedness shall have been cash
collateralized or supported by a Letter of Credit (except to the extent such
existing letters of credit are expressly continued hereunder). Any amounts
required to be paid pursuant to such pay-off letters will be paid with net
proceeds of the IPO retained by the Loan Parties and the proceeds of the Loans
made on the Effective Date and will be reflected in the funding instructions
given by the Borrower Representative to the Administrative Agent on or before
the Effective Date.
     (h) Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Accounts”)
to which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.
     (i) Customer List. The Administrative Agent shall have received a true and
complete customer list for each Borrower and its Subsidiaries, which list shall
state the customer’s name, mailing address and phone number and shall be
certified as true and correct by a Financial Officer of the Borrower
Representative.
     (j) Collateral Access and Control Agreements. The Administrative Agent
shall have received each (i) Collateral Access Agreement required to be provided
pursuant to Section 4.13 of the Security Agreement and (ii) Deposit Account
Control Agreement required to be provided pursuant to Sections 4.14 and 7.1 of
the Security Agreement.
     (k) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of Holdings in form and substance
satisfactory to the Administrative Agent.
     (l) Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
a date not more than one week prior to the Effective Date and otherwise as
agreed by the Administrative Agent.
     (m) Closing Availability. After giving effect to all Borrowings to be made
on the Effective Date and the issuance of any Letters of Credit on the Effective
Date, the other Transactions and payment of all fees and expenses due hereunder,
and with all of the Loan Parties’ indebtedness, liabilities and obligations
current, the Availability shall not be less than $15,000,000.
     (n) IPO. The IPO shall have been consummated. The IPO Documents shall not
have been altered, amended or otherwise modified in any manner adverse to the
Lenders (as reasonably determined by the Administrative Agent) nor shall any
material condition thereof have been waived, in either case, without the prior
written consent of the Administrative Agent. The Administrative Agent shall have
received a copy of each material opinion, report and other document required to
be delivered pursuant to the IPO Documents.
     (o) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Equity
Interests pledged pursuant to the Security Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
     (p) Filings, Registrations and Recordings. To the extent not previously
recorded, each document (including any UCC financing statement) required by the
Collateral Documents or under law or

61



--------------------------------------------------------------------------------



 



reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to perfect the Liens on the Collateral created under the Loan
Documents, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation.
     (q) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.09
and Section 4.12 of the Security Agreement.
     (r) [Reserved].
     (s) Tax Withholding. The Administrative Agent shall have received a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party.
     (t) Corporate Structure. The corporate structure, capital structure and
other material debt instruments, material accounts and governing documents of
the Loan Parties and their Subsidiaries shall be acceptable to the
Administrative Agent in its sole discretion.
     (u) Legal Due Diligence. The Administrative Agent and its counsel shall
have completed all legal due diligence, the results of which shall be
satisfactory to Administrative Agent in its sole discretion.
     (v) Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent, the Issuing Bank, any Lender or
their respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
     Section 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of the Loan Parties set forth in
this Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date and (y) with respect to Loans
made on the Effective Date, “prospects” in clause (a) of the definition of
Material Adverse Effect shall be disregarded).
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
     (c) After giving effect to any Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit, Availability is not less than
zero.

The request for and acceptance of each Borrowing and each issuance, amendment,
renewal or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (a), (b) and (c) of this Section.

62



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
(other than contingent indemnification obligations for which no claim has been
made), and all Letters of Credit have expired, been terminated, cash
collateralized or back-stopped, in any case, in a manner acceptable to
Administrative Agent and Issuing Bank in their sole discretion, and all LC
Disbursements have been reimbursed, each Loan Party executing this Agreement
covenants and agrees, jointly and severally with all of the other Loan Parties,
with the Lenders that:
     Section 5.01. Financial Statements; Borrowing Base and Other Information.
The Borrowers will furnish to the Administrative Agent and each Lender:
     (a) as soon as available, but in any event within ninety days after the end
of each Fiscal Year of Holdings and its Subsidiaries, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported on by
independent public accountants of recognized national standing selected by
Holdings and reasonably satisfactory to the Administrative Agent (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, accompanied by
any management letter prepared by said accountants;
     (b) (i) as soon as available, but in any event within thirty-five days
after the end of each Fiscal Month of each Fiscal Year of Holdings and its
Subsidiaries, its consolidated and consolidating balance sheet and related
statements of operations and stockholders’ equity and consolidated statements of
cash flows as of the end of and for such Fiscal Month and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form
(x) the projected figures for such period and (y) the actual figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year;
     (c) concurrently with any delivery of financial statements under clause (a)
or (b) above, a Compliance Certificate (i) certifying, in the case of the
financial statements delivered under clause (b), as presenting fairly in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.13 and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
     (d) concurrently with any delivery of financial statements under clause (a)
above, to the extent the accounting firm that reported on such financial
statements will deliver such a certificate, a certificate of such accounting
firm stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

63



--------------------------------------------------------------------------------



 



     (e) as soon as available but in any event no later than ten days prior to
the end of each Fiscal Year of Holdings, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of Holdings and its Subsidiaries for each month of the upcoming
Fiscal Year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent (including the Fiscal Month end dates for such Fiscal
Year);
     (f) as soon as available but in any event within fifteen days of the end of
each Fiscal Month, and at such other times as may be reasonably requested by the
Administrative Agent in its Permitted Discretion, as of the period then ended
(all delivered electronically in a text formatted file acceptable to the
Administrative Agent), a Borrowing Base Certificate and supporting information
in connection therewith, together with any additional reports with respect to
the Borrowing Base as the Administrative Agent may reasonably request; provided
that so long as Availability is less than $7,500,000, the foregoing information
shall be delivered on a weekly basis no later than Wednesday of the next
succeeding week;
     (g) as soon as available but in any event within fifteen days of the end of
each Fiscal Month and at such other times as may be reasonably requested by the
Administrative Agent in its Permitted Discretion, as of the period then ended,
all delivered electronically in a text formatted file acceptable to the
Administrative Agent (provided that so long as Availability is less than
$7,500,000, the following information shall be delivered on a weekly basis no
later than Wednesday of the next succeeding week:
     (i) a detailed aging of the Borrowers’ Accounts, (1) including all invoices
aged by invoice date and due date and (2) reconciled to the Borrowing Base
Certificate delivered as of such date, prepared in a manner reasonably
acceptable to the Administrative Agent, together with a summary specifying the
name, address, and balance due for each Account Debtor and a description of all
Liens, set-offs, defenses and counterclaims with respect thereto, together with
a reconciliation of such schedule with the schedule delivered to the
Administrative Agent pursuant to this clause (i) for the immediately preceding
Fiscal Month;
     (ii) a schedule detailing the Borrowers’ Inventory, in form reasonably
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent in its Permitted
Discretion has previously indicated to the Borrower Representative are deemed by
the Administrative Agent to be appropriate, (2) including a report of any
variances or other results of Inventory counts performed by the Borrowers since
the last Inventory schedule (including information regarding sales or other
reductions, additions, returns or credits issued by Borrowers and complaints and
claims made against the Borrowers) and (3) reconciled to the Borrowing Base
Certificate as of such date;
     (iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets reasonably detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion;
     (iv) a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above, including a breakdown
of Inventory by type and amount, the cost and the current market value thereof
(by location), the date of acquisition, the warehouse and production facility
location of such other information as the Administrative Agent may

64



--------------------------------------------------------------------------------



 



reasonably request, all in detail and in form reasonably satisfactory to the
Administrative Agent; and
     (v) a reconciliation of the loan balance per the Borrowers’ general ledger
to the loan balance under this Agreement;
     (h) as soon as available but in any event within fifteen days of the end of
each Fiscal Month and at such other times as may be reasonably requested by the
Administrative Agent in its Permitted Discretion, a schedule and aging of the
Borrowers’ accounts payable listing all accounts payable of the Loan Parties as
of each such day which shall include the amount and age of each such account
payable, the name and mailing address of each account creditor and such other
information as the Administrative Agent may reasonably request, all delivered
electronically in a text formatted file acceptable to the Administrative Agent;
provided that so long as Availability is less than $7,500,000, the foregoing
information shall be delivered on a weekly basis no later than Wednesday of the
next succeeding week;
     (i) as soon as available but in any event within fifteen days of the end of
each Fiscal Quarter, as of the quarter then ended, and at such other times as
may be reasonably requested by the Administrative Agent in its Permitted
Discretion, an updated customer list for each Borrower and its Subsidiaries,
which list shall state the customer’s name, mailing address and phone number,
delivered electronically in a text formatted file acceptable to the
Administrative Agent and certified as true and correct by a Financial Officer of
the Borrower Representative; provided that such customer list shall be
maintained in the continuous custody of the Collateral Department offices of the
Administrative Agent, with access thereto restricted to a limited number of
specifically identified employees of Administrative Agent, in accordance with
customary standards for such custody;
     (j) promptly upon the Administrative Agent’s reasonable request:
     (i) copies of invoices in connection with the invoices issued by the
Borrowers in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;
     (ii) copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party; and
     (iii) a schedule detailing the balance of all intercompany accounts of the
Loan Parties;
     (iv) a listing of Farm Products Sellers and amounts owed to each such
Person;
     (k) within five Business Days after receipt thereof, written notice of any
Farm Products Notice or any notice from Farm Product Sellers pertaining to Farm
Products having an aggregate value of at least $100,000;
     (l) as soon as available but in any event within fifteen days of the end of
each Fiscal Month and at such other times as may be reasonably requested by the
Administrative Agent, as of the period then ended, a detailed summary of the
Borrowers’ sales journal, cash receipts journal (identifying trade and non-trade
cash receipts) and debit memo/credit memo journal; provided that, upon the
reasonable request of the Administrative Agent, the Borrowers shall promptly
deliver copies of the Borrowers’ actual journals for the Administrative Agent’s
review;
     (m) promptly upon the Administrative Agent’s reasonable request, copies of
all material tax returns filed by any Loan Party with the U.S. Internal Revenue
Service;

65



--------------------------------------------------------------------------------



 



     (n) within five days of the first Business Day of each March and September,
a certificate of good standing for each Loan Party from the appropriate
governmental officer in its jurisdiction of incorporation, formation, or
organization;
     (o) promptly after the same become publicly available (but in no event
later than one Business Day after filing any quarterly reports), notice that any
periodic and other reports, proxy statements and other materials have been filed
by any Loan Party or any Subsidiary with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or copies of any materials
otherwise distributed by any Loan Party to its shareholders generally, as the
case may be;
     (p) promptly after submission to any Governmental Authority, all documents
and information furnished to such Governmental Authority in connection with any
investigation of any Loan Party other than routine inquiries by such
Governmental Authority;
     (q) promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof; and
     (r) promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of the Loan Parties or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
     Section 5.02. Notices of Material Events. The Loan Parties will furnish to
the Administrative Agent and each Lender prompt (but in any event within any
time period that may be specified below) written notice of the following:
     (a) within three Business Days after any Authorized Officer of a Loan Party
knows of the occurrence of a Default, the occurrence of any Default;
     (b) receipt of any notice of any governmental investigation or any
litigation or proceeding commenced or threatened against any Loan Party that
(i) seeks damages in excess of $500,000, (ii) seeks injunctive relief, (iii) is
asserted or instituted against any Plan, its fiduciaries or its assets,
(iv) alleges criminal misconduct by any Loan Party, (v) alleges the violation of
any law regarding, or seeks remedies in connection with, any Environmental Laws,
which could reasonably be expected to result in a Loan Party or the Subsidiaries
becoming subject to Environmental Liabilities in excess of $500,000,
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $500,000, or (vii) involves any material product recall;
     (c) any Lien (other than Liens permitted by Section 6.02) or claim made or
asserted against any of the Collateral;
     (d) any loss, damage or destruction to the Collateral in excess of $25,000
per incident, whether or not covered by insurance;
     (e) within two Business Days of receipt thereof, any and all default
notices received under or with respect to any leased location, public warehouse
or other location where Collateral is located;
     (f) within two Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement or an amendment thereto, together with copies of
all agreements evidencing such Swap Agreement or amendment;

66



--------------------------------------------------------------------------------



 



     (g) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $250,000;
     (h) within ten days after receipt thereof, copies of any Form FDA-483 and
all responses to Form FDA-483 observations; and
     (i) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
     Section 5.03. Existence; Conduct of Business. Each Loan Party will, and
will cause each Subsidiary to, (a) do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, in each case,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03,
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is on the Effective Date.
     Section 5.04. Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or Subsidiary has set aside on its books adequate reserves with respect thereto
in accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.
     Section 5.05. Maintenance of Properties. Each Loan Party will, and will
cause each Subsidiary to, keep and maintain all tangible property material to
the conduct of its business in good working order and condition, ordinary wear
and tear and casualty excepted.
     Section 5.06. Books and Records; Inspection Rights. (a) Each Loan Party
will, and will cause each Subsidiary to, (a) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice and without unreasonable disruption to the business of
the Loan Parties, to visit and inspect its properties, conduct at the Loan
Party’s premises, field examinations of the Loan Party’s assets, liabilities,
books and records, including examining and making extracts from its books and
records, environmental assessment reports and Phase I or Phase II studies, and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
     (b) Field examinations will be conducted on an ongoing basis at regular
intervals, in the Permitted Discretion of the Administrative Agent, to ensure
the adequacy of the Collateral and related

67



--------------------------------------------------------------------------------



 



reporting and control systems; provided, however, that if no Event of Default
shall have occurred and be continuing, (x) no more than two such field
examinations per calendar year shall be at the sole expense of the Loan Parties
and (y) such field examinations shall not occur more often than once during any
six-month period. The Loan Parties acknowledge that the Administrative Agent,
after exercising its rights of inspection or conducting field examinations as
provided herein, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ assets for internal use by the Administrative
Agent and the Lenders
     Section 5.07. Compliance with Laws. Each Loan Party will, and will cause
each Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
     Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only
to repay existing Indebtedness, pay transaction costs, fees and expenses
associated with this Agreement and the Transactions, to pay for Capital
Expenditures and Permitted Acquisitions and to fund the working capital needs,
and for general corporate purposes, of the Borrowers in the ordinary course of
business. No part of the proceeds of any Loan and no Letter of Credit will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
     Section 5.09. Insurance. Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.
     Section 5.10. Casualty and Condemnation. The Borrowers will (a) furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
     Section 5.11. Appraisals. At any time that the Administrative Agent
requests, each Loan Party will, and will cause each Subsidiary to, provide the
Administrative Agent with appraisals or updates thereof of their Inventory from
an appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations; provided, however, that if no Event of Default has occurred and is
continuing, only two such appraisals per calendar year shall be at the sole
expense of the Borrowers. Upon finalization and approval of such reports by
Administrative Agent, the Loan Parties shall deliver a copy of such reports to
each Lender.
     Section 5.12. Depository Banks. The Loan Parties and their Subsidiaries
will maintain Administrative Agent as their depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business, except petty cash
deposit accounts holding less than $25,000 individually and $150,000 in the
aggregate.

68



--------------------------------------------------------------------------------



 



     Section 5.13. Additional Collateral; Further Assurances. (a) Each Loan
Party will cause each of its subsidiaries formed or acquired after the date of
this Agreement to become a Loan Party by executing a Joinder Agreement. Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Borrower hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent, the Lenders and the other Secured Parties, in any property of such Loan
Party which constitutes Collateral, including any Material Real Property owned
by any Loan Party. Nothing in this Section 5.13 shall be construed as a consent
to form or acquire any Subsidiary after the date hereof that is not otherwise
expressly permitted herein.
     (b) Each Borrower and each Subsidiary that is a Loan Party will cause 100%
of the issued and outstanding Equity Interests of each of its Subsidiaries to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Loan Documents
or other security documents as the Administrative Agent shall reasonably
request.
     (c) Without limiting the foregoing, each Loan Party will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.
     (d) If any material assets are acquired by any Loan Party after the
Effective Date (other than Excluded Assets (as defined in the Security
Agreement) or assets constituting Collateral under the Security Agreement that
become subject to the Lien under the Security Agreement upon the acquisition
thereof), the Borrower Representative will take, and cause each Subsidiary that
is a Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Loan Parties. Without limiting the foregoing:
     (i) the Loan Parties will (A) give the Administrative Agent not less than
(x) 20 days’ prior written notice of any change in the location of any
Collateral in excess of $500,000 or (y) 10 days’ prior written notice of any
change in the location of any Collateral in excess of $100,000, in each case,
other than (i) to any other location set forth on Schedule 3.05, to any other
location for which the Loan Parties have delivered a Collateral Access Agreement
in accordance with Section 4.13 of the Security Agreement or Section 5.13(d)(ii)
below or (ii) with respect to any Collateral sent for repair, (B) advise the
Administrative Agent promptly, in sufficient detail, of any material adverse
change relating to the type, quantity or quality of the Collateral or the Lien
granted thereon and (C) execute and deliver, and cause each Subsidiary to
execute and deliver, to the Administrative Agent for the benefit of the Lenders
from time to time, solely for the Administrative Agent’s convenience in
maintaining a record of Collateral, such written statements and schedules as the
Administrative Agent may reasonably require, designating, identifying or
describing the Collateral.
     (ii) the Loan Parties will promptly notify the Administrative Agent, upon
the acquisition by it or any Subsidiary after the Effective Date of any interest
(whether fee or leasehold) in any real property (wherever located) (each such
interest being an “After Acquired Property”) (x) with a Current Value (as
defined below) in excess of $250,000 (each such real

69



--------------------------------------------------------------------------------



 



property, a “Material Real Property”) in the case of a fee interest or (y) where
25% or more of the Loan Parties’ Inventory will be located in the case of a
leasehold interest, setting forth with specificity a description of such After
Acquired Property, the location thereof, any structures or improvements thereon
and either an appraisal or such Loan Party’s good-faith estimate of the current
value of such real property (for purposes of this Section, the “Current Value”).
The Administrative Agent shall notify such Loan Party whether it intends to
require a Mortgage and the other documents referred to below or, in the case of
leasehold, a Collateral Access Agreement. Upon receipt of such notice requesting
a Mortgage with respect to any owned property, the Loan Party which has acquired
such After Acquired Property shall promptly furnish to the Administrative Agent
the following, each in form and substance reasonably satisfactory to the
Administrative Agent: (A) a Mortgage with respect to such After Acquired
Property and related assets located at the After Acquired Property, each duly
executed by such Loan Party and in recordable form; (B) evidence of the
recording of the Mortgage referred to in clause (A) above in such office or
offices as may be necessary or, in the opinion of the Administrative Agent,
desirable to create and perfect a valid and enforceable first priority Lien
(subject to any Liens permitted by Section 6.02) on the After Acquired Property
or to otherwise protect the rights of the Administrative Agent and the Lenders
thereunder, (C) a Title Insurance Policy, (D) a survey of such After Acquired
Property, certified to the Administrative Agent and to the issuer of the Title
Insurance Policy by a licensed professional surveyor reasonably satisfactory to
the Administrative Agent, (E) a Phase I Environmental Site Assessment with
respect to such After Acquired Property, for which reliance is granted to the
Administrative Agent, by a company reasonably satisfactory to the Administrative
Agent, (F) if any such After Acquired Property is determined by the
Administrative Agent to be in a flood zone, a flood notification form signed by
the Borrowers and evidence that flood insurance is in place for the building and
contents, all in form and substance satisfactory to the Administrative Agent and
(G) such other documents or instruments (including guarantees and opinions of
counsel) as the Administrative Agent may reasonably require. Upon receipt of
notice requesting a Collateral Access Agreement with respect to a leased After
Acquired Property, the applicable Loan Party shall promptly furnish to the
Administrative Agent a Collateral Access Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, executed by the owner and
any landlord for such property. The Borrowers shall pay all fees and expenses,
including reasonable and documented attorneys’ fees and expenses, and all title
insurance charges and premiums, in connection with each Loan Party’s obligations
under this Section 5.13(d).
     Section 5.14. Farm Products. (a) Pay, on or prior to the date required for
payment with respect thereto, the amount of any outstanding invoices for the
purchase of Farm Products unless (i) such Loan Party has obtained from the
applicable Farm Products Seller a waiver of its rights under the applicable Farm
Products Law, in form and substance reasonably acceptable to the Administrative
Agent, or (ii) the amount of such invoice, together with the unpaid amount of
all other invoices from the applicable Farm Products Seller, is less than
$100,000; provided, however, that in the event that any such invoice requires
payment upon delivery, payment shall be made on such date of delivery.
     (b) Take all other actions as may be reasonably required, if any, to ensure
that any Farm Product (in any form) is purchased free and clear of any Lien,
trust or other claim in favor of any Farm Products Seller or any secured party
with respect to the assets of any Farm Products Seller, including, without
limitation, registration with all states which have established central filing
systems as contemplated under the Food Security Act.
     (c) Provide to the Administrative Agent, within three Business Days of
receipt by any Loan Party, a copy of (i) any Farm Products Notice or amendment
to a previous Farm Products Notice, including, without limitation, any notice
from any Farm

70



--------------------------------------------------------------------------------



 



Products Seller of the intention of such Farm Products Seller to preserve the
benefits of any trust applicable to any assets of such Loan Party established in
favor of such Farm Products Seller or other Person under the provisions of the
applicable Farm Products Laws, and (ii) any master lists of effective financing
statements delivered to any Loan Party or any Subsidiary pursuant to the Food
Security Act unless (1) such Person has obtained from the applicable Farm
Products Seller a waiver of its rights under the applicable Farm Products Laws,
in form and substance reasonably satisfactory to the Administrative Agent, or
(2) the amount of such invoice, together with the unpaid amount of all other
invoices from the applicable Farm Products Seller, is less than $100,000. In
addition, the Borrowers shall, upon the Administrative Agent’s request, at any
time and from time to time, furnish the Administrative Agent with a true,
correct and complete list of Persons from whom any Loan Party or any Subsidiary
purchases any Farm Products or any other perishable commodity and the
outstanding amounts owed by such Loan Party or Subsidiary to such Person unless
(x) such Person has obtained from the applicable Farm Products Seller a waiver
of its rights under the applicable Farm Products Laws, in form and substance
reasonably satisfactory to the Administrative Agent, or (y) the amount of such
invoice, together with the unpaid amount of all other invoices from the
applicable Farm Products Seller, is less than $100,000.
     (d) Pay, in the event that any Loan Party receives a Farm Products Notice,
the related invoice within five Business Days of receipt of such Farm Products
Notice; provided, however, that such invoice may remain unpaid if, and only so
long as (i)(x) such Person has obtained from the applicable Farm Products Seller
a waiver of its rights under the applicable Farm Products Laws, in form and
substance reasonably satisfactory to the Administrative Agent, or (y) the amount
of such invoice, together with the unpaid amount of all other invoices from the
applicable Farm Products Seller, is less than $100,000, (ii) appropriate legal
or administrative action has been commenced in good faith and is being
diligently pursued or defended by such Loan Party, (iii) adequate reserves with
respect to such contest are maintained on the books of such Loan Party, in
accordance with GAAP, (iv) the ability of the vendor to pursue any claims or
enforce any Liens or trusts provided under the applicable Farm Products Laws, as
applicable, has been stayed or otherwise legally prohibited during the pendency
of such action, (v) such Loan Party shall promptly pay or discharge such
contested invoice and all additional charges, interest, penalties and expenses,
if any, and shall deliver to the Administrative Agent evidence reasonably
acceptable to the Administrative Agent of such payment, if such contest is
terminated or discontinued adversely to such Loan Party, and (vi) nonpayment
thereof could not reasonably be expected to have a Material Adverse Effect. Each
Loan Party shall at all times otherwise comply with all existing and future Farm
Products Notices during their periods of effectiveness under the applicable Farm
Products Laws, as applicable, including, without limitation, directions to make
payments to the applicable Farm Products Seller by issuing payment instruments
directly to a secured party with respect to any assets of the Farm Products
Seller or jointly payable to the Farm Products Seller and any secured party with
respect to the assets of such Farm Products Seller, as specified in the Farm
Products Notice.
ARTICLE VI
NEGATIVE COVENANTS
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full (other than contingent indemnification
obligations for which no claim has been made), and all Letters of Credit have
expired, been terminated, cash collateralized or back-stopped, in any case, in a
manner acceptable to Administrative Agent and Issuing Bank in their sole
discretion, and all LC Disbursements have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

71



--------------------------------------------------------------------------------



 



     Section 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:
     (a) the Secured Obligations;
     (b) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;
     (c) Indebtedness of any Loan Party (other than Holdings) to any other Loan
Party (other than Holdings); provided that if such Indebtedness is evidenced by
promissory notes or other instruments, such promissory notes or other
instruments shall be pledged to Administrative Agent, for the benefit of the
Secured Parties, and have subordination terms satisfactory to Administrative
Agent;
     (d) Guarantees by any Loan Party of Indebtedness of any other Loan Party
(other than Holdings and CW Parent); provided that (i) the Indebtedness so
Guaranteed is permitted by this Section 6.01, and (ii) Guarantees permitted
under this clause (d) shall be subordinated to the Secured Obligations on the
same terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;
     (e) Indebtedness of any Borrower or any Subsidiary (other than CW Parent)
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness in accordance with clause (f) hereof; provided that
(i) such Indebtedness is incurred prior to or within ninety days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $2,000,000 at any time outstanding;
     (f) Indebtedness which represents an extension, refinancing or renewal
(such Indebtedness being referred to herein as the “Refinancing Indebtedness”)
of any of the Indebtedness described in clauses (b), (e), (j) and (k) hereof
(such Indebtedness being so extended, refinanced or renewed being referred to
herein as the “Refinanced Indebtedness”); provided that (i) such Refinancing
Indebtedness does not increase the principal amount or interest rate of the
Refinanced Indebtedness, (ii) any Liens securing such Refinanced Indebtedness
are not extended to any additional property of any Loan Party, (iii) no Loan
Party that is not originally obligated with respect to repayment of such
Refinanced Indebtedness is required to become obligated with respect to such
Refinancing Indebtedness, (iv) such Refinancing Indebtedness does not result in
a shortening of the average weighted maturity of such Refinanced Indebtedness,
(v) the terms of such Refinancing Indebtedness are not less favorable to the
obligor thereunder than the original terms of such Refinanced Indebtedness and
(iv) if such Refinanced Indebtedness was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of such Refinancing
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to such Refinanced Indebtedness;
     (g) Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

72



--------------------------------------------------------------------------------



 



     (h) Indebtedness of any Borrower or any Subsidiary (other than CW Parent)
in respect of performance bonds, bid bonds, statutory bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business;
     (i) Indebtedness of any Borrower or any Subsidiary (other than CW Parent)
in respect of netting services, overdraft protections and otherwise in
connection with deposit accounts, so long as (i) such Indebtedness is incurred
in the ordinary course of business and is not outstanding for more than three
Business Days and (ii) the aggregate amount of such Indebtedness does not exceed
$300,000 at any one time outstanding;
     (j) Subordinated Indebtedness of the Borrowers in an aggregate principal
amount not exceeding $15,000,000 at any time outstanding; provided, that no more
than $5,000,000 of Subordinated Indebtedness may be incurred in any twelve month
period; and
     (k) other Indebtedness of the Borrowers in an aggregate principal amount
not exceeding $250,000 at any time outstanding.
     Section 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:
     (a) Liens created pursuant to any Loan Document;
     (b) Permitted Encumbrances;
     (c) any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02 (including any
extensions of any such Liens to the extent the Indebtedness is extended in
accordance with Section 6.01); provided that (i) such Lien shall not apply to
any other property or asset of such Borrower or Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the date hereof;
     (d) Liens on fixed or capital assets acquired, constructed or improved by
any Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within ninety days after
such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of such
Borrower or Subsidiary or any other Borrower or Subsidiary;
     (e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) the obligation secured by such
Lien is permitted by Section 6.01 and such Lien shall secure only those
obligations which it secures on the date of such acquisition (including any
extensions or modifications of any such obligations permitted by Section 6.01)
or the date such Person becomes a Loan Party, as the case may be;

73



--------------------------------------------------------------------------------



 



     (f) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
     (g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
     (h) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
     (i) precautionary UCC financing statements filed in connection with
operating leases or consignments;
     (j) non-exclusive licenses and sublicenses of intellectual property or
leases or subleases of real property, in each case, granted to third parties in
the ordinary course of business not interfering with or adversely affecting the
business of the Loan Parties or their Subsidiaries;
     (k) Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Investment or Permitted Acquisition;
     (l) Liens in favor of customs and revenue authorities which secure payments
of customs duties in connection with the importation of goods;
     (m) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
     (n) Liens on property with an aggregate value not exceeding $100,000 that
is subject to conditional sale, title retention, consignment or similar
arrangements; and
     (o) Other Liens securing Subordinated Indebtedness not exceeding $250,000
in the aggregate at any time.
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above and (2) Inventory, other than those permitted under clauses
(a), (b), (i) and (n) of the definition of Permitted Encumbrance and clause (a)
above.
     Section 6.03. Fundamental Changes. (a) No Loan Party will, nor will it
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Subsidiary of any Borrower may merge into (x) another Subsidiary that is not a
Borrower or (y) a Borrower in a transaction in which such Borrower is the
surviving corporation and (ii) any Subsidiary that is not a Loan Party may
liquidate or dissolve if the Borrower which owns such Subsidiary determines in
good faith that such liquidation or dissolution is in the best interests of such
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.
     (b) No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by the Borrowers and their
Subsidiaries on the date hereof and businesses reasonably related thereto and
logical extensions thereof.

74



--------------------------------------------------------------------------------



 



     (c) Holdings will not engage in any business or activity other than the
ownership of all the outstanding Equity Interests of Dairyland and CW Parent and
activities incidental thereto. CW Parent will not engage in any business or
activity other than the ownership of all of the outstanding Equity Interests of
CW Mid-Atlantic, CW Florida and CW West Coast and activities incidental thereto.
Holdings and CW Parent will not own or acquire any assets (other than Equity
Interests of their Subsidiaries as of the date hereof and the cash proceeds of
any Restricted Payments permitted by Section 6.08) or incur any liabilities
(other than liabilities under the Loan Documents and liabilities reasonably
incurred in connection with its maintenance of its existence).
     (d) The Loan Parties will not change the method of determining the Fiscal
Year of Holdings and its Subsidiaries, unless Borrower Representative shall have
given Administrative Agent at least 180 days prior notice thereof and the
parties hereto shall have made appropriate changes to this Agreement (it being
acknowledged and agreed that the date of the Fiscal Year end may change by up to
ten days from year to year).
     Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will form any subsidiary after the Effective Date, or purchase, hold
or acquire (including pursuant to any merger with any Person that was not a Loan
Party and a wholly owned Subsidiary prior to such merger) any evidences of
indebtedness or Equity Interest of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise), or permit any Subsidiary to do any of the foregoing, except:
     (a) Permitted Investments, subject, to the extent required by the Security
Agreement, to control agreements in favor of the Administrative Agent or
otherwise subject to a perfected security interest in favor of the
Administrative Agent for the benefit of the Lenders and the other Secured
Parties (subject to any grace periods in the Security Agreement for delivering
such control agreements or otherwise perfecting such security interest);
     (b) investments in existence on the date hereof and described in
Schedule 6.04;
     (c) investments by Holdings in the Borrowers and CW Parent and by CW
Parent, the Borrowers and the Subsidiaries in Equity Interests in their
respective Subsidiaries that are Loan Parties; provided that any such Equity
Interests shall be pledged in accordance with the Security Agreement (subject to
any grace periods therein for perfecting such security interest);
     (d) loans or advances made by a Loan Party (other than Holdings) to any
other Loan Party (other than Holdings); provided that the parties shall have
complied with Section 6.01(c);
     (e) Guarantees constituting Indebtedness permitted by Section 6.01;
     (f) loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $500,000 in the aggregate at any one time
outstanding;
     (g) subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes
payable, or stock or other securities issued by Account Debtors to a Loan Party
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business, consistent with past
practices;

75



--------------------------------------------------------------------------------



 



     (h) investments in the form of Swap Agreements permitted by Section 6.07;
     (i) investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries, in either case, in accordance with the terms hereof (including in
connection with a Permitted Acquisition) so long as such investments were not
made in contemplation of such Person becoming a Subsidiary or of such merger;
     (j) investments received in connection with the dispositions of assets
permitted by Section 6.05;
     (k) investments constituting deposits described in clauses (c) and (d) of
the definition of the term “Permitted Encumbrances”;
     (l) Permitted Acquisitions;
     (m) Indebtedness permitted pursuant to Section 6.01 or any restricted
payment permitted pursuant to Section 6.08, in each case, to the extent such
Indebtedness or restricted payment constitutes an investment;
     (n) any investments received in compromise or resolution of (x) obligations
of trade creditors or customers incurred in the ordinary course of business of
the Borrowers, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer
or (y) litigation, arbitration or other disputes with persons who are not
Affiliates; provided, that any such investments shall be pledged in accordance
with the Security Agreement (subject to any grace periods therein for perfecting
such security interest);
     (o) receivables owing to the Borrowers or any of their respective
Subsidiaries created in the ordinary course of business and payable or in
accordance with customary trade terms;
     (p) to the extent the same constitute investments, inventory of non-Loan
Parties held by the Borrowers for sale subject to consignment or similar
arrangements; and
     (q) investments in wholly-owned domestic Subsidiaries that become Loan
Parties in accordance with Section 5.13.
     Section 6.05. Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it or income or revenues (including
accounts receivable) or rights in respect of any thereof, nor will any Borrower
or any Subsidiary issue any additional Equity Interest (other than to another
Borrower or another Subsidiary in compliance with Section 6.04), except:
     (a) sales, transfers and dispositions of (i) inventory in the ordinary
course of business (including inventory held for sale pursuant to
Section 6.04(p)), (ii) used, obsolete, worn out or surplus equipment or property
in the ordinary course of business, (iii) securities of trade creditors or
customers received pursuant to any dispute settlement, plan of reorganization or
similar arrangement following the bankruptcy or insolvency of such trade
creditor or customer and (iii) intellectual property that is no longer material
to the conduct of the business of the Loan Parties;
     (b) sales, transfers and dispositions of assets to any Borrower or any
other Loan Party (other than Holdings and CW Parent);

76



--------------------------------------------------------------------------------



 



     (c) sales, transfers and dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof;
     (d) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (k) of Section 6.04;
     (e) sale and leaseback transactions permitted by Section 6.06;
     (f) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;
     (g) licenses and sublicenses of intellectual property granted in the
ordinary course of business; and
     (h) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section; provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (h) shall not exceed
$500,000 during any twelve month period;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above and
abandonment of intellectual property no longer material to the business of the
Loan Parties) shall be made for fair value and for all cash consideration.
     Section 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrowers or any Subsidiary that
is approved by Required Lenders, made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and consummated within
ninety days after the Borrowers or such Subsidiary acquire or complete the
construction of such fixed or capital asset.
     Section 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.
     Section 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No
Loan Party will, nor will it permit any Subsidiary to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except, (x) any Loan Party may
make a Permitted Holdings Dividend under clause (iii) of the definition thereof
to Holdings and (y) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, (i) each of Holdings and the Borrowers may
declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, (ii) Subsidiaries may

77



--------------------------------------------------------------------------------



 



declare and pay dividends to the Borrowers, and (iii) any Loan Party may make a
Permitted Holdings Dividend to Holdings.
     (b) No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
     (i) payment of Indebtedness created under the Loan Documents;
     (ii) payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;
     (iii) payment of intercompany Indebtedness incurred in accordance with
Section 6.01;
     (iv) refinancings of Indebtedness to the extent permitted by Section 6.01;
and
     (v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
so long as the proceeds of such sale are sufficient to repay such Indebtedness
in full.
     Section 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among any Borrower and any
Subsidiary that is a Loan Party not involving any other Affiliate,
(c) transactions that are otherwise expressly permitted by the terms of this
Agreement and the other Loan Documents, and (d) transactions set forth on
Schedule 3.22; provided that any renewal or extension of the leases set forth on
such schedule shall be, in the Borrower Representative’s reasonable discretion,
on terms no less favorable to the Loan Parties than could be obtained on an
arm’s-length basis from unrelated parties.
     Section 6.10. Restrictive Agreements. No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to any other Loan
Party or Subsidiary or to Guarantee Indebtedness of any other Loan Party or
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness as permitted by this Agreement and (v) clause (a) of the foregoing
shall not apply to

78



--------------------------------------------------------------------------------



 



Excluded Assets (as defined in the Security Agreement) and customary provisions
in leases or licenses restricting the assignment thereof or the grant of a
security interest therein, in each case, to the extent such provisions are
required by the parties thereto and not bargained for by any Loan Party or
Subsidiary.
     Section 6.11. Amendment of Material Documents. No Loan Party will, nor will
it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) any agreement relating to any Subordinated Indebtedness, (b) its certificate
of incorporation, by-laws, operating, management or partnership agreement or
other organizational documents, to the extent any such amendment, modification
or waiver would be adverse to the Lenders.
     Section 6.12. Compliance with Certain Laws. No Loan Party shall, and no
Loan Party shall permit any of its Subsidiaries to fail to comply with the laws,
regulations and executive orders referred to in Sections 3.24 and 3.25.
     Section 6.13. Financial Covenants.
     (a) Fixed Charge Coverage Ratio. The Loan Parties will not permit the Fixed
Charge Coverage Ratio, determined for the twelve month period ending on the last
day of each Fiscal Month, to be less than 1.15:1.00.
     (b) Leverage Ratio. The Loan Parties will not permit the Leverage Ratio,
determined for the twelve month period ending on the last day of each Fiscal
Month during any period set forth below, to be greater than the ratio set forth
below opposite such period:

      Any Fiscal Month     Ending In   Ratio
Fiscal Years 2011 and 2012
  2.75:1.00
Fiscal Year 2013
  2.50:1.00
Any Period Thereafter
  2.25:1.00

     (c) Certain Calculations. Solely for purposes of this Section 6.13, with
respect to any period during which a Permitted Acquisition or a disposition
outside the ordinary course that is permitted by Section 6.04 is consummated,
EBITDA, Total Indebtedness and the components of Fixed Charges shall be
calculated for such period giving pro forma effect to such transaction
(including pro forma adjustments for fees, expenses and non-recurring charges
that are directly attributable to such transaction and are approved by
Administrative Agent in its sole discretion) using the historical financial
statements of the business or assets so acquired or sold (which financial
statements, with respect to an acquisition, have either been audited or are
subject to a quality of earnings report with conclusions reasonably acceptable
to Administrative Agent). The consolidated financial statements of Holdings and
its Subsidiaries shall be reformulated as if such transaction (and any related
incurrence, repayment or assumption of Indebtedness) had occurred on the first
day of the applicable period.

79



--------------------------------------------------------------------------------



 



ARTICLE VII
EVENTS OF DEFAULT
     If any of the following events (collectively, “Events of Default,” and,
each, an “Event of Default”) shall occur:
     (a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, and such failure shall continue unremedied
for a period of one Business Day;
     (b) the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in, or in connection with, this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
     (d) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03, 5.06, 5.07, 5.09, 5.13, 5.14 or
in Article VI or Articles IV or VII of the Security Agreement;
     (e) any Loan Party shall fail to observe or perform, covenant, condition or
agreement contained (i) in Section 5.01 (other than clauses (g)(iii), (g)(iv),
(g)(v), (h), (i), (j), (k), (l) and (m) thereof) of this Agreement or in the
Security Agreement (other than Articles IV and VII thereof), and such failure,
if capable of being remedied, shall continue unremedied for a period of ten
days, or (ii) in clauses (g)(iii), (g)(iv), (g)(v), (h), (i), (j), (k), (l) and
(m) of Section 5.01, Section 5.02 (other than clause (a)), 5.08, 5.10 or 5.12 of
this Agreement, and such failure, if capable of being remedied, shall continue
unremedied for a period of five days;
     (f) any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace periods);
     (g) after giving effect to any applicable grace periods with respect
thereto, any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness in accordance with the terms hereof so long as
the proceeds of such sale are sufficient to repay such Indebtedness in full;

80



--------------------------------------------------------------------------------



 



     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty days or an order or
decree approving or ordering any of the foregoing shall be entered;
     (i) any Loan Party or any Subsidiary of any Loan Party shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Subsidiary of any Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;
     (j) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
     (k) (i) one or more judgments for the payment of money in an aggregate
amount in excess of $1,000,000 shall be rendered against any Loan Party, any
Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of thirty consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Loan Party or
any Subsidiary of any Loan Party to enforce any such judgment; provided,
however, that no Event of Default shall occur under this clause (k) (i) if and
for so long as (x) the full amount of such judgment, order or award is covered
by a valid and binding policy of insurance and (y) such insurer has been
notified of such judgment, and the amount thereof, and has not disputed or
contested the claim made for payment of the full amount of such judgment, order
or award under such policy; or (ii) any Loan Party or any Subsidiary shall fail
within thirty days to discharge one or more non-monetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being contested in good faith by proper
proceedings diligently pursued;
     (l) an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
aggregate liabilities in excess of $500,000;
     (m) a Change in Control shall occur;
     (n) the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document other than this Agreement and any other Loan Documents or sections
thereof not otherwise covered by this Article VII, which default or breach
continues beyond any period of grace therein provided;
     (o) the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any

81



--------------------------------------------------------------------------------



 



Loan Guarantor shall deny that it has any further liability under the Loan
Guaranty to which it is a party, or shall give notice to such effect;
     (p) except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien; or
     (q) any Collateral Document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;
     (r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
     (s) [reserved];
     (t) the indictment of any Loan Party under any criminal statute, or
commencement or threatened commencement of criminal or civil proceedings against
any Loan Party, pursuant to which statute or proceedings the penalties or
remedies sought or available include forfeiture to any Governmental Authority of
any material portion of the property of such Person;
     (u) any (i) reduction of the aggregate revenues of the Loan Parties during
a twelve-month period in excess of fifteen percent of the aggregate revenues of
the Loan Parties during the immediately preceding twelve-month period or
(ii) the Loan Parties’ loss of required permits or licenses that could
reasonably be expected to result in a reduction of the aggregate revenues of the
Loan Parties during the immediately succeeding twelve-month period in excess of
fifteen percent of the aggregate revenues of the Loan Parties during the
immediately preceding twelve-month period, which, in either case, could
reasonably be expected to have a Material Adverse Effect;
     (v) any Loan Party shall fail to be in substantial compliance with all
current applicable statutes, rules, regulations, guides, policies, orders or
directives administered or issued by the FDA or a recall notice, in each case,
to the extent such failure could reasonably be expected to have a Material
Adverse Effect; or
     (w) any Equity Interest which is included within the Collateral shall at
any time constitute a Security (as defined in the UCC) or the issuer of any such
Equity Interest shall take any action to have such interests treated as a
Security unless (i) all certificates or other documents constituting such
Security have been delivered to the Administrative Agent and such Security is
properly defined as such under Article 8 of the UCC of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise,
or (ii) the Administrative Agent has entered into a control agreement with the
issuer of such Security or with a securities intermediary relating to such
Security and such Security is defined as such under Article 8 of the UCC of the
applicable jurisdiction, whether as a result of actions by the issuer thereof or
otherwise, and the failure to comply with this clause (w) shall continue
unremedied for a period of fifteen days;
then, and in every such event (other than an event with respect to the Loan
Parties described in clauses (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower
Representative,

82



--------------------------------------------------------------------------------



 



take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Loan Parties
described in clauses (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties. Upon the occurrence and the continuance
of an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in

83



--------------------------------------------------------------------------------



 



connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding s shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Article VIII, the Administrative Agent may resign at
any time by notifying the Lenders, the Issuing Bank and the Borrower
Representative. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrowers, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a commercial bank or an Affiliate of any such commercial
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article,
Section 2.17(d) and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

84



--------------------------------------------------------------------------------



 



     Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by the
Administrative Agent or such other Person as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.
     The Senior Managing Agent, Lead Arranger and Bookrunner, in such
capacities, shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement.
ARTICLE IX
MISCELLANEOUS
     Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

  (i)   if to any Loan Party, to the Borrower Representative at:        
Dairyland USA Corporation
100 East Ridge Road
Ridgefield, CT 06877
Attention: Chris Pappas
Telephone: 203-894-1345, Ext. 10220
Facsimile: 203-894-9107         with a copy to:         Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Patricia Wycliff, Esq.
Telephone: 212-445-4800
Facsimile: 212-446-6460

85



--------------------------------------------------------------------------------



 



     (ii) if to the Administrative Agent, the Issuing Bank or the Swingline
Lender, to JPMorgan Chase Bank, N.A. at:

      Chase Business Credit
Mail Code: NY3-T251
One Chase Square, Tower-25
Rochester, New York 14643
Attention: Marie Duhamel
Telephone: 585-797-0882
Facsimile: 585-797-2960
        With a copy to:         Hunton & Williams LLP
200 Park Avenue, 53rd Floor
New York, New York 10166
Attention: Bruce W. Moorhead, Esq.
Telephone: 212-309-1334
Telecopier: 212-309-1883

     (iii) if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent; provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(c) unless otherwise agreed by the Administrative Agent
and the applicable Lender. The Administrative Agent or the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.
     (c) Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
     Section 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan

86



--------------------------------------------------------------------------------



 



Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with (other than with respect to the Fee Letter and any Collateral
Access Agreements or control agreements) the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (ii) reduce or forgive the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (iii) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender), (v) increase the advance rates set forth in
the definition of Borrowing Base without the written consent of each Revolving
Lender (other than any Defaulting Lender), (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (vii) change Section 2.20, without the consent of each Lender
(other than any Defaulting Lender), (viii) release any Loan Guarantor from its
obligation under its Loan Guaranty (except as otherwise permitted herein or in
the other Loan Documents), without the written consent of each Lender (other
than any Defaulting Lender), or (ix) except as otherwise permitted in the Loan
Documents, release all or substantially all of the Collateral, without the
written consent of each Lender (other than any Defaulting Lender); provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be (it being
understood that any change to Section 2.20 shall require the consent of the
Administrative Agent, the Issuing Bank and the Swingline Lender). The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.
     (c) The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all

87



--------------------------------------------------------------------------------



 



Unliquidated Obligations in a manner satisfactory to each affected Lender,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interest of a Subsidiary, the Administrative
Agent is authorized to release any Loan Guaranty provided by such Subsidiary,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement, or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Except as provided in the preceding sentence,
the Administrative Agent will not release any Liens on Collateral without the
prior written authorization of the Required Lenders; provided that the
Administrative Agent may in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of $250,000 during any calendar year
without the prior written authorization of the Required Lenders. Any such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. If the Administrative Agent releases any Collateral in
accordance with the foregoing, Administrative Agent agrees, at Borrowers’ sole
expense, to prepare and deliver such documents as Borrower Representative may
reasonably request to evidence such release.
     (d) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
     Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall
pay (i) all reasonable documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its

88



--------------------------------------------------------------------------------



 



rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Expenses being reimbursed by the Borrowers under
this Section include, without limiting the generality of the foregoing, costs
and expenses incurred in connection with:
     (i) appraisals and insurance reviews;
     (ii) field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;
     (iii) background checks regarding senior management and/or key investors,
as deemed necessary or appropriate in the sole discretion of the Administrative
Agent upon any change in senior management and/or key investors;
     (iv) taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
     (v) sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
     (vi) forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.
All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
     (b) The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the negotiation, preparation, execution or delivery
of the Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of their Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, (iv) the failure of the Borrowers to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by the Borrowers for Taxes pursuant to Section 2.17, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of

89



--------------------------------------------------------------------------------



 



such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.
     (c) To the extent that the Borrowers fail to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.
     (d) To the extent permitted by applicable law, no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable immediately upon
the Borrower Representative’s receipt of written demand therefor.
     Section 9.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
     (A) the Borrower Representative; provided that the Borrower Representative
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within three Business Days
after having received notice thereof; provided, further, that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;
     (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan or Commitment to a Lender, an Affiliate of a Lender or an Approved
Fund; and

90



--------------------------------------------------------------------------------



 



     (C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a (x) Revolving Commitment
to a Lender, an Affiliate of a Lender or an Approved Fund or (y) Term Loan.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all the syndicate-level
information (which may contain material non-public information about Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws; and
     (E) In no event shall any Affiliate of the Loan Parties become a Lender
hereunder.
     For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and

91



--------------------------------------------------------------------------------



 



obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17
and 9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
Notwithstanding anything in this Agreement to the contrary, the Loans and LC
Disbursements are intended to be treated as registered obligations for tax
purposes and the right, title and interest of the Lenders in and to such Loans
and LC Disbursements shall be transferable only in accordance with the terms
hereof. This Section 9.04(b)(iv) shall be construed so that the Loans and LC
Disbursements are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
     (c) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) no Affiliate of any Loan
Party shall become a Participant. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations

92



--------------------------------------------------------------------------------



 



therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
     Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof

93



--------------------------------------------------------------------------------



 



and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
     Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
or any Loan Guarantor against any of and all the Secured Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
     Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.
     (b) Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
     (c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby

94



--------------------------------------------------------------------------------



 



irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
     Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
     Section 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Requirement of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower Representative or (h) to
the extent such Information becomes (i) publicly available other than as a
result of a breach of this Section or (ii) available to the Administrative
Agent, the Issuing Bank or any Lender on a non-confidential basis from a source
other than the Borrowers. For the purposes of this Section, “Information” means
all information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrowers; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE

95



--------------------------------------------------------------------------------



 



MATERIAL NON-PUBLIC INFORMATION CONCERNING THE LOAN PARTIES, AND THEIR
AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
     ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT LOAN PARTIES, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
     Section 9.13. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.
     Section 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.
     Section 9.15. Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
     Section 9.16. Appointment for Perfection. Each Lender (in its capacity as
Lender and as a holder of any other Secured Obligations) hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent, the Lenders and the other holders of Secured
Obligations, in assets which, in accordance with Article 9 of the UCC or any
other applicable law can be perfected only by possession. Should any Lender
(other than the Administrative Agent) obtain possession of any such Collateral,
such Lender shall notify the Administrative Agent thereof and, promptly upon the
Administrative Agent’s request therefor, shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
     Section 9.17. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the

96



--------------------------------------------------------------------------------



 



maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
ARTICLE X
LOAN GUARANTY
     Section 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to the Lenders, the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
     Section 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor, or any other Person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
     Section 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
person, whether in connection herewith or in any unrelated transactions.
     (b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or

97



--------------------------------------------------------------------------------



 



regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
     (c) Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).
     Section 10.04. Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.
     Section 10.05. Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.
     Section 10.06. Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent, the Issuing Bank and the Lenders are in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed

98



--------------------------------------------------------------------------------



 



Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.
     Section 10.07. Information. Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
     Section 10.08. Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.
     Section 10.09. Taxes. Each payment of the Guaranteed Obligations will be
made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.
     Section 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Administrative
Agent, the Issuing Bank or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”). This Section with respect to the Maximum
Liability of each Loan Guarantor is intended solely to preserve the rights of
the Administrative Agent, the Issuing Bank and the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Loan Guarantor nor any
other Person shall have any right or claim under this Section with respect to
such Maximum Liability, except to the extent necessary so that the obligations
of any Loan Guarantor hereunder shall not be rendered voidable under applicable
law. Each Loan Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of each Loan Guarantor
without impairing this Loan Guaranty or affecting the rights and remedies of the
Administrative Agent, the Issuing Bank or the Lenders hereunder; provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.
     Section 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other

99



--------------------------------------------------------------------------------



 



Loan Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable Percentage”
of such payment or payments made, or losses suffered, by such Paying Guarantor.
For purposes of this Article X, each Non-Paying Guarantor’s “Applicable
Percentage” with respect to any such payment or loss by a Paying Guarantor shall
be determined as of the date on which such payment or loss was made by reference
to the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of all of the
Administrative Agent, the Issuing Bank, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.
     Section 10.12. Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
ARTICLE XI
THE BORROWER REPRESENTATIVE
     Section 11.01. Appointment; Nature of Relationship. Holdings is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative” hereunder and under each other Loan
Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI. The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Borrower Representative or any
Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 11.01.
     Section 11.02. Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

100



--------------------------------------------------------------------------------



 



     Section 11.03. Employment of Agents. The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.
     Section 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder describing such
Default and stating that such notice is a “notice of default”. In the event that
the Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.
     Section 11.05. Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.
     Section 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.
[Signature Page Follows}

101



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  BORROWERS:    
 
                DAIRYLAND USA CORPORATION    
 
           
 
  By   /s/ Kenneth Clark    
 
           
 
  Name:   Kenneth Clark    
 
  Title:   Chief Financial Officer    
 
                THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC    
 
           
 
  By   /s/ Kenneth Clark    
 
           
 
  Name:   Kenneth Clark    
 
  Title:   Chief Financial Officer    
 
                BEL CANTO FOODS, LLC    
 
           
 
  By   /s/ Kenneth Clark    
 
           
 
  Name:   Kenneth Clark    
 
  Title:   Chief Financial Officer    
 
                THE CHEFS’ WAREHOUSE WEST COAST, LLC    
 
           
 
  By   /s/ Kenneth Clark    
 
           
 
  Name:   Kenneth Clark    
 
  Title:   Chief Financial Officer    
 
                THE CHEFS’ WAREHOUSE OF FLORIDA, LLC    
 
           
 
  By   /s/ Kenneth Clark    
 
           
 
  Name:   Kenneth Clark    
 
  Title:   Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                  OTHER LOAN PARTIES:    
 
                THE CHEFS’ WAREHOUSE, INC.    
 
           
 
  By   /s/ Kenneth Clark    
 
           
 
  Name:   Kenneth Clark    
 
  Title:   Chief Financial Officer    
 
                CHEFS’ WAREHOUSE PARENT, LLC    
 
           
 
  By   /s/ Kenneth Clark    
 
           
 
  Name:   Kenneth Clark    
 
  Title:   Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., individually and as Administrative
Agent, Issuing Bank, Lender and Swingline Lender    
 
           
 
  By   /s/ Mark Cuccinello    
 
           
 
      Name: Mark Cuccinello    
 
      Title: Senior Vice President    



 



--------------------------------------------------------------------------------



 



                  GE CAPITAL FINANCIAL INC., as Lender    
 
           
 
  By   /s/ Jeffrey Thomas    
 
           
 
      Name: Jeffrey Thomas    
 
      Title: Duly Authorized Signatory    



 



--------------------------------------------------------------------------------



 



COMMITMENT SCHEDULE

                              Revolving     Term Loan         Lender  
Commitment     Commitment     Commitment  
JPMorgan Chase Bank, N.A.
  [*CONFIDENTIAL*]     [*CONFIDENTIAL*]     [*CONFIDENTIAL*]  
GE Capital Financial Inc.
  [*CONFIDENTIAL*]     [*CONFIDENTIAL*]     [*CONFIDENTIAL*]  
 
                 
Total
  $ 50,000,000     $ 30,000,000     $ 80,000,000  
 
                 

 



--------------------------------------------------------------------------------



 



Schedule 3.05
Properties

          Loan Party   Location   Leased/Owned
Dairyland USA Corporation
  1300 Viele Avenue and 1301 Ryawa Avenue, Bronx, New York 10474   Leased
Property
 
       
Dairyland USA Corporation
  1320-40 Viele Avenue, Bronx, New York 10474
(license agreement)   Leased Property
 
       
Dairyland USA Corporation
  7477 Candlewood Road, Hanover, Maryland
21077   Leased Property
 
       
Dairyland USA Corporation
  240 Food Center Drive, Bronx, New York 10474 (identified as Block 2770, part
of Lot 1)   Leased Property
 
       
Dairyland USA Corporation
  90 East Ridge, Ridgefield, Connecticut 06877   Leased Property
 
       
Dairyland USA Corporation
  700 Plaza Drive, Secaucus, New Jersey, 07094   Leased Property
 
       
The Chefs’ Warehouse West Coast, LLC
  3595 East Patrick Lane, Suites 400 and 500, Las Vegas, NV 89120 (Assignment
and Assumption Agreement)   Leased Property
 
       
The Chefs’ Warehouse West Coast, LLC
  16633 E. Gale Avenue, City of Industry, CA 91748   Leased Property
 
       
The Chefs’ Warehouse West Coast, LLC
  31177 Wiegman Road, Hayward, CA 94544   Leased Property
 
       
The Chefs’ Warehouse of Florida, LLC
  3535 NW 60th Street, Miami, Florida 33142   Leased Property

Patents and Patent Applications
None
Copyright Applications and Registrations
None
Trademark Applications and Registrations

 



--------------------------------------------------------------------------------



 



                      Trademark   Database   Status   Reg. No./Date   Owner
BELARIA
  U.S. Federal   Registered     1508403     BEL CANTO FOODS LLC
 
          11-OCT-1988    
 
                   
ST. LUC
  U.S. Federal   Registered   3491990
26-AUG-2008   BEL CANTO FOODS LLC
 
                   
ST. LUC
  U.S. Federal   Registered   2438333
27-MAR-2001   BEL CANTO FOODS LLC
 
                   
PIER FRANCO
  U.S. Federal   Registered   2016132
12-NOV-1996   BEL CANTO FOODS, LLC
 
                   
GRAND RESERVE
  U.S. Federal   Registered   1407847
02-SEP-1986   DAIRYLAND USA CORPORATION
 
                   
PATISSE
  U.S. Federal   Registered   3541721
02-DEC-2008   DAIRYLAND USA CORPORATION
 
                   
PATISSE FINE PASTRY
INGREDIENTS
  U.S. Federal   Registered   3697104
13-OCT-2009   DAIRYLAND USA CORPORATION
 
                   
THE CHEFS’ WAREHOUSE
  U.S. Federal   Registered   3539456
02-DEC-2008   DAIRYLAND USA CORPORATION
 
                   
ZOCOCAO
  U.S. Federal   Registered   3206633
06-FEB-2007   DAIRYLAND USA CORPORATION
 
                   
ZOCOCAO
  U.S. Federal   Registered   3002843
27-SEP-2005   DAIRYLAND USA CORPORATION
 
                   
SPOLETO
  U.S. Federal   Registered   2452543
22-MAY-2001   DAIRYLAND, USA CORPORATION

 



--------------------------------------------------------------------------------



 



Schedule 3.06
Litigation and Environmental Matters
We currently have exposure to pending reimbursement claims brought by the New
York State Workers’ Compensation Board against former employer members of
self-insured workers’ compensation trusts. We were members in two of the trusts
at issue and are working with the New York State Workers’ Compensation Board to
resolve this matter. We currently estimate exposure at approximately $500,000.

 



--------------------------------------------------------------------------------



 



Schedule 3.12
Material Contracts

•   Dairyland USA Corporation 401(k)/Profit Sharing Plan and Trust, Plan
No. 001, effective June 1, 1993, as amended. Dairyland has an option to match
contributions, but does not currently do so.

 



--------------------------------------------------------------------------------



 



Schedule 3.14
Insurance
See Attached

 



--------------------------------------------------------------------------------



 



() [g27827g2782702.gif]

14CHEFSWAREH ACORD™ EVIDENCE OF COMMERCIAL PROPERTY INSURANCE DATE
(MMDDYYYY) 0729201 1 THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE OF
COMMERCIAL PROPERTY INSURANCE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE
AFFORDED BY THE POLICIES BELOW. PRODUCER NAME, CONTACT PERSON AND ADDRESS J.
Smith Lanier Co.-Atlan 11 330 Lakefield Drive Bldg 1, Suite 100 Duluth, GA 30097
I (A.. Exti:770476-1 770 COMPANY NAME AND ADORES [’CONFIDENTIAL ] IF MULTIPLE L
NAIC NO: [’CONFIDENTIAL ] ta DOMPANIES, COMPLETE SEPARATE FORM FOR EACH f£c.N=v
7704763651 E-MAIL ADDRESS: CODE: SUB CODE: POLICY TYPE Boiler Machinery CUSTOMER
ID 100724 NAMED INSURED AND ADDRESS The Chefs’ Warehouse, Inc. and subsidiaries
LOAN NUMBER POLICY NUMBER [•CONFIDENTIAL ] 1 00 East Ridge Road Ridgefield, CT
06877 EFFECTIVE DATE E 05012011 XPIRATION DATE 05012012 [ CONTINUED UNTIL n
TERMINATED IF CHECKED ADDITIONAL NAMED INSURED(S) THIS REPLACES PRIOR EVIDENCE
DATED: PROPERTY INFORMATION (Use REMARKS on Page 2, if more space is required) D
BUILDING OR g BUSINESS PERSONAL PROPERTY LOCATIONDESCRIPTION See attached list
of locations BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS. COVERAGE
INFORMATION PERILS INSURED BASIC BROAD X I SPECIAL COMMERCIAL PROPERTY COVERAGE
AMOUNT OF INSURANCE: [’CONFIDENTIAL ] Boiler Machinery DEDfCONFIDENTIAL ] YES NO
NA K3 BUSINESS INCOME D RENTAL VALUE X If YES, LIMIT: Included Actual Loss
Sustained; of months BLANKET COVERAGE If YES, indicate value(s) reported on
property identified above: TERRORISM COVERAGE Attach Disclosure Notice DEC IS
THERE A TERRORISM-SPECIFIC EXCLUSION IS DOMESTIC TERRORISM EXCLUDED LIMITED
FUNGUS COVERAGE If YES, LIMIT: DED: FUNGUS EXCLUSION (IF “YES’, specify
organization’s form used) REPLACEMENT COST AGREED VALUE COINSURANCE If Yes,
EQUIPMENT BREAKDOWN (If Applicable) If YES, LIMIT: DED: ORDINANCE OR LAW —
Coverage for loss to undamaged portion of bldg — Demolition Costs If YES. LIMIT:
DED: — Incr. Cost of Construction If YES. LIMIT: DED: EARTH MOVEMENT (If
Applicable) If YES, LIMIT: DED: FLOOD (If Applicable) If YES, LIMIT: DED:
WINDHAIL (If Subject to Different Provisions) If YES, LIMIT: DED: PERMISSION TO
WAIVE SUBROGATION IN FAVOR OF MORTGAGE HOLDER PRIOR TO LOSS CANCELLATION SHOULD
ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE
THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE TO THE
ADDITIONAL INTEREST NAMED BELOW, BUT FAILURE TO MAIL SUCH NOTICE SHALL IMPOSE NO
OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR
REPRESENTATIVES. ADDITIONAL INTEREST MORTGAGEE LENDERS LOSS PAYABLE CONTRACT OF
SALE MtgLPAdd’l Ins LENDER SERVICING AGENT NAME AND ADDRESS NAME AND ADDRESS
AUTHORIZED REPRESENTATIVE JP Morgan Chase Bank, NA Business Credit 1 Chase
Square Tower Rochester, NY 14643 ACORD 28 (200607) S 11219 Page 1 of” 2 ‘
©ACORlf CORPORATION 2003-2006. All rights reserved. The ACORD name and logo are
registered marks of ACORD T A

 



--------------------------------------------------------------------------------



 



() [g27827g2782703.gif]

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS — Including Special Conditions
(Use only if more space is required) Spoilage:[ CONFIDENTIAL ] Expediting
Expense:[’CONFIDENTIAL ] Ammonia Contamination: [’CONFIDENTIAL’] Water Damage
[’CONFIDENTIAL’] Hazardous Substance [’CONFIDENTIAL’] Consequential Loss
[’CONFIDENTIAL’] JP Morgan Chase Bank N.A. is named as Adminstrative Agent and
Lender Loss Payee, as its interest may appear and as required by written
contract. ACORD 28 (200607) 2of 2 S 11219 TXA

 



--------------------------------------------------------------------------------



 



() [g27827g2782704.gif]

Client : 100724 14CHEFSWAREH ACORD,. CERTIFICATE OF LIABILITY INSURANCE DATE
[M1WDDYYYY) 0729201 1 THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY
AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT
AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE
POLICIES BELOW. THIS CERTIRCATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT
BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE
CERTIRCATE HOLDER. IMPORTANT: If the certificate holder is an ADDITIONAL
INSURED, the pollcy(les) must be endorsed. If SUBROGATION IS WAIVED, subject to
the terms and conditions of the policy, certain policies may require an
endorsement. A statement on this certificate does not confer rights to the
certificate holder In lieu of such endorsements). PRODUCER J. Smith Lanier
Co.-Atlanta 11330 Lakefleld Drive Bldgl, Suite 100 Duluth, GA 30097 ml” § NNE
,EXI): 770 476-1 770 Me. No). 7704763651 ML ADDRESS: INSURER(S) AFFORDING
COVERAGE NAIC INSURER A ‘CONFIDENTIAL ] [’CONFIDENTIAL’] INSURED The Chefs”
Warehouse, Inc. and subsidiaries 100 East Ridge Road Rldgefield, CT 06877
INSURER B : INSURER G; INSURER D : INSURER E : INSURER F ; REVISION NUMBER:
COVERAGES CERTIFICATE NUMBER: THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE
LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACTOR
OTHER DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY
PERTAIN. THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO
ALL THE TERMS. EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE
BEEN REDUCED BY PAID CLAIMS, TYPE OF INSURANCE ADDLISUBR IBSHSffip. POLICY
NUMBER POLICY EFF POLICY EXP (MWPPYYYYI (MMbaVYYYY) LIMITS GENERAL LIABILITY
COMMERCIAL GENERAL LIABILITY CLAIMS-MADE I [ OCCUR GEN’l AGGREGATE LIMIT APPLIES
PER: POLICY 5 EACH OCCURRENCE ..’ED :currence) MED EXP (Any one person) PERSONAL
ADV INJURY GENERAL AGGREGATE PRODUCTS — CDMPOP AGG AUTOMOBILE LIABILITY COMBINED
SINGLE LIMIT (Ea accident ANY AUTO ALL OWNED AUTOS HIRED AUTOS SCHEDULED AUTOS
NON-OWNED AUTOS BODILY INJURY (Per person) BODILY INJURY (Per Occident) PROPERTY
DAMAGE (Per acddsnj} UMBRELLA LIAB EXCESS UAB OCCUR CLAIMS-MADE EACH OCCURRENCE
AGGREGATE OED RETENTIONS WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY Y ( N ANY
PROPRIETORPARTNEREXECUTIVE I — 1 OFFICERMEMBER EXCLUDED — (Mandatory In NH) If
yea, describe under DESCRIPTION OF OPERATIONS balow Employee Theft ERISA
Theft-client prop [’CONFIDENTIAL ] 5012011 OTH—ER I WC STATU-ITORY LIMITS E.L.
EACH ACCIDENT E.L DISEASE — EA EMPLOYEE E.L. DISEASE — POLICY LIMIT I 05012012)
[’CONFIDENTIAL ] [’CONFIDENTIAL ] [’CONFIDENTIAL ] DESCRIPTION OF OPERATIONS
LOCATIONS ( VEHICLES (Attach ACORD 101, Additional Remarks SchBdulo, If more
space li required) Forgery or Alteration [’CONFIDENTIAL ] On Premises
[’CONFIDENTIAL ] In Transit [ CO“NFfDENTIAL ] Computer Crime [’CONFIDENTIAL ]
Computer Program EDP Restoration [ CONFIDENTIAL ] (See Attached Descriptions)
CERTIFICATE HOLDER CANCELLATION JPMorgan Chase Bank, NAATIMA Chase Business
Credit Mail Code NY3-T251 One chase Square Tower 25 Rochester, NY 14643 i SHOULD
ANY OFTHE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE
THEREOF. NOTICE WILL BE DELIVERED tN ACCORDANCE WITH THE POLICY PROVISIONS.
AUTHORIZED REPRESENTATIVE j Ztfysxr r — • © 19fiEHfT6 ACORD CORPORATION. All
rights reserved. ACORD 25 (201005) 1 of 2 S1273059M1273018 The ACORO name and
logo are registered marks of ACORD TXA

 



--------------------------------------------------------------------------------



 



() [g27827g2782705.gif]

DESCRIPTIONS (Continued frdinr Page Funds Transfer Fraud [’CONFIDENTIAL ]
Personal Accounts Forgery or Alteration f CONFIDENTIAL ] Identity Fraud Expense
Reimbursement [’CONFIDENTIAL ] Claim Expense [’CONFIDENTIAL ] Money Orders
Counterfeit Money [’CONFIDENTIAL ] JPMorgan Chase Bank, N.A., Chase Business
Credit are named additional insureds with respect to liability for all locations
per written agreement. SAGITTA 25.3 {201005) 2 of 2 SS1273059M1273018

 



--------------------------------------------------------------------------------



 



() [g27827g2782706.gif]

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. J SPECIAL NOTICE
OF CANCELLATION OR TERMINATION REQUIREMENTS ENDORSEMENT This endorsement
modifies the following coverage: Crime It Is agreed that: Should this Crime
Policy be canceled, reduced, non-renewed or restrictively modified in any way by
the Company, the Company will endeavor to give 30 days advance notice to the
organization(s) scheduled below, but failure to do so will not impair or delay
the effectiveness of any such cancellation, reduction, non-renewal or
restrictive modification, nor will the Company be held liable in any way. Should
this Crime Policy be canceled or reduced at the request of the Insured, the
Company will endeavor to notify the organization(s) named below of such
cancellation or reduction within 30 business days after receipt of such a
request, but failure to do so shall not impair or delay the effectiveness of
such cancellation or reduction, nor shall the Company be held liable in any way.
ENTITY NOTICE SCHEDULE Name of Entity Mailing Address JPMorgan Chase Bank, NA
ATIMA Mail Code NY3-T251 Chase Business Credit One chase Square Tower 25
Rochester, NY 14643 Nothing herein contained shall be held to vary, alter, waive
or extend any of the terms, conditions.exclusions or limitations of the
above-mentioned policy, except as expressly stated herein. This endorsement is
part of such policy and incorporated therein. Issuing Company: [’CONFIDENTIAL ]
Policy Number: [’CONFIDENTIAL ] CRI-7120 Ed. 01-09 Printed in U.S.A. Page 1 of 1
©2009[’CONFIDENTIAL ] All Rights Reserved

 



--------------------------------------------------------------------------------



 



() [g27827g2782707.gif]

Clientff: 12000 ACQRH, CERTIFICATE OF LIABILITY INSURANCE SS™ PRODUCER Wells
Fargo Ins Svcs USA Inc 7 Giralda Farms, 2nd Floor Madison, NJ 07940 973 437-2300
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW. INSURERS AFFORDING COVERAGE NAICSf
INSURED Dairyland USA Corporation The Chefs’ Warehouse, Inc. 100 East Ridge Road
Ridgefield, CT 06877 INSURER A: [“CONFIDENTIAL ] [•CONFIDENTIAL ] INSURER B: SEE
ATTACHED INSURER c: [’CONFIDENTIAL ] [•CONFIDENTIAL ] INSURER D: INSURER E:
COVERAGES THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED
NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMEMT.
TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS. NSR LTR
TYPE OF INSURANCE POLICY NUMBER POLICY EFFECTIVE DATE (MMJOtHYY) POLICY
EXPIRATION DATE (MMDDYY) LIMITS A GEK x_ ERAL LIABILITY COMMERCIAL GENERAL
LIABILITY CLAIMS MADE X OCCUR [’CONFIDENTIAL ] 050111 080112 EACH OCCURRENCE
rCONFIDENTIAL’] FIRE DAMAGE (Any one fire) [•CONFIDENTIAL ] MED EXP (Any one
person) (“CONFIDENTIAL ] PERSONAL 1 ADV INJURY [•CONFIDENTIAL’] GENERAL
AGGREGATE ‘CONFIDENTIAL ] GEKL AGGREGATE LIMIT APPLIES PER: POLICY IJECT xlL°c
PRODUCTS -COMPOP AGG [•CONFIDENTIAL ] A AU’ X OMDDILE LIABILITY ANY AUTO ALL
OWNED AUTOS SCHEDULED AUTOS HIRED AUTOS NON-OWNED AUTOS [’CONFIDENTIAL ] 050111
osroii2 COMBINED SINGLE LIMIT (Eaacddenl) {’CONFIDENTIAL-] ]T 2L BODILY INJURY
(Per person) BODILY INJURY (Per eca’dent) 9 PROPERTY DAMAGE (Peracciaant) s
GARAGE LIABILITY I ANY AUTO n AUTO ONLY — EA ACCIDENT 1 OTHFRTHAN EAACC 1 AUTO
ONLY: AGG J B EXCESS LIABILITY X] OCCUR CLAI MS MADE R DEDUCTIBLE RETENTION SEE
ATTACHED 050111 080112 EACH OCCURRENCE •CONFIDENTIAL’] AGGREGATE •CONFIDENTIAL ]
C WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY ANY PROPRIETORPARTNEREXECUTIVE
OFFICERMEMBER EXCLUDED II yes, describe under SPECIAL PROVISIONS below
[’CONFIDENTIAL ] [’CONFIDENTIAL ] 080111 080111 080112 080112 v 1 WC STATU- 1
OTH-A [TORY LIMITS 1 ER E.L. EACH ACCIDENT ‘CONFIDENTIAL ] E.L. DISEASE — EA
EMPLOYEE •CONFIDENTIAL’] E.L. DISEASE — POLICY LIMIT ‘CONFIDENTIAL ] OTHER
DESCRIPTION OF OPERATIONSLOCATIONSIEXCLUSIONS ADDED BY ENDORSEMENTJSPECIAL
PROVISIONS Except 10 days notice for cancellation due to non-payment of premium.
(See Attached Description) CANCELLATION CERTIFICATE HOLDER JPMorgan Chase Bank,
N.A. Chase Business Credit Mail Code: NY3-T251 One Chase Square, 25th Floor
Rochester, NY 14643 I SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED
BEFORE THE EXPIRATION DATE THEREOF. THE ISSUING INSURER WILL ENDEAVOR TO MAIL 30
DAYS WRITTEN NOTICE TO THE CERTIFICATE HOLDER NAMED TO THE LEFT. BUT FAILURE TO
DO SO SHALL IMPOSE NO OBUGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS
AGENTS OR REPRESENTATIVES. AUTHORIZED REPRESENTlJVE M Q(« »fy J+ - ACORD 25
(200108) 1 of 3 © ACORD CORPORATION 19B8

 



--------------------------------------------------------------------------------



 



() [g27827g2782708.gif]

IMPORTANT If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. A statement on this certificate does not confer rights to the
certificate holder in lieu of such endorsement(s). If SUBROGATION IS WAIVED,
subject to the terms and conditions of the policy, certain policies may require
an endorsement. A statement on this certificate does not confer rights to the
certificate holder in lieu of such endorsement(s). DISCLAIMER The Certificate of
Insurance on the reverse side of this form does not constitute a contract
between the issuing insurer(s), authorized representative or producer, and the
certificate holder, nor does it affirmatively or negatively amend, extend or
alter the coverage afforded by the policies listed thereon. ACORD 25 (2001-08) 2
of 3

 



--------------------------------------------------------------------------------



 



() [g27827g2782709.gif]

DESCRIPTIONS (Continued from Page 1) EXCESS LIABILITY: 1) LEAD
EXCESSrcoNFiDENTiAL ][050111 to 080112)-[“CONFIDENTIAL ] Insurer: [“CONFIDENTIAL
] (NAIC : [’CONFIDENTIAL ] 2) [ CONFIDENTIAL ] (050111 to 080112) -
fCONFIDENTIAL ] Insurer: [’CONFIDENTIAL ] (NAIC : [’CONFIDENTIAL ] 3)
[’CONFIDENTIAL ] (050111 to 080112)-[“CONFIDENTIAL’] Insurer: [“CONFIDENTIAL ]
(NAIC : [“CONFIDENTIAL ] RE: All Locations Per Written Agreement. JPMorgan Chase
Bank, N.A. and Chase Business Credit are included as Additional Insured as their
interest may appear, in accordance with the Blanket Additional Insured
provisions of the General Liability, Excess Liability and Automobile Liability.
ACORD 25 (2001-08) 3 of 3

 



--------------------------------------------------------------------------------



 



() [g27827g2782710.gif]

14CHEFSWAREH ACORD™ E\ IDENCE OF COMMERCIAL PROPERTY INSURANCE DATE
(MMDDYYYY) 0729201 1 THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE OF
COMMERCIAL PROPERTY INSURANCE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE
A.FFORDED BY THE POLICIES BELOW PRODUCER NAME, CONTACT PERSON AND ADDRESS J.
Smith Lanier Co.-Atlan 11 330 Lakefield Drive Bldgl. Suite 100 Duluth, GA 30097
I PHONE -7-7H ji 70 -7-7H I (Ac.No,Ext): 770476-1770 COMPANY NAME AND ADORES
.[’CONFIDENTIAL’] IF MULTIPLE         ,S NAIC NO: [’CONFIDENTIAL ] la ;OMPANIES,
COMPLETE SEPARATE FORM FOR EACH Ti£ Noi- 7704763651 E-MAIL ADDRESS: CODE: SUB
CODE: POLICY TYPE Property AGENCY t nn-irtA CUSTOMER ID • 1 00724 NAMED INSURED
AND ADDRESS The Chefs’ Warehouse, Inc. and subsidiaries LOAN NUMBER POLICY
NUMBER [’CONFIDENTIAL ] 100 East Ridge Road Ridgefield, CT 06877 EFFECTIVE DATE
E 05012011 XPIRATION DATE 05012012 f CONTINUED UNTIL \ TERMINATED IF CHECKED
ADDITIONAL NAMED INSURED(S) THIS REPLACES PRIOR EVIDENCE DATED: PROPERTY
INFORMATION (Use REMARKS on Page 2, if more space is required) Kl BUILDING OR E
BUSINESS PERSONAL PROPERTY LOCATIONDESCRIPTION All locations BE ISSUED OR
MAYPERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT
TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY
HAVE BEEN REDUCED BY PAID CLAIMS. COVERAGE INFORMATION PERILS INSURED j (BASIC I
I BROAD X I SPECIAL COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE: [
CONFIDENTIAL ] Loss Limit DED: [’CONFIDENTIAL’] YES NO N;A El BUSINESS INCOME D
RENTAL VALUE X If YES, LIMIT: included Actual Loss Sustained; of months 4
BLANKET COVERAGE X If YES, indicate value(s) reported on property identified
above: TERRORISM COVERAGE X Attach Disclosure Notice DEC IS THERE A
TERRORISM-SPECIFIC EXCLUSION X IS DOMESTIC TERRORISM EXCLUDED X LIMITED FUNGUS
COVERAGE X If YES, LIMIT: DED: FUNGUS EXCLUSION (IF “YES’, specify
organization’s form used) X REPLACEMENT COST X AGREED VALUE X COINSURANCE X
IfYes, EQUIPMENT BREAKDOWN (If Applicable) X IfYES, LIMIT: DED: ORDINANCE OR LAW
— Coverage for loss to undamaged portion of bldg X — Demolition Costs X If YES.
LIMIT: [’CONFIDENTIAL’] DED: [’CONFIDENTIAL’] — Incr. Cost of Construction X
IfYES, LIMIT: [’CONFIDENTIAL ] DED: [“CONFIDENTIAL ] EARTH MOVEMENT (If
Applicable) X IfYES. LIMIT: [’CONFIDENTIAL ] DED: [’CONFIDENTIAL ] FLOOD (If
Applicable) X If YES. LIMIT: [ CONFI DENTIAL ] DED: [’CONFIDENTIAL’] WINDHAIL
(If Subject to Different Provisions) X IfYES. LIMIT: DED: [’CONFIDENTIAL ]
PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MORTGAGE HOLDER PRIOR TO LOSS X
CANCELLATION SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE
EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL30 DAYS
WRITTEN NOTICE TO THE ADDITIONAL INTEREST NAMED BELOW, BUT FAILURE TO MAIL SUCH
NOTICE SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS
AGENTS OR REPRESENTATIVES. ADDITIONAL INTEREST MORTGAGEE LENDERS LOSS PAYABLE
CONTRACT OF SALE MtgLPAdd’l Ins LENDER SERVICING AGENT NAME AND ADDRESS NAME AND
ADDRESS AUTHORIZED REPRESENTATIVE JP Morgan Chase Bank, NA Business Credit 1
Chase Square Tower Rochester, NY 14643 ACORD 28 (200607) S 11218 Page 1 of 2
©ACORCf CORPORATION 2003-2006. All rights reserved. The ACORD name and logo are
registered marks of ACORD

 



--------------------------------------------------------------------------------



 



() [g27827g2782711.gif]

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS — Including Special Conditions
(Use only if more space is required) JP Morgan Chase Bank, N.A. is named as
Administrative Agent and Lender Loss Payee, as its interest may appear and as
required by written contract. ACORD 28 (200607) 2of 2 S 11218 TXA

 



--------------------------------------------------------------------------------



 



() [g27827g2782712.gif]

ACORD CERTIFICATE OF INSURANCE ««.»TE «««D PRODUCER Hugh Wood Inc. 55 Broadway,
24th Floor Now York,- NY 10008 Phone: (212)509-3777 THIS CERTIFICATE IS ISSUED
AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE
HOLDER, THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED
BY THE POLICIES BELOW. INSURERS AFFORDING COVERAGE NA1CS INSURER A:
‘CONFIDENTIAL ] INSURED The Chefs” Warehouse, Inc. and subsidiaries 100 East
Ridge Road Ridgefield.CT 06877 INSURER B: INSURER C: INSURER D: INSURER E:
COVERAGES INDICATED, NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY
CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED
OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
SUBJECT TO ALL THE TERMS, EXCLUSIONS AMD CONDITIONS OF SUCH POLICIES. LIMITS
SHOWN MAY HAVE BEEN REDUCED BYPAJD CLAIMS. Him LTR TYPE OF INSURANCE POLICY
NUMBER POLICY EFFECTIVE DATE (MMDDYY) POLICY EXPIRATION DATE IMWDDW) LIMITS
GENERAL LIABILITY Q COMMERCIAL GENERAL LIABILITY CJQ CLAIMS MADE []oCCUR. Q
OWNER’S CONTRACTOR’S GENERAL AGGREGATE PRODUCTS-COMPOf AGG. PERSONALS ADV.
INJURY EACH OCCURRENCE DAMAGES TO RENTED PREMISED (Each occunenca) MED. EXPENSE
(Anyone percon) AUTOMOBILE LIABILITY _ ANY AUTO _ ALL OWNED AUTOS _ SCHEDULED
AUTOS _ HIRED AUTOS _ NON-OWNED AUTOS QGARAQE LIABILITY COMBINED SINGLE LIMIT
BODILY INJURY (PerPwson)) BODILY INJURY (Pw Accident) PROPERTY DAMAGE S 5 S
EXCESSrUMBRELLA LIABILITY Q OCCUR Q DEDUCTIBLE O RETENTION EACH OCCURRENCE
AGGREGATE S WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY ANY
PROPRETORPARTNeWeXECUTTVe OPFKEWM raER EXCLUDED II yet, desertber under SPECIAL
PROVISIONS below WCStelutoryUmlte E.L. Each Acddenl E.L Disease — EA Employes
E.L. Dlssase - Policy Limll S A OTHER IXI Mwliw Cargo Jnsiirsnco [’CONFIDENTIAL
] 081010 081011 Per any one vessel, aircraft, barge or connecting conveyance
[’CONFIDENTIAL ] Deductible to any one Loss [’CONFIDENTIAL ] DESCRIPTION OF
OPERATlONSft-OCATIDNSVEHICLESSPECIAL ITEMS Limit I-CONFIDENTIAL-I per any one
paokagB shipped mall or parcel posl. Limit [“CONH°ENTIAri per any one vessel
Whan subject to an on deck bill of lading. JPMorgan Chase Bank, N.A. and Chase
Business Credit are Included as Additional Insured as their interest may appear.
Marina Cargo Insurance — Against all risks of physical loss or damage from any
external cause whatsoever, except those risks that may be excluded by the F.C.
S. warranty S.R. C.C. warranty andor other warranties or exclusions specified In
this policy, unless covered elsewhere herein, Irrespective of percentage.
CERTIFICATE HOLDER CANCELLATION JP Morgan Chase Bank, NA Business Credit 1 Chase
Square Tower Rochester, NY 14643 Evidence of Insurance SHOULD ANY OF THE ABOVE
DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPJRAT10N DATE THEREOF. THE ISSUING
COMPANY WILL ENDEAVOR TO MAIL fiQ DAYS WRITTEN NOTICE TO THE CERTIFICATE HOLDER
NAMED TO THE LEFT, BUT FAILURE TO MAIL SUCH NOTICE SHALL IMPOSE NO OBLIGATION OR
LIABILITY OF ANY KIND UPON THE COMPANY, ITS AGENTS OR REPRESENTATIVES,
AUTHORIZED REPRESENTATIVE 77 (J j Jossph Shsrldon ‘ ACORD 26 (2003-01)

 



--------------------------------------------------------------------------------



 



() [g27827g2782713.gif]

IMPORTANT If the certificate holder is an ADDITIONAL INSURED, trie pollcy(les)
must be endorsed. A statement on this certificate does not confer rights to the
certificate holder In lieu of such endorsement(s). If SUBROGATION IS WAIVED,
subject to the terms and conditions of the policy, certain policies may require
an endorsement. A statement on this certificate does not confer rights to the
certificate holder In lieu of such endorsements). DISCLAIMER This Certificate of
Insurance does not constitute a contract between the issuing insurer(s),
authorized representative or producer, and the certificate holder, nor does it
affirmatively or negatively amend, extend or alter the coverage afforded by the
policies listed thereon.

 



--------------------------------------------------------------------------------



 



() [g27827g2782714.gif]

Attached to and forming part of Policy No. [’CONFIDENTIAL ] Ofthe:
[’CONFIDENTIAL ] Issued to: The Chefs’ Warehouse, Inc. Effective Date:
July 29,2011 ADDITIONAL INSURED ENDORSEMENT It is hereby understood and agreed
that JPMorgan Chase Bank, N.A. and Chase Business Credit are Included as
Additional Insured as their Interest may appear to Policy number[ coNFiDENTiAL ]
ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED Authorized Representative

 



--------------------------------------------------------------------------------



 



Schedule 3.15

Capitalization and Subsidiaries

                  Authorized Equity         Issuer   Interests   Issued Equity
Interests   Ownership
The Chefs’ Warehouse, Inc.
  100,000,000 shares of common stock   20,666,667 shares of common stock  
Christopher Papas — 23.73% (subject to underwriters’ over-allotment option)
 
           
 
  5,000,000 shares of preferred stock       John Papas — 23.73% (subject to
underwriters’ over-allotment option)
 
           
 
          Employees and General Public — 44.93% (subject to underwriters’
over-allotment option)
 
           
Dairyland USA
Corporation
  200 shares of common stock   100 shares of common stock represented by
certificate no. 26   The Chefs’ Warehouse, Inc. — 100%
 
           
Chefs’ Warehouse Parent, LLC
  N/A   N/A   The Chefs’ Warehouse, Inc.— 100%
 
           
Bel Canto Foods, LLC
  N/A   N/A   Dairyland USA Corporation — 100%
 
           
The Chefs’ Warehouse West Coast, LLC
  N/A   N/A   Chefs’ Warehouse Parent, LLC — 100%
 
           
The Chefs’ Warehouse of Florida, LLC
  N/A   N/A   Chefs’ Warehouse Parent, LLC — 100%
 
           
The Chefs’ Warehouse Mid-Atlantic, LLC
  N/A   N/A   Chefs’ Warehouse Parent, LLC — 100%

 



--------------------------------------------------------------------------------



 



          Entity Name   Jurisdiction of Organization   Organizational Form
Dairyland USA Corporation
  New York   Corporation
 
       
Bel Canto Foods, LLC
  New York   Limited Liability Company
 
       
The Chefs’ Warehouse, Inc.
  Delaware   Corporation
 
       
The Chefs’ Warehouse West Coast, LLC
  Delaware   Limited Liability Company
 
       
Chefs’ Warehouse Parent, LLC
  Delaware   Limited Liability Company
 
       
The Chefs’ Warehouse of Florida, LLC
  Delaware   Limited Liability Company
 
       
The Chefs’ Warehouse Mid-Atlantic, LLC
  Delaware   Limited Liability Company

 



--------------------------------------------------------------------------------



 



Schedule 3.18
Tradenames

          Loan Party   Trade Names/Business Names
Dairyland USA Corporation
  •   The Chefs’ Warehouse
 
       
 
  •   Winters Seafoods
 
       
 
  •   Dairyland
 
       
 
  •   Dairyland USA
 
       
The Chefs’ Warehouse Mid-Atlantic, LLC
  •   The Chefs’ Warehouse, LLC
 
       
The Chefs’ Warehouse, Inc.
  •   Chefs’ Warehouse Holdings, LLC
 
       
Bel Canto Foods, LLC
  •   Bel Canto Food
 
       
 
  •   Bel Canto Foods
 
       
 
  •   Bel Canto

 



--------------------------------------------------------------------------------



 



Schedule 3.19
Bank Accounts

                  Owner   Bank   Account Number   Type   Purpose
Dairyland USA
Corporation
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Credit Card   Collections/ Disbursements
 
               
Dairyland USA
Corporation
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Operating   Collections/ Disbursements
 
               
Bel Canto Foods, LLC
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Operating   Collections/ Disbursements
 
               
The Chefs’ Warehouse Mid-Atlantic, LLC
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Operating   Collections/ Disbursements
 
               
The Chefs’ Warehouse West Coast, LLC
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Operating   Disbursements
 
               
Dairyland USA
Corporation
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice President   [*CONFIDENTIAL*]   Controlled
Disbursement
Account   Disbursements
 
               
Bel Canto Foods, LLC
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Controlled
Disbursement
Account   Disbursements

 



--------------------------------------------------------------------------------



 



                  Owner   Bank   Account Number   Type   Purpose
The Chefs’ Warehouse Mid-Atlantic, LLC
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Controlled
Disbursement
Account   Disbursements
 
               
The Chefs’ Warehouse West Coast, LLC
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Controlled
Disbursement
Account   Disbursements
 
               
The Chefs’ Warehouse West Coast, LLC
  Bank of America
Puente Hills
1605 S. Azusa Ave
Hacienda Heights CA
91745   [*CONFIDENTIAL*]   DDA   Driver Cash Collections /Petty
Cash Disbursements
 
               
The Chefs’ Warehouse, Inc.
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Collections/
Disbursements   Account not used
 
               
Dairyland USA
Corporation
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Lockbox   For New York and Tri State Area
Collections
 
               
Bel Canto Foods, LLC
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Lockbox   For New York and Tri State Area
Collections
 
               
The Chefs’ Warehouse Mid-Atlantic, LLC
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Lockbox   For Maryland and Surrounding Area
Collections
 
               
The Chefs’ Warehouse West Coast, LLC
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Lockbox   For West Coast Collections

 



--------------------------------------------------------------------------------



 



                  Owner   Bank   Account Number   Type   Purpose
The Chefs’ Warehouse of Florida, LLC
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Lockbox   For Florida Area Collections
 
               
The Chefs’ Warehouse of Florida, LLC
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Operating   Collections/Disbursements
 
               
The Chefs’ Warehouse of Florida, LLC
  JP Morgan Chase Bank
Corporate Park Drive,
2nd Floor
White Plains, NY 10604
Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Control
Disbursement   Disbursements

 



--------------------------------------------------------------------------------



 



Schedule 3.22
Affiliate Transactions
Warehouse and Office Leases
We lease two warehouse and office facilities from two entities that are
wholly-owned by three of our directors pursuant to long-term operating lease
agreements.
Dairyland subleases a warehouse and office facility in the Bronx, New York from
The Chefs’ Warehouse Leasing Co., LLC, a New York limited liability company that
is wholly-owned by Christopher Pappas, John Pappas and Dean Facatselis.
Dairyland also leases a warehouse and office facility in Hanover, Maryland from
Candlewood Road Property, LLC, a Maryland limited liability company that is
wholly-owned by Christopher Pappas, John Pappas and Dean Facatselis.
Employment of Family Members
John Pappas’s brother-in-law, Constantine Papataros, is an employee of Dairyland
USA Corporation.

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Existing Indebtedness
None.

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens
None.

 



--------------------------------------------------------------------------------



 



Schedule 6.04
Existing Investments
None.

 



--------------------------------------------------------------------------------



 



Schedule 6.10
Existing Restrictions
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Letters of Credit, Guarantees and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

             
1.
  Assignor:        
 
     
 
   
 
           
2.
  Assignee:        
 
                 
 
[an Affiliate/Approved Fund of [identify Lender]]    
 
            3.   Borrowers:   DAIRYLAND USA CORPORATION, a New York corporation,
THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC, a Delaware limited liability company,
BEL CANTO FOODS, LLC, a New York limited liability company, THE CHEFS’ WAREHOUSE
WEST COAST, LLC, a Delaware limited liability company, and THE CHEFS’ WAREHOUSE
OF FLORIDA, LLC, a Delaware limited liability company
 
            4.   Administrative Agent:   JPMORGAN CHASE BANK, N.A.

 



--------------------------------------------------------------------------------



 



              5.   Credit Agreement:   The $80,000,000 Credit Agreement dated as
of August 2, 2011 among Borrowers, the other Loan Parties party thereto from
time to time, the Lenders parties thereto from time to time, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents parties thereto from
time to time

 



--------------------------------------------------------------------------------



 



             
6.
  Assigned Interest:        

                              Aggregate Amount of     Amount of            
Commitment/Loans     Commitment/Loans     Percentage Assigned of   Facility
Assigned2   for all Lenders     Assigned     Commitment/Loans3    
 
  $       $         %    
 
  $       $         %    
 
  $       $         %    

Effective Date: _____________ ___, 201__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Name:           Title:        

 

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan Commitment,” etc.)   3   Set forth, to at least 9
decimals, as a percentage of the Commitment/Loans of all Lenders thereunder.

 



--------------------------------------------------------------------------------



 



            [Consented to and]4 Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent [and Issuing Bank]
      By           Name:           Title:           [Consented to:]5


THE CHEFS’ WAREHOUSE, INC., as
Borrower Representative
      By           Name:           Title:        

 

4   To be added only if the consent of the Administrative Agent and/or Issuing
Bank is required by the terms of the Credit Agreement.   5   To be added only if
the consent of the Borrower Representative is required by the terms of the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
any Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TO CREDIT AGREEMENT
FORM OF BORROWING BASE CERTIFICATE
(see attached)

 



--------------------------------------------------------------------------------



 



(CHASE LOGO) [g27827g2782701.gif]     BORROWING BASE REPORT

         
 
      Rpt #
Obligor Number:
      Date:
Loan Number:
      Period Covered:___________ to ____________  

                            COLLATERAL CATEGORY   A/R     Inventory   Total
Eligible Collateral
Description
                         
1 Beginning Balance (Previous report — Line 8)
                         
2 Additions to Collateral (Gross Sales or Purchases)
                         
3 Other Additions (addbk any non-A/R cash)/Deductions
                         
4 Deductions to Collateral (Cash Received)
                         
5 Deductions to Collateral (Discounts, other)
                         
6 Deductions to Collateral (Credit Memos, all)
                         
7 Other non-cash credits to A/R (Interco Balance Eliminated)
                         
Total Ending Collateral Balance (Inventory as of xx/xx/xx)
                         
1 Less Ineligible — Past Due (75 Days from Invoice Date)
                         
2 Less Ineligible — COD Customers
                         
3 Less Ineligible — Group Account Discounts
                         
4 Less Ineligible — Cross-age (50%)
                         
5 Less Ineligible — Concentration (20% of Eligible)
                         
6 Less Ineligible — Credits over 75 days past due
                         
7 Less Ineligible — Contra
                         
8 Less Ineligible — Other (Credit Card Customers)
                         
9 Less Ineligible — Other (attach schedule)
                         
10 Total Ineligibles — Accounts Receivable
                         
 
                         
11 Less Ineligible — Dairy/Liquid Milk Products
                         
12 Less Ineligible — Offsite not covered/Public Warehouse
                         
13 Less Ineligible — Warehouse Packaging
                         
14 Less Ineligible — Obsolete/Defective/Expired
                         
15 Less Ineligible — PCA related
                         
16 Less Ineligible — Consigned
                         
17 Less Ineligible — Other (attach schedule)
                         
18 Total Ineligible Inventory
                         
 
                         
19 Total Eligible Collateral
                         
20 Advance Rate Percentage
    %       %            
21 Net Available — Borrowing Base Value
                         
22 Rent Reserve (3 months)
                         
23 Reserves — PACA/PCA/PSA
                         
24 Reserves (other)
                         
25 Total Borrowing Base Value
                         
26 Total Availability/CAPS (Max $20MM Inv.)
                         
27 Revolver Line
  $ 50,000,000             Total Revolver Line   $ 50,000,000
28 Maximum Borrowing Limit (Lesser of 25 or 26)*
                  Total Available      
29 Suppressed Availability
                         
 
                         
LOAN STATUS
                         
30 Previous Loan Balance (Previous Report Line 33)
                         
31 Less: A. Net Collections (Same as line 4)
                         
B. Adjustments/Other: Loan payment
                         
32 Add: A. Request for Funds
                         
B. Adjustments/Other/Interest Payment and Audit Fee
                          33 New Loan Balance                   TOTAL NEW LOAN
BALANCE:
34 Letter of Credit/Bankers Acceptance outstanding
                         
35 Availability Not Borrowed (Lines 28 less 33 & 34)
                         
36 Term Loan
                         
37 OVERALL EXPOSURE (lines 31 & 34)
                         

 



--------------------------------------------------------------------------------



 



Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement dated as of August 2, 2011 (as it may be amended or modified
from time to time, the “Agreement”) among The Chefs’ Warehouse, Inc., a Delaware
corporation (“Borrower Representative”), Dairyland USA Corporation, a New York
corporation (“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware
limited liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a Delaware
limited liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CWWC”), The Chefs’ Warehouse of Florida,
LLC, a Delaware limited liability company (“CWF” and together with Dairyland, CW
Mid-Atlantic, Bel Canto and CWWC, the “Borrowers”), the Lenders party thereto
from time to time and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders, Borrower Representative, on behalf of Borrowers, is executing and
delivering to the Administrative Agent this Borrowing Base Report accompanied by
supporting data (collectively referred to as the “Report”). Borrower
Representative, on behalf of Borrowers, represents and warrants to the
Administrative Agent that this Report is true and correct, and is based on
information contained in each Borrower’s own financial accounting records.
Borrower Representative, on behalf of Borrowers, by the execution of this
Report, hereby ratifies, confirms and affirms all of the terms, conditions and
provisions of the Agreement, and certifies on this ___ day of ________________,
201_, that each Borrower is in compliance with the Agreement. Unless otherwise
defined herein, capitalized terms used herein have the meanings ascribed thereto
in the Agreement.

      THE CHEFS’ WAREHOUSE, INC.   AUTHORIZED SIGNATURE:

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TO CREDIT AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
To: The Lenders party to the Credit Agreement described below
     This Compliance Certificate (this “Certificate”) is furnished pursuant to
that certain Credit Agreement dated as of August 2, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”) among The
Chefs’ Warehouse, Inc., a Delaware corporation (“Borrower Representative”),
Dairyland USA Corporation, a New York corporation (“Dairyland”), The Chefs’
Warehouse Mid-Atlantic, LLC, a Delaware limited liability company (“CW
Mid-Atlantic”), Bel Canto Foods, LLC, a Delaware limited liability company (“Bel
Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited liability
company (“CWWC”), The Chefs’ Warehouse of Florida, LLC, a Delaware limited
liability company (“CWF” and together with Dairyland, CW Mid-Atlantic, Bel Canto
and CWWC, the “Borrowers”), the other Loan Parties party thereto from time to
time, the Lenders party thereto from time to time and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders and as the Issuing Bank. Unless
otherwise defined herein, capitalized terms used in this Certificate have the
meanings ascribed thereto in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES, SOLELY IN THE UNDERSIGNED’S CAPACITY AS
AN AUTHORIZED OFFICER OF BORROWER REPRESENTATIVE AND NOT IN THE UNDERSIGNED’S
INDIVIDUAL CAPACITY, ON BEHALF OF THE BORROWERS, THAT:
     1. I am the duly elected                  of the Borrower Representative.
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower Representative and its Subsidiaries during the
accounting period covered by the attached financial statements, and such
financial statements present fairly in all material respects the financial
condition and results of operations of Borrower Representative and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
     3. [No Default has occurred as of the date of this Certificate.]/[A Default
has occurred as of the date of this Certificate, and set forth below are the
details thereof and any action taken or proposed to be taken with respect
thereto.]
     4. [No change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 of the
Agreement.]/[There has been a change in GAAP or in the application thereof since
the date of the audited financial statements referred to in Section 3.04 of the
Agreement, and set forth below is the effect of such change on the financial
statements accompanying this Certificate.]
     5. Schedule I attached hereto sets forth reasonably detailed calculations
demonstrating compliance with Section 6.13 of the Agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations set forth on
Schedule I and the financial statements delivered with this Certificate in
support hereof, are made and delivered this        day of         ,     .

            THE CHEFS’ WAREHOUSE, INC., as
Borrower Representative
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
Compliance as of the fiscal month ending ____________, 201__.

         
1. EBITDA: (i) + (ii) — (iii) =
  $ [___,___,___]  
 
       
(i) Net Income:
  $ [___,___,___]  
 
       
(ii) Without duplication, and to the extent deducted in determining Net Income:
       
 
       
(a) Interest Expense:
  $ [___,___,___]  
 
       
(b) income tax expense net of tax refunds:
  $ [___,___,___]  
 
       
(c) depreciation and amortization expense:
  $ [___,___,___]  
 
       
(d) extraordinary non-cash charges for such period:
  $ [___,___,___]  
 
       
(e) other non-cash charges[*]:
  $ [___,___,___]  
 
       
(f) non-recurring fees, cash charges and other cash expenses made or incurred in
connection with the IPO that are paid within sixty days of the consummation of
the IPO in an aggregate amount not to exceed $1,000,000:
  $ [___,___,___]  
 
       
(g) non-recurring fees, cash charges and other cash expenses made or incurred in
connection with a completed Permitted Acquisition to the extent reviewed and
approved by Administrative Agent:
  $ [___,___,___]  
 
       
(h) non-recurring cash charges related to workers’ compensation claims in an
amount not to exceed $250,000 per Fiscal Year:
  $ [___,___,___]  
 
       
Total of (ii)(a) through (h):
  $ [___,___,___]  
 
       
(iii) without duplication, and to the extent included in Net Income, any
extraordinary gains and any non-cash items of income:
  $ [___,___,___]  
 
       
2. Fixed Charges: (i) + (ii) + (iii) + (iv) + (v) =
  $ [___,___,___]  
 
       
(i) cash Interest Expense:
  $ [___,___,___]  

 

[*]   Excluding any such non-cash charge in respect of an item that was included
in Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory or accounts receivable.

 



--------------------------------------------------------------------------------



 



         
(ii) prepayments (other than mandatory Excess Cash Flow prepayments and
prepayments of Indebtedness under Section 4.01(g) on the Effective Date) and
scheduled principal payments on Indebtedness actually paid:
  $ [___,___,___]  
 
       
(iii) expense for taxes paid in cash:
  $ [___,___,___]  
 
       
(iv) dividends or distributions paid in cash:
  $ [___,___,___]  
 
       
(v) Capital Lease Obligation payments:
  $ [___,___,___]  
 
       
3. Fixed Charge Coverage Ratio: ((i) — (ii)) / (iii) =
       
 
       
 
       
(i) EBITDA:
  $ [___,___,___]  
 
       
(ii) the unfinanced portion of Capital Expenditures:
  $ [___,___,___]  
 
       
(iii) Fixed Charges:
  $ [___,___,___]  
 
       
 
  Actual: .__:1.00
 
  Required: 1.15:1.00  
 
       
4. Leverage Ratio: (i)/(ii) =
       
 
       
(i) Total Indebtedness (see attached schedule of Indebtedness):
  $ [___,___,___]  
 
       
(ii) EBITDA:
  $ [___,___,___]  
 
       
 
  Actual: .__:1.00
 
  Required: .__:1.00

 



--------------------------------------------------------------------------------



 



Indebtedness
Attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
TO CREDIT AGREEMENT
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 201___,
is entered into between ________ ___________, a _________________ (the “New
Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as administrative
agent (the “Administrative Agent”) under that certain Credit Agreement dated as
of August 2, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among The Chefs’ Warehouse, Inc., a Delaware
corporation (“Borrower Representative”), Dairyland USA Corporation, a New York
corporation (“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware
limited liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a Delaware
limited liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CWWC”), The Chefs’ Warehouse of Florida,
LLC, a Delaware limited liability company (“CWF” and together with Dairyland, CW
Mid-Atlantic, Bel Canto and CWWC, the “Borrowers”), the other Loan Parties party
thereto from time to time, the Lenders party thereto from time to time and the
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders
and other holders of Secured Obligations, hereby agree as follows:
     5. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Borrower” for all purposes of the Credit
Agreement and shall have all of the obligations of a Loan Party and a Borrower
thereunder as if it had executed the Credit Agreement. The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement, including without
limitation (a) all of the representations and warranties of the Loan Parties set
forth in Article III of the Credit Agreement, (b) all of the covenants set forth
in Articles V and VI of the Credit Agreement and (c) all of the guaranty
obligations set forth in Article X of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Section 10.10 of the Credit Agreement,
hereby guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent and the Lenders, as provided in Article X of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with the other Loan Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 



--------------------------------------------------------------------------------



 



     6. The New Subsidiary hereby (i) agrees that this Agreement may be attached
to the Pledge and Security Agreement, (ii) agrees that the undersigned will
comply with all the terms and conditions of the Pledge and Security Agreement as
if it were an original signatory thereto, (iii) grants to Administrative Agent,
on behalf of and for the ratable benefit of the Lenders, a security interest in
all of the undersigned’s right, title and interest in and to all “Collateral”
(as such term is defined in the Pledge and Security Agreement) of the
undersigned, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest and wherever the same may
be located and (iv) delivers to Administrative Agent supplements to all
schedules attached to the Pledge and Security Agreement; provided, that with
respect to such supplements, any applicable schedule that relates solely to the
Effective Date shall be deemed to be as of the date of this Agreement. All such
Collateral shall be deemed to be part of the “Collateral” and hereafter subject
to each of the terms and conditions of the Pledge and Security Agreement.
     7. If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, delivering such additional Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
     8. The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

     9. The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
     10. This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
     11. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

            [NEW SUBSIDIARY]
      By:           Name:           Title:           Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A., as Administrative
Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F-1
TO CREDIT AGREEMENT
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. [Lenders] [Participants]1 That Are Not Partnerships For U.S.
Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of August 2, 2011
(as it may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among The Chefs’ Warehouse, Inc., a Delaware corporation
(“Borrower Representative”), Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a Delaware limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CWWC”), The Chefs’ Warehouse of Florida,
LLC, a Delaware limited liability company (“CWF” and together with Dairyland, CW
Mid-Atlantic, Bel Canto and CWWC, the “Borrowers”), the other Loan Parties party
thereto from time to time, each lender from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the [Loan(s) (as well as any Note(s) evidencing such Loan(s))]
[participation] in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
     The undersigned has furnished [the Administrative Agent and the Borrower
Representative] [its participating Lender] with a certificate of its non-U.S.
person status on IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform [the Borrower Representative and the
Administrative Agent] [such Lender] and (2) the undersigned shall have at all
times furnished [the Borrower Representative and the Administrative Agent] [such
Lender] with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

              [NAME OF LENDER OR PARTICIPANT]    
 
           
By:
                     
 
  Name:        
 
  Title:        

Date: ________ ___, 201___
 

1   This form can be used for Lenders or Participants. Select the appropriate
bracketed phrases.

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2

TO CREDIT AGREEMENT
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. [Lenders] [Participants]2 That Are Partnerships For U.S. Federal
Income
Tax Purposes)
     Reference is hereby made to the Credit Agreement dated as of August 2, 2011
(as it may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among The Chefs’ Warehouse, Inc., a Delaware corporation
(“Borrower Representative”), Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a Delaware limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CWWC”), The Chefs’ Warehouse of Florida,
LLC, a Delaware limited liability company (“CWF” and together with Dairyland, CW
Mid-Atlantic, Bel Canto and CWWC, the “Borrowers”), the other Loan Parties party
thereto from time to time, each lender from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[Loan(s) (as well as any Note(s) evidencing such Loan(s))] [participation] in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement, neither the undersigned nor any of its partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
     The undersigned has furnished [the Administrative Agent and the Borrower
Representative] [its participating Lender] with IRS Form W-8IMY accompanied by
an IRS Form W-8BEN from each of its partners/members claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform [the Borrower Representative and the Administrative
Agent] [such Lender] and (2) the undersigned shall have at all times furnished
[the Borrower Representative and the Administrative Agent] [such Lender] with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 

2   This form can be used for Lenders or Participants. Select the appropriate
bracketed phrases.

 



--------------------------------------------------------------------------------



 



     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER OR PARTICIPANT]

             
By:
                     
 
  Name:        
 
  Title:        

Date: ________ ___, 201___

 